Exhibit 10.2
Execution Version
SECOND LIEN CREDIT AGREEMENT
dated as of
July 1, 2011,
among
WALTER INVESTMENT MANAGEMENT CORP.,
as Borrower,
THE LENDERS PARTY HERETO
and
CREDIT SUISSE AG,
as Administrative Agent and Collateral Agent
CREDIT SUISSE SECURITIES (USA) LLC and
RBS SECURITIES INC.,
as Joint Lead Arrangers
CREDIT SUISSE SECURITIES (USA) LLC,
RBS SECURITIES INC. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners
THE ROYAL BANK OF SCOTLAND PLC,
as Syndication Agent
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE 1
Definitions

 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Terms Generally
    43  
Section 1.03. Classification of Loans and Borrowings
    43  
 
        ARTICLE 2
The Credits

 
       
Section 2.01. Commitments
    44  
Section 2.02. Loans
    44  
Section 2.03. Borrowing Procedure
    45  
Section 2.04. Evidence of Debt; Repayment of Loans
    45  
Section 2.05. Fees
    46  
Section 2.06. Interest on Loans
    46  
Section 2.07. Default Interest
    47  
Section 2.08. Alternate Rate of Interest
    47  
Section 2.09. Termination and Reduction of Commitments
    47  
Section 2.10. Conversion and Continuation of Borrowings
    48  
Section 2.11. Repayment of Term Borrowings
    49  
Section 2.12. Voluntary Prepayment
    49  
Section 2.13. Mandatory Prepayments
    50  
Section 2.14. Reserve Requirements; Change in Circumstances
    54  
Section 2.15. Change in Legality
    55  
Section 2.16. Breakage
    55  
Section 2.17. Pro Rata Treatment
    56  
Section 2.18. Sharing of Setoffs
    56  
Section 2.19. Payments
    57  
Section 2.20. Taxes
    57  
Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate
    60  
 
        ARTICLE 3
Representations and Warranties

 
       
Section 3.01. Company Status
    62  
Section 3.02. Power and Authority
    62  
Section 3.03. No Violation
    62  
Section 3.04. Approvals
    63  
Section 3.05. Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections
    63  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 3.06. Litigation
    65  
Section 3.07. True and Complete Disclosure
    65  
Section 3.08. Use of Proceeds; Margin Regulations
    65  
Section 3.09. Tax Returns and Payments
    66  
Section 3.10. Compliance with ERISA
    66  
Section 3.11. Security Documents
    66  
Section 3.12. Properties
    67  
Section 3.13. Capitalization
    67  
Section 3.14. Subsidiaries
    67  
Section 3.15. Compliance with Statutes, Etc.
    67  
Section 3.16. Investment Company Act
    68  
Section 3.17. Insurance
    68  
Section 3.18. Environmental Matters
    68  
Section 3.19. Employment and Labor Relations
    69  
Section 3.20. Intellectual Property, Etc.
    69  
Section 3.21. Indebtedness
    69  
Section 3.22. Anti-Terrorism Law
    70  
Section 3.23. Servicing Agreements
    70  
Section 3.24. Agreements
    71  
Section 3.25. Transaction Documents
    71  
Section 3.26. Foreign Corrupt Practices Act
    71  
 
        ARTICLE 4
Conditions of Lending

 
       
Section 4.01. [Reserved]
    71  
Section 4.02. Conditions of Borrowing
    71  
 
        ARTICLE 5
Affirmative Covenants

 
       
Section 5.01. Information Covenants
    77  
Section 5.02. Books, Records and Inspections
    81  
Section 5.03. Maintenance of Property; Insurance
    81  
Section 5.04. Existence; Franchises
    83  
Section 5.05. Compliance with Statutes, Etc.
    83  
Section 5.06. Compliance with Environmental Laws
    83  
Section 5.07. ERISA
    84  
Section 5.08. End of Fiscal Years; Fiscal Quarters
    84  
Section 5.09. Performance of Obligations
    84  
Section 5.10. Payment of Taxes
    85  
Section 5.11. Use of Proceeds
    85  
Section 5.12. Additional Security; Further Assurances; Etc.
    85  
Section 5.13. [Reserved]
    86  
Section 5.14. [Reserved]
    86  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 5.15. [Reserved]
    86  
Section 5.16. [Reserved]
    87  
Section 5.17. [Reserved]
    87  
Section 5.18. Maintenance of Company Separateness
    87  
Section 5.19. Certain Required Dividends
    87  
Section 5.20. Maintenance of Ratings
    88  
Section 5.21. Post-Closing Items
    88  
 
        ARTICLE 6
Negative Covenants

 
       
Section 6.01. Liens
    88  
Section 6.02. Consolidation, Merger, Purchase or Sale of Assets, Etc.
    92  
Section 6.03. Dividends
    95  
Section 6.04. Indebtedness
    96  
Section 6.05. Advances, Investments and Loans
    100  
Section 6.06. Transactions with Affiliates
    105  
Section 6.07. Capital Expenditures
    106  
Section 6.08. Interest Expense Coverage Ratio
    107  
Section 6.09. Total Leverage Ratio
    107  
Section 6.10. Modifications of Certain Agreements
    108  
Section 6.11. Limitation on Certain Restrictions on Subsidiaries
    108  
Section 6.12. Limitation on Issuance of Equity Interests
    109  
Section 6.13. Business; Etc.
    109  
Section 6.14. Limitation on Creation of Subsidiaries
    110  
 
        ARTICLE 7
Events of Default

 
       
Section 7.01. Events of Default
    111  
 
        ARTICLE 8
The Administrative Agent and the Collateral Agent

 
        ARTICLE 9
Miscellaneous

 
       
Section 9.01. Notices; Electronic Communications
    118  
Section 9.02. Survival of Agreement
    120  
Section 9.03. Binding Effect
    121  
Section 9.04. Successors and Assigns
    121  
Section 9.05. Expenses; Indemnity
    126  
Section 9.06. Right of Setoff
    127  
Section 9.07. Applicable Law
    128  

 

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
Section 9.08. Waivers; Amendment
    128  
Section 9.09. Interest Rate Limitation
    129  
Section 9.10. Entire Agreement
    130  
Section 9.11. WAIVER OF JURY TRIAL
    130  
Section 9.12. Severability
    130  
Section 9.13. Counterparts
    130  
Section 9.14. Headings
    131  
Section 9.15. Jurisdiction; Consent to Service of Process
    131  
Section 9.16. Confidentiality
    132  
Section 9.17. Lender Action
    132  
Section 9.18. USA PATRIOT Act Notice
    133  
Section 9.19. Intercreditor Agreement
    133  

     
SCHEDULE 1.01(a)
  Lenders and Commitments
SCHEDULE 1.01(b)
  Lender Addresses
SCHEDULE 1.01(d)
  Knowledge
SCHEDULE 3.06
  Litigation
SCHEDULE 3.09
  Certain Tax Matters
SCHEDULE 3.11(c)
  Mortgage Filing Offices
SCHEDULE 3.12
  Real Property
SCHEDULE 3.14
  Subsidiaries
SCHEDULE 3.17
  Insurance
SCHEDULE 3.21
  Existing Indebtedness
SCHEDULE 3.23
  Certain Servicing Agreements
SCHEDULE 4.02(a)
  List of Counsel
SCHEDULE 5.01
  Reporting
SCHEDULE 6.01
  Existing Liens
SCHEDULE 6.05
  Existing Investments
SCHEDULE 6.11
  Certain Restrictive Agreements
 
   
EXHIBIT A
  Form of Borrowing Request
EXHIBIT B
  Form of Intercreditor Agreement
EXHIBIT C
  Form of Subsidiaries Guaranty
EXHIBIT D
  Form of Pledge Agreement
EXHIBIT E
  Form of Security Agreement
EXHIBIT F
  Form of Intercompany Subordination Agreement
EXHIBIT G
  Form of Compliance Certificate
EXHIBIT H
  Form of Assignment and Acceptance
EXHIBIT I
  Form of Intercompany Note
EXHIBIT J
  Form of Administrative Questionnaire
EXHIBIT K
  Form of Solvency Certificate
EXHIBIT L
  Form of Servicing Rights Acknowledgement Agreement
EXHIBIT M
  Procedures for Dutch Auction

 

iv



--------------------------------------------------------------------------------



 



SECOND LIEN CREDIT AGREEMENT dated as of July 1, 2011, among WALTER INVESTMENT
MANAGEMENT CORP., a Maryland corporation (the “Borrower”), the Lenders (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning given it in Article 1), and CREDIT SUISSE AG, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
successor thereto, the “Collateral Agent”) for the Lenders.
The Borrower has requested the Lenders to extend credit in the form of Loans on
the Closing Date in an aggregate principal amount not in excess of $265,000,000.
The proceeds of the Loans are to be used, together with the proceeds of loans
under the First Lien Credit Agreement and cash on hand, solely to (x) pay the
purchase price for the Acquisition, (y) repay all amounts outstanding under, and
terminate, the Specified Credit Agreement and (z) pay related fees and expenses
(including fees and expenses incurred and paid prior to the Closing Date).
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:
ARTICLE 1
Definitions
Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Entity or Business” shall mean either (x) all or substantially all of
the assets, or all or substantially all of the assets constituting a business,
division or product line, of any Person not already a Subsidiary of the Borrower
or (y) 100% of the Equity Interests of any such Person, which Person shall, as a
result of the acquisition of such Equity Interests, become a Wholly Owned
Domestic Subsidiary of the Borrower that is a Subsidiary Guarantor (or shall be
merged with and into the Borrower or another Wholly Owned Domestic Subsidiary of
the Borrower that is a Subsidiary Guarantor, with the Borrower or such
Subsidiary Guarantor being the surviving or continuing Person), but shall
exclude Servicing Rights that are purchased or acquired on a stand-alone basis.
“Acquisition” shall mean the acquisition by the Borrower of the Target pursuant
to the Purchase Agreement.
“Additional Security Documents” shall have the meaning assigned to such term in
Section 5.12.

 

 



--------------------------------------------------------------------------------



 



“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus (a) the sum (without duplication) of:
(i) the amount of all net non-cash charges or losses (including, but not limited
to, depreciation, amortization, share-based non-cash compensation, deferred tax
expense and non-cash interest expense) which were included in arriving at
Consolidated Net Income for such period;
(ii) changes for such period in fair value of bonds payable related to
consolidated variable interests related to non-recourse debt issued by any
Securitization Vehicle to the extent consolidated on the balance sheet;
(iii) servicing income earned during such period for servicing of assets in any
Securitization Vehicle (other than any such income attributable to a Heritage
Walter Securitization Trust) to the extent consolidated on the balance sheet and
carried at fair value;
(iv) principal payments received during such period by any Heritage Walter
Securitization Trust from borrowers to the extent consolidated on the balance
sheet;
(v) net cash proceeds received during such period from sales of REO Property by
any Heritage Walter Securitization Trust to the extent consolidated on the
balance sheet;
(vi) losses for such period on non-recourse assets held by any Securitization
Vehicle or Heritage Walter Securitization Trust to the extent consolidated on
the balance sheet; and
(vii) change for such period in fair value of servicing rights carried at fair
value which were included in arriving at Consolidated Net Income for such
period;
less (b) the sum of:
(i) the amount of all net non-cash gains and non-cash credits which were
included in arriving at Consolidated Net Income for such period;
(ii) the amount of all cash gains on Asset Sales the Net Sale Proceeds of which
were applied as a mandatory repayment of Loans pursuant to Section 2.13(c)
and/or First Lien Loans pursuant to any corresponding provision under the First
Lien Credit Agreement, or reinvested (or to be reinvested) as permitted by such
Section 2.13(c) to the extent that such cash gains were included in arriving at
Consolidated Net Income for such period;
(iii) changes for such period in fair value of assets related to consolidated
variable interests related to non-recourse assets held by any Securitization
Vehicle to the extent consolidated on the balance sheet;
(iv) gains for such period on assets held by any Securitization Vehicle or
Heritage Walter Securitization Trust to the extent consolidated on the balance
sheet; and

 

2



--------------------------------------------------------------------------------



 



(v) principal payments during such period on Indebtedness of any Heritage Walter
Securitization Trust to the extent consolidated on the balance sheet.
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(a) 1.50% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit J, or such other form as may be supplied
from time to time by the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.
“Agents” shall have the meaning assigned to such term in Article 8.
“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates). If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.

 

3



--------------------------------------------------------------------------------



 



“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22(a).
“Applicable Equity Issuance Prepayment Percentage” shall mean, at any time, 50%;
provided that, so long as no Default or Event of Default is in existence on the
date on which the applicable Equity Issuance occurs, if the Total Leverage Ratio
(as set forth in the most recent officer’s certificate delivered pursuant to
Section 5.01(f)) is less than or equal to 2.50:1.00, the Applicable Equity
Issuance Prepayment Percentage shall instead be 25%.
“Applicable Excess Cash Flow Prepayment Percentage” shall mean, at any time,
75%; provided that, so long as no Default or Event of Default is in existence on
the respective Excess Cash Flow Payment Date, if the Total Leverage Ratio (as
set forth in the officer’s certificate delivered pursuant to Section 5.01(f))
for the fiscal year of the Borrower then last ended is less than or equal to
3.00:1.00, the Applicable Excess Cash Flow Prepayment Percentage shall instead
be 50%.
“Applicable Margin” shall mean (a) with respect to any Eurodollar Loan, 11.00%
per annum and (b) with respect to any ABR Loan, 10.00% per annum.
“Approved Takeout Investor” shall mean (i) Fannie Mae, the Federal Home Loan
Mortgage Corporation, the Government National Mortgage Association and any other
Government Sponsored Entity and (ii) any other Person that has a minimum
stockholders’ equity of $10,000,000 (calculated in accordance with GAAP) and has
been consented to by the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and such consent has not been withdrawn.
“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to the Borrower or a Subsidiary Guarantor of any asset
(including, without limitation, any capital stock or other securities of, or
Equity Interests in, another Person), but (x) excluding sales of assets pursuant
to Sections 6.02(ii), (iii), (vi), (vii), (viii), (ix), (x), (xii), (xiii),
(xv), (xvi), (xvii) and (xviii) and (y) any other sale, transfer or disposition
(for such purpose, treating any series of related sales, transfers or
dispositions as a single such transaction) that generates Net Sale Proceeds of
less than $100,000.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit H or such other form as shall be approved
by the Administrative Agent.

 

4



--------------------------------------------------------------------------------



 



“Authorized Officer” shall mean the chief executive officer, president, any
vice-president, secretary, any assistant secretary, treasurer, any assistant
treasurer, chief operating officer or chief financial officer of the Borrower,
but in any event, with respect to financial matters, the chief financial officer
or the treasurer of the Borrower.
“Available Amount” shall mean, on any date (the “Determination Date”), an amount
equal to:
(a) the sum, without duplication, of (I) an amount equal to the aggregate Net
Equity Proceeds received by the Borrower after the Closing Date pursuant to a
Permitted Equity Issuance less such Net Equity Proceeds that are required to be
applied to prepay Loans pursuant to Section 2.13(f) or to prepay loans under the
First Lien Credit Agreement pursuant to any corresponding provision thereunder
plus (II) the cumulative amount equal to the remainder of (x) 100% of Excess
Cash Flow for each Excess Cash Flow Payment Period (commencing with the Excess
Cash Flow Payment Period ending December 31, 2012) less (y) in respect of each
Excess Cash Flow Payment Period, the Applicable Excess Cash Flow Prepayment
Percentage of the Excess Cash Flow for such Excess Cash Flow Payment Period;
provided that, in the case of clause (II), financial statements and a compliance
certificate have been delivered in accordance with Section 5.01(c) and
Section 5.01(f), respectively, with respect to such Excess Cash Flow Payment
Period; minus
(b) the portion of the amount calculated pursuant to clause (a) above that is
used after the Closing Date and prior to the respective Determination Date to
(i) make Investments permitted pursuant to Section 6.05(xix), (ii) make Capital
Expenditures permitted pursuant to Section 6.07(b), (iii) consummate Permitted
Acquisitions or Permitted Foreign Acquisitions permitted pursuant to
Section 6.05, (iv) make Investments in SerVertis Funds pursuant to Section
6.05(ix)(C)(2) or (v) acquire Servicing Rights pursuant to Section 6.05(xx).
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.
“Borrower Notice” shall have the meaning assigned to such term in
Section 5.12(c).
“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit A, or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

5



--------------------------------------------------------------------------------



 



“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Permitted Foreign Acquisition, any Significant Asset Sale or any other event
expressly required to be calculated on a Pro Forma Basis pursuant to the terms
of this Agreement, the Test Period most recently ended prior to the date of such
Permitted Acquisition, Permitted Foreign Acquisition, Significant Asset Sale or
other event for which financial statements have been delivered to the Lenders
pursuant to Section 4.02(l) or Section 5.01(b) or (c), as applicable.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
(without duplication) by such Person which should be capitalized in accordance
with GAAP (other than the origination of Residential Mortgage Loans to customers
with proceeds of Short-Term Warehouse Debt or within a Securitization Vehicle
that is a Heritage Walter Securitization Trust) and, without duplication, the
amount of Capitalized Lease Obligations incurred by such Person, but excluding,
to the extent otherwise included, expenditures to purchase or acquire Servicing
Rights (and any related Delinquency Advances and Protective Advances that were
existing at the time of such purchase or acquisition).
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.
“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a combined capital and surplus of at least
$1,000,000,000 with maturities of not more than one year from the date of
acquisition by such Person, (iv) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (i)
above entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
one year after the date of acquisition by such Person, and (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above.

 

6



--------------------------------------------------------------------------------



 



“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“Change in Adjusted Consolidated Working Capital” shall mean, for a given
period, without duplication, the sum of the changes (plus or minus) during such
period in: (a) Delinquency Advances and Protective Advances net of the change in
applicable borrowings under Non-Recourse Servicer Advance Debt, (b) finance
receivable purchases net of collections and liquidation proceeds on purchased
receivables, (c) new loan originations net of proceeds received from the sale of
new loans, collections on new loans and the change in related borrowings under
Short-Term Warehouse Debt, (d) cash and Cash Equivalents required to be
maintained (i) at any Subsidiary of the Borrower pursuant to bona fide legal or
regulatory requirements, (ii) by any Non-Recourse Entities related to
non-recourse financing or (iii) by the Borrower or any Subsidiary in the
ordinary course of business pursuant to any line of credit permitted to be
maintained hereunder, and (e) other assets (excluding cash and Cash Equivalents)
and liabilities (excluding the current portion of any Indebtedness under this
Agreement and the current portion of any other long term Indebtedness which
would otherwise be included therein), to the extent the impact of such changes
are reflected in the consolidated statement of cash flows of the Borrower and
its Subsidiaries, excluding for this purpose Securitization Vehicles (other than
Heritage Walter Securitization Trusts) to the extent consolidated.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority or the
NAIC after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.14, by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the date
hereof) shall have obtained the power (whether or not exercised) to elect a
majority of the board of directors (or equivalent governing body) of the
Borrower, (ii) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act as in effect on the date hereof) is or shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act as in effect on the date hereof), directly or indirectly, of 35% or
more on a fully diluted basis of the voting interests in the Borrower’s Equity
Interests, (iii) the board of directors (or equivalent governing body) of the
Borrower shall cease to consist of a majority of Continuing Directors or (iv) a
“change of control” or similar event howsoever denominated shall occur as
provided in any Equity Interests of the Borrower (other than Qualified Equity
Interests of the Borrower), the First Lien Credit Agreement or any other
Indebtedness of the Borrower or any of its Subsidiaries with an aggregate
principal amount of at least $5,000,000 (or the documentation governing the
same) and such “change of control” or similar event shall not be waived in
writing by the holders of such Equity Interests or Indebtedness.

 

7



--------------------------------------------------------------------------------



 



“Charges” shall have the meaning assigned to such term in Section 9.09.
“Claims” shall have the meaning assigned to such term in the definition of
“Environmental Claims”.
“Closing Date” shall mean the first date all of the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 9.08.
“Co-Documentation Agents” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Morgan Stanley Senior Funding, Inc. in their capacity as
documentation agents.
“Code” shall mean the Internal Revenue Code of 1986.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests or liens have been granted (or purported to be
granted) pursuant to any Security Document, including all Pledge Agreement
Collateral, all Security Agreement Collateral and all Mortgaged Properties.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Credit Agreement.
“Collections” shall mean (without duplication) (i) all payments received and
collected on all Transferred Receivables, (ii) all Hedge Receipts and (iii) all
other proceeds relating to any Transferred Receivable.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 1.01(a), or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
“Commitment Letter” shall mean the Amended and Restated Commitment Letter dated
April 25, 2011 among the Borrower, Credit Suisse Securities (USA) LLC, Credit
Suisse AG, RBS Securities Inc., The Royal Bank of Scotland plc, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Bank of America, N.A. and Morgan Stanley
Senior Funding, Inc.
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

8



--------------------------------------------------------------------------------



 



“Comparably Favorable” shall mean, with respect to any agreement, that the terms
and conditions of such agreement are not (x) materially more restrictive (taken
as a whole) on the Borrower or any of its Subsidiaries or (y) materially less
favorable (taken as a whole, and disregarding interest rates, advance rates,
fees, tenor and similar economic terms) to the Lenders, in each case than those
terms and conditions contained in another agreement to which such agreement is
being compared.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May 2011.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by:
(a) deducting therefrom (to the extent included in determining Consolidated Net
Income for such period except for payments referred to in clause (a)(vi) below),
without duplication, the amount (determined on a consolidated basis for the
Borrower and its Subsidiaries for such period) of:
(i) interest income with respect to Unrestricted cash and Cash Equivalents of
the Borrower and its Subsidiaries,
(ii) net after-tax extraordinary gains,
(iii) net after-tax non-cash gains and other non-cash income,
(iv) net after-tax gains realized upon the disposition of assets outside of the
ordinary course of business,
(v) net after-tax income (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness,
(vi) the amount of all cash payments or cash charges made (or incurred) on
account of a non-cash charge or non-cash loss added back to Consolidated EBITDA
pursuant to clause (b)(iv) or (b)(vii) below in a previous period,
(vii) net after-tax income attributable to discontinued operations, but only so
long as such discontinued operations meet the requirements therefor under GAAP
and such discontinued operations were actually disposed of as of the relevant
date of calculation of Consolidated EBITDA,
(viii) changes in fair value of assets related to consolidated variable
interests related to non-recourse assets held by any Securitization Vehicle to
the extent consolidated on the balance sheet,
(ix) gains on assets held by any Securitization Vehicle or Heritage Walter
Securitization Trust to the extent consolidated on the balance sheet, and

 

9



--------------------------------------------------------------------------------



 



(x) principal payments on any Indebtedness of the Heritage Walter Securitization
Trust to the extent consolidated on the balance sheet; and
(b) adding thereto (to the extent deducted in determining Consolidated Net
Income for such period), without duplication, the amount (determined on a
consolidated basis for the Borrower and its Subsidiaries for such period) of:
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees)), excluding, except for
purposes of the calculations referred to in Section 6.04(xi), Section 6.04(xii)
and Section 6.04(xiii), any interest expense associated with any Non-Recourse
MSR Loans, Non-Recourse Servicer Advance Debt and Non-Recourse Short-Term
Warehouse Debt, and excluding any interest expense related to non-recourse debt
held by any Heritage Walter Securitization Trust to the extent consolidated on
the balance sheet,
(ii) without duplication among periods, provision for taxes paid or accrued
based on income or capital, withholding, franchise and similar taxes,
(iii) all depreciation and amortization expense,
(iv) non-cash charges or non-cash losses (including share based non-cash
compensation),
(v) fees and expenses incurred in connection with the Transactions on or prior
to the first anniversary of the Closing Date,
(vi) fees and expenses incurred in connection with any Investment (including any
Permitted Acquisition or Permitted Foreign Acquisition), issuance of Equity
Interests or incurrence of Indebtedness (in each case, whether or not
consummated), except to the extent that such fees and expenses were financed
with proceeds of equity or Indebtedness,
(vii) net after-tax extraordinary losses or charges,
(viii) net after-tax losses realized upon the disposition of assets outside of
the ordinary course of business,
(ix) net after-tax losses (less all fees and expenses or charges relating
thereto) attributable to the early extinguishment of Indebtedness,
(x) net after-tax losses attributable to discontinued operations, but only so
long as such discontinued operations meet the requirements therefor under GAAP
and such discontinued operations were actually disposed of as of the relevant
date of calculation of Consolidated EBITDA,

 

10



--------------------------------------------------------------------------------



 



(xi) any non-recurring fees, expenses or charges (including any such items
directly attributable to the implementation of cost savings initiatives,
severance, restructuring charges, relocation costs and one-time compensation
charges) relating to the Acquisition and incurred on or prior to the date that
is 18 months after the Closing Date; provided that the aggregate cash amount
included in Consolidated EBITDA pursuant to this clause (xi) for any period
shall not exceed 10% of Consolidated EBITDA for such period (calculated prior to
giving effect to any adjustment pursuant to this clause (xi)),
(xii) any changes in fair value of bonds payable related to consolidated
variable interests related to non-recourse debt issued by any Securitization
Vehicle to the extent consolidated on the balance sheet,
(xiii) servicing income earned for servicing of assets in any Securitization
Vehicle (other than any such income attributable to a Heritage Walter
Securitization Trust) to the extent consolidated on the balance sheet,
(xiv) principal payments received by any Heritage Walter Securitization Trust
from borrowers to the extent consolidated on the balance sheet,
(xv) losses on non-recourse assets held by any Securitization Vehicle or
Heritage Walter Securitization Trust to the extent consolidated on the balance
sheet,
(xvi) change in fair value of servicing rights carried at fair value, and
(xvii) net cash proceeds received from sales of REO Property owned by any
Heritage Walter Securitization Trust to the extent consolidated on the balance
sheet.
For the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with the proviso to the definition of
Consolidated Net Income contained herein. Notwithstanding anything to the
contrary contained above, for purposes of determining Consolidated EBITDA for
any Test Period which ends prior to the first anniversary of the Closing Date,
Consolidated EBITDA for all portions of such period occurring prior to the
Closing Date shall be calculated in accordance with the definition of Test
Period contained herein.
“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on a consolidated balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP, (ii) all Indebtedness of the Borrower and
its Subsidiaries of the type described in clause (ii) of the definition of
Indebtedness and (iii) all Contingent Obligations of the Borrower and its
Subsidiaries in respect of Indebtedness of any third Person of the type referred
to in preceding clauses (i) and (ii); provided that no determination of
“Consolidated Indebtedness” shall include (u) the aggregate amount available to
be drawn or paid (i.e., unfunded amounts) under all letters of credit, bankers’
acceptances, bank guaranties, surety and appeal bonds and similar obligations
issued for the account of the Borrower or any of its Subsidiaries (but
excluding, for avoidance of doubt, all unpaid drawings or other matured monetary
obligations owing in respect of such letters of credit, bankers’ acceptances,
bank guaranties, surety and appeal bonds and similar obligations) (v) except for
purposes of the calculation referred to in Section 6.04(xii), Non-Recourse
Servicer Advance Debt, (w) except for purposes of the calculation referred to in
Section 6.04(xiii), Non-Recourse Short-Term Warehouse Debt, (x) Non-Recourse
Securitization Debt, (y) except for purposes of the calculation referred to in
Section 6.04(xi), Non-Recourse MSR Loans or (z) Specified Contingent Liabilities
(but only until such time, if any, as the Borrower or any of its Subsidiaries is
required to fund or otherwise honor any such Specified Contingent Liability, at
which time such liabilities shall be included in the determination of
Consolidated Indebtedness).

 

11



--------------------------------------------------------------------------------



 



“Consolidated Interest Expense” shall mean, for any period, (i) the total cash
consolidated interest expense of the Borrower and its Subsidiaries (including,
without limitation, all commissions, discounts and other commitment and banking
fees and charges (e.g., fees with respect to letters of credit, Interest Rate
Protection Agreements and Other Hedging Agreements), but excluding, to the
extent included therein, except for purposes of the calculations referred to in
Section 6.04(xi), Section 6.04(xii) and Section 6.04(xiii), all interest expense
on Non-Recourse MSR Loans, Non-Recourse Servicer Advance Debt and Non-Recourse
Short-Term Warehouse Debt, and Non-Recourse Securitization Debt) for such period
(calculated without regard to any limitations on payment thereof), plus
(ii) without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries on a consolidated basis representing the interest
factor for such period. Notwithstanding anything to the contrary contained
above, for purposes of determining the Interest Expense Coverage Ratio, to the
extent Consolidated Interest Expense is to be determined for any Test Period
which ends prior to the first anniversary of the Closing Date, Consolidated
Interest Expense for all portions of such period occurring prior to the Closing
Date shall be calculated in accordance with the definition of Test Period
contained herein.
“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that (A) the following items shall be excluded in computing Consolidated Net
Income (without duplication): (i) the net income of any Person (other than
Borrower) in which a Person or Persons other than the Borrower and its
Wholly-Owned Subsidiaries has an Equity Interest or Equity Interests, except to
the extent of the amount of cash dividends or other cash distributions actually
paid to the Borrower or a Wholly-Owned Subsidiary by such Person during such
period, (ii) except for determinations expressly required to be made on a Pro
Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by the Borrower or a Subsidiary and (iii) the net
income of any Subsidiary to the extent that the declaration or payment of cash
dividends or similar cash distributions by such Subsidiary of such net income is
not at the time permitted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary, and (B) any interest expense on
Non-Recourse Servicer Advance Debt and Non-Recourse Short-Term Warehouse Debt
for such period shall reduce Consolidated Net Income for such period to the
extent that such amounts did not otherwise reduce Consolidated Net Income for
such period.

 

12



--------------------------------------------------------------------------------



 



“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing, having the
economic effect of guaranteeing or intended to guarantee any Indebtedness,
leases, dividends or other obligations (“primary obligations”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or any
property constituting direct or indirect security therefor or (y) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth, solvency or other financial statement condition of the
primary obligor, (iii) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided, however, that the term
Contingent Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
“Continuing Directors” shall mean the directors (or equivalent governing body)
of the Borrower on the Closing Date and each other director (or equivalent
Person) if such director’s (or equivalent Person’s) nomination for election to
the board of directors (or equivalent governing body) of the Borrower is
recommended by a majority of the then Continuing Directors.
“Continuing Letters of Credit” shall mean each of the letters of credit listed
on Schedule 1.01(c) to the First Lien Credit Agreement.
“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement, the Intercompany Subordination
Agreement and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note and each other Security Document.
“Credit Facility” shall mean the term loan facility provided for by this
Agreement.
“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

 

13



--------------------------------------------------------------------------------



 



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Delinquency Advance” shall mean an advance by a Seller pursuant to the terms of
a Servicing Agreement of all or any portion of a Monthly Payment under such
Servicing Agreement.
“Determination Date” shall have the meaning assigned to such term in the
definition of “Available Amount”.
“Dividend” shall mean, with respect to any Person, that such Person has,
directly or indirectly, declared or paid a dividend, distribution or returned
any equity capital to its stockholders, shareholders, partners or members or
authorized or made any other distribution, payment or delivery of property or
cash to its stockholders, shareholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired or terminated or
cancelled, directly or indirectly, for a consideration (whether in cash,
securities or other property) any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Closing Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of the capital
stock or any other Equity Interests of such Person outstanding on or after the
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests).
“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.
“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.
“Dutch Auction” means an auction conducted by the Borrower to purchase Loans as
contemplated by Section 9.04(l) substantially in accordance with the procedures
set forth in Exhibit M.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund of a Lender and (d) any other Person (other than a natural person)
approved by the Administrative Agent (such approval not to be unreasonably
witheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates (it
being understood and agreed that assignments to the Borrower may be made
pursuant to Section 9.04(l)).

 

14



--------------------------------------------------------------------------------



 



“Eligible Hedge Counterparty” shall mean any Person mutually agreed to by a
Non-Recourse Servicer Advance Debt Entity and the agent under a Non-Recourse
Servicer Advance Debt Document.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, claims, liens, notices
of noncompliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.
“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, including any judicial or administrative
order, consent decree or judgment, relating to the environment, natural
resources, human health and safety or Hazardous Materials, including, without
limitation, CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. § 6901
et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq.; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and
local or foreign counterparts or equivalents, in each case as amended from time
to time.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.
“Equity Issuance” shall mean any issuance or sale by the Borrower or any of its
Subsidiaries of any Equity Interests of the Borrower or any such Subsidiary, as
applicable, or any capital contribution to the Borrower or any Subsidiary,
except in each case for (a) any issuance or sale to the Borrower or any
Subsidiary or any contribution by the Borrower or any Subsidiary to any
Subsidiary, (b) any issuance of directors’ qualifying shares, and (c) sales or
issuances of common stock of the Borrower to management or employees of the
Borrower or any Subsidiary under any employee stock option or stock purchase
plan or employee benefit plan in existence from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

15



--------------------------------------------------------------------------------



 



“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower or a Subsidiary of Borrower is treated as a “single
employer” within the meaning of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event” shall mean (a) any Reportable Event, (b) with respect to any Plan
or Multiemployer Plan, the failure to satisfy the minimum funding standard (as
defined in Section 412 or 430 of the Code or Section 302 of ERISA), whether or
not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
402(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan or Multiemployer Plan, (d) the filing of a notice to
terminate any Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, (e) a determination that any Plan is in
“at-risk status” or any Multiemployer Plan is in “endangered status” or
“critical status” (as each is defined in Section 303 and 305 of ERISA,
respectively), (f) the incurrence by the Borrower or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (g) proceedings have been
instituted to terminate or appoint a trustee to administer any Plan which is
subject to Title IV of ERISA, (h) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or (i) the occurrence of a non-exempt “prohibited transaction”
with respect to which the Borrower or any ERISA Affiliate is a “disqualified
person” (each within the meaning of Section 4975 of the Code) that is reasonably
likely to result in material liability to the Borrower.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Evidence of Flood Insurance” shall have the meaning assigned to such term in
Section 5.12(c).

 

16



--------------------------------------------------------------------------------



 



“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) Change in Adjusted Consolidated Working Capital (if negative) for such
period, minus (b) the sum of, without duplication, (i) the aggregate amount of
all Capital Expenditures made by the Borrower and its Subsidiaries in cash
during such period and the aggregate amount of cash used to consummate Permitted
Acquisitions and Permitted Foreign Acquisitions during such period or to acquire
Servicing Rights during such period (including, for this purpose, the aggregate
amount of all principal prepayments and repayments of MSR Loans during such
period the proceeds of which were previously used to purchase Servicing Rights)
(other than such Capital Expenditures, Permitted Acquisitions, Permitted Foreign
Acquisitions and acquisitions of Servicing Rights to the extent financed with
equity proceeds, Equity Interests, asset sale proceeds (other than from sales of
inventory in the ordinary course of business), insurance or condemnation
proceeds or Indebtedness (other than First Lien Revolving Loans) or other
proceeds that would not be included in Adjusted Consolidated Net Income or
utilizing the Available Amount), (ii) the aggregate amount of permanent
principal payments of Indebtedness of the types described in clauses (i), (iii),
(iv) and (viii) of the definition of Indebtedness of the Borrower and its
Subsidiaries during such period (other than (1) repayments of MSR Loans,
Non-Recourse Short-Term Warehouse Debt, Non-Recourse Securitization Debt and
Non-Recourse Servicer Advance Debt, (2) repayments of revolving loans unless
such repayment is accompanied by a corresponding permanent reduction in
commitments in respect thereof, (3) repayments made with the proceeds of asset
sales (other than from sales of inventory in the ordinary course of business),
sales or issuances of Equity Interests, capital contributions, insurance or
condemnation events or Indebtedness or other proceeds that would not be included
in Adjusted Consolidated Net Income or utilizing the Available Amount and
(4) payments of Loans and/or other Obligations and First Lien Loans and/or other
First Lien Obligations, provided that repayments of First Lien Term Loans shall
be deducted in determining Excess Cash Flow to the extent such repayments were
required pursuant to Section 2.11(a) of the First Lien Credit Agreement),
(iii) Change in Adjusted Consolidated Working Capital (if positive) for such
period, and (iv) the aggregate amount of Investments made in cash to the
SerVertis Funds during such period (other than such Investments to the extent
financed with equity proceeds, Equity Interests, asset sale proceeds (other than
from sales of inventory in the ordinary course of business), insurance or
condemnation proceeds or Indebtedness (other than First Lien Revolving Loans) or
other proceeds that would not be included in Adjusted Consolidated Net Income or
utilizing the Available Amount), provided that no more than $12,000,000 in the
aggregate may be deducted pursuant to this clause (b)(iv) for all periods.
“Excess Cash Flow Payment Date” shall mean the earlier of (a) the date occurring
90 days after the last day of each fiscal year of the Borrower (commencing with
the fiscal year of the Borrower ending December 31, 2012) and (b) the third
Business Day following the date on which financial statements with respect to
such period are delivered pursuant to Section 5.01(c).
“Excess Cash Flow Payment Period” shall mean with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of the Borrower.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

 

17



--------------------------------------------------------------------------------



 



“Excluded Subsidiary” shall mean each (a) Non-Recourse Entity,
(b) Securitization Vehicle and (c) Subsidiary that is prohibited by any
applicable law from guaranteeing the Obligations or that would require the
consent, approval, license or authorization of any Governmental Authority or any
Regulatory Supervising Organization to guarantee the Obligations (unless such
consent, approval, license or authorization has been received).
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower or any other Credit Party hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above or in which the Borrower
is located and (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.21(a)), any withholding tax that is
imposed on amounts payable to such Lender under applicable law in effect
(including FATCA) at the time such Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Lender’s failure to
comply with Section 2.20(e), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a).
“Executive Order” shall have the meaning assigned to such term in
Section 3.22(a).
“Existing Fannie Mae Credit Agreement” shall mean the Senior Secured Credit
Agreement, dated as of October 9, 2009, among Green Tree Servicing LLC, as
borrower, and Fannie Mae, as lender, as in effect on the Closing Date and as
thereafter amended, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.
“Existing Indebtedness” shall have the meaning assigned to such term in
Section 3.21.
“Existing Receivables Loan Agreement” shall mean the Receivables Loan Agreement,
dated as of July 31, 2009, among Green Tree Advance Receivables II LLC, as
borrower, Green Tree Servicing LLC, as administrator, the lenders party thereto
from time to time, Wells Fargo Bank, National Association, as calculation agent,
account bank and securities intermediary and Wells Fargo Foothill LLC, as agent,
as in effect on the Closing Date and as thereafter amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Existing Receivables Purchase Agreement” shall mean each of (a) the Purchase
and Sale Agreement, dated as of July 31, 2009, among Green Tree Advance
Receivables II LLC, as buyer, and Green Tree Servicing LLC, as seller, (b) the
Purchase and Sale Agreement, dated as of July 31, 2009, among Green Tree Advance
Receivables II LLC, as buyer, and Green Tree MH LLC, as seller and (c) the
Purchase and Sale Agreement, dated as of July 31, 2009, among Green Tree Advance
Receivables II LLC, as buyer, and Green Tree HE/HI LLC, as seller, in each case
as in effect on the Closing Date and as thereafter amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

 

18



--------------------------------------------------------------------------------



 



“Existing Warehouse Loan Agreement” shall mean the Master Purchase Agreement,
dated as of August 20, 2009 and as amended and restated as of August 20, 2010,
among Green Tree Servicing LLC, as seller, and Silvergate Bank, as buyer, as in
effect on the Closing Date and as thereafter amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would reasonably
be expected to agree to purchase and sell such asset, as determined in good
faith by the board of directors or other governing body or, pursuant to a
specific delegation of authority by such board of directors or other governing
body, a designated senior executive officer, of the Borrower, or the Subsidiary
of the Borrower selling such asset; provided, however, for the purposes of
satisfying the criteria of “Fair Market Value” of the MSR Call Option related to
Fannie Mae, the purchase price for the applicable Servicing Rights or the Equity
Interests of the Fannie Mae Servicer Entity shall be considered, in the
aggregate, to include all economic costs and benefits of the respective parties
in such applicable transaction.
“Fannie Mae” shall mean the Federal National Mortgage Association, in its
corporate capacity, and any majority owned and controlled affiliate thereof.
“Fannie Mae Credit Agreements” shall mean, collectively, (i) the Existing Fannie
Mae Credit Agreement and (ii) each other credit agreement among any Subsidiary
of the Borrower (including a Fannie Mae Servicer Entity), as borrower, and
Fannie Mae, as lender, entered into after the Closing Date, provided that each
credit agreement referred to in the preceding clause (ii) is Comparably
Favorable to the Existing Fannie Mae Credit Agreement.
“Fannie Mae Documents” shall mean the Fannie Mae Credit Agreements and all other
documents executed and delivered with respect to the Fannie Mae Credit
Agreements, as the same may be amended, modified and/or supplemented from time
to time in accordance with the terms hereof and thereof.
“Fannie Mae Loans” shall mean, collectively, the loans made by Fannie Mae to any
Subsidiary of the Borrower (including the Fannie Mae Servicer Entity) under, and
in accordance with, the Fannie Mae Credit Agreements, the proceeds of which are
used exclusively to purchase Servicing Rights relating to Residential Mortgage
Loans (and any related Delinquency Advances and Protective Advances with respect
to such Servicing Rights that were existing at the time of such purchase) owned
or controlled by Fannie Mae.
“Fannie Mae Servicer Entity” shall mean a Wholly-Owned Domestic Subsidiary of
the Borrower that is a Subsidiary Guarantor and is exclusively engaged in the
servicing of Residential Mortgage Loans owned or controlled by Fannie Mae, the
purchase of Servicing Rights with respect to Residential Mortgage Loans owned or
controlled by Fannie Mae and the incurrence of Fannie Mae Loans and activities
relating directly thereto.

 

19



--------------------------------------------------------------------------------



 



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor provision substantively comparable
thereto and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
“Fee Letter” shall mean the Agent Fee Letter dated March 25, 2011, between the
Borrower, Credit Suisse Securities (USA) LLC and the Administrative Agent.
“Fees” shall mean the Administrative Agent Fees and Prepayment Fees.
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc. or any
other self-regulatory body which succeeds to the functions of the Financial
Industry Regulatory Authority, Inc.
“First Lien Collateral Agent” shall mean the “Collateral Agent” as defined in
the First Lien Credit Agreement.
“First Lien Credit Agreement” shall mean the First Lien Credit Agreement, dated
as of the date hereof, among the Borrower, the lenders from time to time party
thereto and Credit Suisse AG, as administrative agent and collateral agent, as
amended, restated, supplemented or otherwise modified or replaced from time to
time in accordance with the provisions hereof and the Intercreditor Agreement.
“First Lien Credit Documents” shall mean the “Credit Documents” as defined in
the First Lien Credit Agreement.
“First Lien Loans” shall mean the First Lien Term Loans and the First Lien
Revolving Loans.
“First Lien Obligations” shall mean the “Obligations” under and as defined in
the First Lien Credit Agreement (other than contingent indemnification
obligations for which no claim has been made at the time of any relevant
determination thereof).
“First Lien Revolving Loans” shall mean “Revolving Loans” as defined in the
First Lien Credit Agreement.
“First Lien Term Loans” shall mean “Term Loans” as defined in the First Lien
Credit Agreement, including any term loans incurred pursuant to any amend and
extend provisions of the First Lien Credit Agreement.

 

20



--------------------------------------------------------------------------------



 



“Flood Determination Form” shall have the meaning assigned to such term in
Section 5.12(c).
“Flood Documents” shall have the meaning assigned to such term in
Section 5.12(c).
“Foreign Lender” shall mean any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.
“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.
“Government Sponsored Entity” shall mean (i) Fannie Mae, the Federal Home Loan
Mortgage Corporation and the Government National Mortgage Association and
(ii) any other entity that is “sponsored”, chartered or controlled by the
federal government of the United States.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Green Tree Advance Receivables II LLC” shall mean Green Tree Advance
Receivables II LLC, a Delaware limited liability company and a Wholly-Owned
Domestic Subsidiary of the Borrower which is also a Non-Recourse Servicer
Advance Debt Entity.
“Green Tree Servicing LLC” shall mean Green Tree Servicing LLC, a Delaware
limited liability company and a Wholly-Owned Domestic Subsidiary of the
Borrower.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
lead, mold, urea formaldehyde foam insulation, polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable environmental law; and (c) any
other chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any Governmental Authority.

 

21



--------------------------------------------------------------------------------



 



“Hedge Provider” shall mean an Eligible Hedge Counterparty that has entered into
one or more Interest Rate Protection Agreements with any Non-Recourse Servicer
Advance Debt Entity.
“Hedge Receipts” shall mean all amounts payable to a Non-Recourse Servicer
Advance Debt Entity under an Interest Rate Protection Agreement entered into
with a Hedge Provider.
“Heritage Walter Securitization Trust” shall mean any Securitization Vehicle of
the Borrower or its Subsidiaries and any installment sale contract, chattel
paper or loan contract and related promissory note and mortgage and any REO
Property owned by the Borrower or its Subsidiaries, in each case in existence
immediately prior to the consummation of the Acquisition.
“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) the maximum amount
available to be drawn or paid under all letters of credit, bankers’ acceptances,
bank guaranties, surety and appeal bonds and similar obligations issued for the
account of such Person and all unpaid drawings and unreimbursed payments in
respect of such letters of credit, bankers’ acceptances, bank guaranties, surety
and appeal bonds and similar obligations, (iii) all indebtedness of the types
described in clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this
definition secured by any Lien on any property owned by such Person, whether or
not such indebtedness has been assumed by such Person (provided that, if the
Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
Fair Market Value of the property to which such Lien relates), (iv) all
Capitalized Lease Obligations of such Person, (v) all obligations of such Person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person in respect of indebtedness and other
obligations described in another clause of this definition, (vii) all
obligations under any Interest Rate Protection Agreement, any Other Hedging
Agreement or under any similar type of agreement and (viii) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is directly
liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include trade payables, accrued expenses
and deferred tax and other credits incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person.
“Indemnified Taxes” shall mean Taxes imposed on or with respect to any payment
made by any Credit Party under any Credit Document other than Excluded Taxes.

 

22



--------------------------------------------------------------------------------



 



“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by the Borrower or any
Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower.
“Intercompany Loans” shall have the meaning assigned to such term in
Section 6.05(viii).
“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit I (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.
“Intercompany Subordination Agreement” shall have the meaning assigned to such
term in Section 4.02(f).
“Intercreditor Agreement” shall mean the Intercreditor Agreement substantially
in the form attached as Exhibit B hereto among the Collateral Agent, the First
Lien Collateral Agent and each Credit Party.
“Interest Expense Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense
(reduced, to the extent included in such Consolidated Interest Expense, by the
amount of any cash interest income with respect to Unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries) for such period; provided that
for purposes of any calculation of the Interest Expense Coverage Ratio pursuant
to Section 6.04(xi), Section 6.05(xii), Section 6.05(xx) or Section 6.05(xxi) or
with respect to any Significant Asset Sale only, (i) Consolidated EBITDA shall
be determined on a Pro Forma Basis in accordance with clause (iii) of the
definition of “Pro Forma Basis” contained herein and (ii) Consolidated Interest
Expense shall be determined on a Pro Forma Basis in accordance with the
requirements of the definition of “Pro Forma Basis” contained herein.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

23



--------------------------------------------------------------------------------



 



“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“Investments” shall have the meaning assigned to such term in Section 6.05.
“Joint Bookrunners” shall mean Credit Suisse Securities (USA) LLC, RBS
Securities Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated in their
capacity as joint bookrunners.
“Knowledge of the Borrower”, “Knowledge of the Borrower or any of its
Subsidiaries” or “Knowledge of the Borrower or each Credit Party” shall mean
(x) on or prior to the Closing Date, the actual knowledge of any Person listed
on Schedule 1.01(d) and (y) thereafter, the actual knowledge of any of the chief
executive officer, president, any vice-president, secretary, any assistant
secretary, treasurer, chief operating officer, chief financial officer, chief
strategic officer, general counsel, any assistant general counsel, chief
information officer or chief human resources officer, or any other Person
performing functions that would customarily be performed by a person holding any
of the foregoing posistions, in each case of the Borrower.
“Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and RBS
Securities Inc., each in their capacities as joint lead arrangers and joint
bookrunners of the Credit Facility.
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
“Lenders” shall mean (a) the Persons listed on Schedule 1.01(a) and (b) any
Person that has become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance.

 

24



--------------------------------------------------------------------------------



 



“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, charge, lien (statutory or other),
preference, priority or other security agreement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or a lessor
under any capital lease, conditional sale agreement or other title retention
agreement or any financing lease having substantially the same economic effect
as any of the foregoing).
“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, property, assets or financial condition of the Borrower
and its Subsidiaries taken as a whole, (ii) the rights or remedies of or
benefits available to the Lenders, the Administrative Agent or the Collateral
Agent hereunder or under any other material Credit Document or (iii) the ability
of the Borrower or the other Credit Parties, taken as a whole, to perform its or
their obligations to the Lenders, the Administrative Agent or the Collateral
Agent hereunder or under any other material Credit Document.
“Maturity Date” shall mean December 31, 2016; provided that if such day is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Monthly Payment” shall mean any scheduled monthly payment of interest and/or
principal due on a Securitization Vehicle Asset.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

25



--------------------------------------------------------------------------------



 



“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument made by any Credit Party in favor of, or for the benefit of,
the Collateral Agent for the benefit of the Secured Creditors in such form or
forms as are reasonably satisfactory to the Collateral Agent.
“Mortgage Policy” shall mean a lender’s title insurance policy (Form 2006).
“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
of its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.
“MSR Call Option” shall mean (x) the right of an MSR Lender which is a
Government Sponsored Entity to repurchase Servicing Rights from the Borrower or
any of its Subsidiaries the purchase of which was initially financed by such MSR
Lender with proceeds of MSR Loans and (y) in the case of Fannie Mae, also the
right of Fannie Mae to purchase all of the Equity Interests of the Fannie Mae
Servicer Entity, in each case so long as (i) each such repurchase or purchase
right is set forth in the applicable MSR Document or Servicing Agreement and
(ii) the purchase price in respect thereof is at Fair Market Value and for cash.
“MSR Documents” shall mean, collectively, (i) each Fannie Mae Credit Agreement
and (ii) each other credit (or similar) agreement among a Subsidiary of the
Borrower, as borrower, and an MSR Lender, as lender, entered into after the
Closing Date with respect to MSR Loans and containing terms and conditions as
are customary for similar financings (as reasonably determined by the Borrower
in good faith).
“MSR Lender” shall mean a third party financing source (including, without
limitation, Fannie Mae) which provides financing to a Subsidiary of the Borrower
the proceeds of which are used exclusively to purchase Servicing Rights of
Residential Mortgage Loans owned or controlled by such financing source.
“MSR Loans” shall mean, collectively, (i) the Fannie Mae Loans and (ii) all
other loans made by each other MSR Lender to a Subsidiary of the Borrower under,
and in accordance with, the applicable MSR Documents, the proceeds of which are
used exclusively to purchase Servicing Rights relating to Residential Mortgage
Loans (and any related Delinquency Advances and Protective Advances with respect
to such Servicing Rights that were existing at the time of such purchase) owned
or controlled by such MSR Lender.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
currently makes or is obligated to make contributions or to which the Borrower
or any ERISA Affiliate has made or was obligated, within the preceding six
years, to make contributions.
“NAIC” shall mean the National Association of Insurance Commissioners.

 

26



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” shall mean, for any event requiring a repayment of Loans
pursuant to Section 2.13(b) or (e), as the case may be, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) received from any
such event and, in the case of a Recovery Event, net of the amount of such gross
cash proceeds required to be used to permanently repay any Indebtedness (other
than Indebtedness secured by the Security Documents or the First Lien Credit
Documents) which is secured by the respective property or assets destroyed,
damaged, taken or otherwise underlying such Recovery Event.
“Net Equity Proceeds” shall mean, with respect to each capital contribution to
any Person or sale or issuance by any Person of its Equity Interests, the cash
proceeds received by such Person therefrom net of reasonable transaction costs
(including, as applicable, any underwriting, brokerage or other customary
discounts and commissions and reasonable legal, advisory and other fees and
expenses associated therewith).
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the assets sold
or otherwise disposed of at the time of, or within 30 days after, the date of
such sale or other disposition, (iii) the amount of such gross cash proceeds
required to be used to permanently repay any Indebtedness (other than
Indebtedness secured by the Security Documents or by the First Lien Credit
Documents) which is secured by the respective assets which were sold or
otherwise disposed of, and (iv) the estimated net marginal increase in income
taxes which will be payable by the Borrower’s consolidated group or any
Subsidiary of the Borrower with respect to the fiscal year of the Borrower in
which the sale or other disposition occurs as a result of such sale or other
disposition; provided, however, that such gross proceeds shall not include any
portion of such gross cash proceeds which the Borrower determines in good faith
should be reserved for post-closing adjustments (to the extent the Borrower
delivers to the Administrative Agent a certificate signed by an Authorized
Officer of the Borrower as to such determination), it being understood and
agreed that on the day that all such post-closing adjustments have been
determined (which shall not be later than 12 months following the date of the
respective asset sale), the amount (if any) by which the reserved amount in
respect of such sale or disposition exceeds the actual post-closing adjustments
payable by the Borrower or any of its Subsidiaries shall constitute Net Sale
Proceeds on such date received by the Borrower and/or any of its Subsidiaries
from such sale or other disposition.
“NFIP” shall have the meaning assigned to such term in Section 5.12(c).
“Non-Recourse Entities” shall mean, collectively, (i) each Non-Recourse Servicer
Advance Debt Entity and (ii) each Non-Recourse Warehouse Debt Entity.

 

27



--------------------------------------------------------------------------------



 



“Non-Recourse MSR Loans” shall mean MSR Loans with respect to which recourse for
payment is limited solely to the applicable Servicing Rights acquired with the
proceeds of such MSR Loans.
“Non-Recourse Securitization Debt” shall mean Indebtedness of a Securitization
Vehicle (whether or not consolidated for financial accounting purposes with the
Borrower) as to which neither the Borrower nor any Subsidiary (other than a
Subsidiary that is also a Securitization Vehicle) has any liability, either
directly or by way of a Contingent Obligation, operation of law or otherwise,
other than with respect to any Specified Contingent Liability.
“Non-Recourse Servicer Advance Debt” of any Non-Recourse Servicer Advance Debt
Entity shall mean all Indebtedness of such Non-Recourse Servicer Advance Debt
Entity under Non-Recourse Servicer Advance Documents to which it is a party with
respect to which (i) recourse for payment is limited solely to the applicable
Transferred Assets encumbered by a Lien securing such Indebtedness and (ii) the
proceeds of such Indebtedness are used solely to purchase Transferred
Receivables in order to enable the Sellers to substantially contemporaneously
fund Delinquency Advances and Protective Advances.
“Non-Recourse Servicer Advance Debt Entity” shall mean any special purpose
bankruptcy remote Subsidiary of the Borrower that is exclusively engaged in the
purchase of Transferred Assets from Sellers pursuant to any Receivables Purchase
Agreement and the incurrence of Non-Recourse Servicer Advance Debt and
Subordinated Seller Advance Loans in connection therewith and activities
relating directly thereto.
“Non-Recourse Servicer Advance Documents” shall mean, collectively, (i) the
Existing Receivables Loan Agreement and the Existing Receivables Purchase
Agreement and (ii) each other loan (or similar) agreement and Receivables
Purchase Agreement entered into by a Non-Recourse Servicer Advance Debt Entity
in connection with the incurrence by it of Non-Recourse Servicer Advance Debt
and the related purchase of Transferred Receivables and containing terms and
conditions as are customary for similar financings (as reasonably determined by
the Borrower in good faith).
“Non-Recourse Short-Term Warehouse Debt” of any Non-Recourse Warehouse Debt
Entity shall mean all Short-Term Warehouse Debt of such Non-Recourse Warehouse
Debt Entity with respect to which recourse for payment is limited solely to the
applicable Residential Mortgage Loans originated by such Non-Recourse Warehouse
Debt Entity with the proceeds of such Short-Term Warehouse Debt.
“Non-Recourse Warehouse Debt Entity” shall mean any special purpose bankruptcy
remote Subsidiary of the Borrower that is exclusively engaged in the origination
of Residential Mortgage Loans and the incurrence of Non-Recourse Short-Term
Warehouse Debt in connection therewith and activities relating directly thereto.
“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

28



--------------------------------------------------------------------------------



 



“Notes” means any promissory notes issued from time to time pursuant to
Section 2.04(e).
“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, premium, interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
(or which would accrue but for the operation of applicable bankruptcy or
insolvency laws) at the rate provided for herein, whether or not such interest
is an allowed or allowable claim in any such proceeding), penalties, fees,
expenses, indemnifications, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts.
“OFAC” shall have the meaning assigned to such term in Section 3.22(a).
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes, mortgage recording taxes or any other excise or property taxes, charges
or similar levies arising from any payment made under any Credit Document or
from the execution, delivery or enforcement of, or otherwise with respect to,
any Credit Document.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
of an Acquired Entity or Business (including by way of merger of such Acquired
Entity or Business with and into the Borrower (so long as the Borrower is the
surviving corporation) or a Wholly-Owned Domestic Subsidiary of the Borrower
which is a Subsidiary Guarantor (so long as a Wholly-Owned Domestic Subsidiary
of the Borrower which is a Subsidiary Guarantor is the surviving corporation)),
provided that (in each case) (A) the consideration paid or to be paid by the
Borrower or such Wholly-Owned Domestic Subsidiary consists solely of cash
(including proceeds of First Lien Revolving Loans), Qualified Equity Interests
of the Borrower, the issuance or incurrence of Indebtedness otherwise permitted
by Section 6.04 and the assumption/acquisition of any Indebtedness (calculated
at face value) which is permitted to remain outstanding in accordance with the
requirements of Section 6.04, (B) in the case of the acquisition of 100% of the
Equity Interests of any Acquired Entity or Business (including by way of
merger), such Acquired Entity or Business shall own no Equity Interests of any
other Person unless either (x) such Acquired Entity or Business owns 100% of the
Equity Interests of such other Person and such other Person is incorporated or
organized in the United States or any State thereof or the District of Columbia
or (y) if such Acquired Entity or Business owns Equity Interests in any other
Person which is a Non-Wholly Owned Subsidiary or a Foreign Subsidiary of such
Acquired Entity or Business, (1) any such Non-Wholly Owned Subsidiary or Foreign
Subsidiary of the Acquired Entity or Business shall have been a Non-Wholly

 

29



--------------------------------------------------------------------------------



 



Owned Subsidiary or Foreign Subsidiary of such Acquired Entity or Business prior
to the date of the respective Permitted Acquisition and shall not have been
created or established in contemplation thereof and (2) such Acquired Entity or
Business and/or its Wholly-Owned Domestic Subsidiaries own at least 95% of the
total value of all the assets owned by such Acquired Entity or Business and its
subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of Non-Wholly Owned Subsidiaries and Foreign Subsidiaries held
by such Acquired Entity or Business and its Wholly-Owned Subsidiaries), (C) the
Acquired Entity or Business acquired pursuant to the respective Permitted
Acquisition is in a business permitted by Section 6.13 and (D) all requirements
of Section 6.14 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.
“Permitted Equity Issuance” shall mean any sale or issuance of any Qualified
Equity Interests of the Borrower or a cash capital contribution to the Borrower
in respect of its common Equity Interests.
“Permitted Foreign Acquisition” shall mean any acquisition by a Wholly-Owned
Subsidiary of the Borrower which does not constitute a Permitted Acquisition and
which is of either (x) all or substantially all of the assets, or all or
substantially all of the assets constituting a business, division or product
line, of any Person not already a Subsidiary of the Borrower or (y) 100% of the
Equity Interests of any such Person, which Person shall, as a result of the
acquisition of such Equity Interests, become a Wholly Owned Subsidiary of the
Borrower (or shall be merged with and into a Wholly Owned Subsidiary of the
Borrower); provided that (in each case) (A) the consideration paid or to be paid
by such Wholly-Owned Subsidiary consists solely of cash, Qualified Equity
Interests of the Borrower, the issuance or incurrence of Indebtedness otherwise
permitted by Section 6.04 and the assumption/acquisition of any Indebtedness
(calculated at face value) which is permitted to remain outstanding in
accordance with the requirements of Section 6.04, (B) in the case of the
acquisition of 100% of the Equity Interests of any such Person (including by way
of merger), such Person shall own no Equity Interests of any other Person unless
either (x) such Person owns 100% of the Equity Interests of such other Person or
(y) if such Person owns Equity Interests in any other Person which is a
Non-Wholly Owned Subsidiary of such Person, (1) any such Non-Wholly Owned
Subsidiary of such Person shall have been a Non-Wholly Owned Subsidiary of such
Person prior to the date of the respective Permitted Foreign Acquisition and
shall not have been created or established in contemplation thereof and (2) such
Person and/or its Wholly-Owned Subsidiaries own at least 95% of the total value
of all the assets owned by such Person and its subsidiaries (for purposes of
such determination, excluding the value of the Equity Interests of Non-Wholly
Owned Subsidiaries held by such Person and its Wholly-Owned Subsidiaries),
(C) such Person acquired pursuant to the respective Permitted Foreign
Acquisition is in a business permitted by Section 6.13 and (D) all requirements
of Section 6.14 applicable to Permitted Foreign Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Foreign Acquisition” shall
constitute a Permitted Foreign Acquisition if, and to the extent, the Required
Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Foreign Acquisition for purposes of
this Agreement.

 

30



--------------------------------------------------------------------------------



 



“Permitted Liens” shall have the meaning assigned to such term in Section 6.01.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.01.
“Pledge Agreement” shall have the meaning assigned to such term in
Section 4.02(g).
“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.
“Pledgee” shall have the meaning assigned to such term in the Pledge Agreement.
“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.
“Prepayment Fee” shall have the meaning assigned to such term in
Section 2.12(d).
“Prepayment Premium” shall mean with respect to any Loan on any date of
prepayment, repayment or assignment thereof (as applicable) which occurs on or
prior to the second anniversary of the Closing Date, an amount, as determined by
the Borrower and reasonably acceptable to the Administrative Agent, and
certified by the chief financial officer of the Borrower to the Administrative
Agent, equal to the excess of (a) the present value at such prepayment,
repayment or assignment date of (i) 103% of the aggregate principal amount of
Loans being repaid, prepaid or assigned on such date as of the second
anniversary of the Closing Date plus (ii) each interest payment due on such Loan
on each Interest Period (and assuming monthly Interest Periods for any period
following the expiration of the then current Interest Period) during the period
from the date of prepayment, repayment or assignment through and

 

31



--------------------------------------------------------------------------------



 



including the second anniversary of the Closing Date (excluding accrued but
unpaid interest as of the date of prepayment, repayment or assignment),
discounted to the date of prepayment, repayment or assignment at a rate equal to
the Treasury Rate plus 0.50% over (b) the aggregate principal amount of Loans
being repaid, prepaid or assigned on such date; provided, that for purposes of
calculating the amount of interest that would be due with respect to each
applicable Interest Period (as determined by the Administrative Agent and the
Borrower), the Borrower shall use (i) the greater of (x) 1.50% per annum and
(y)(1) the interest rate per annum equal to the offered quotation rate to first
class banks in the London interbank market which appears on the Bloomberg Screen
when the command FWCV->Go->32->Go is entered for deposits, determined as of
approximately 11:00 a.m. (New York City time) on the date notice is provided by
the Borrower to the Administrative Agent pursuant to Section 2.13(c), 2.13(h) or
2.21(a), as applicable or (2) in the event the rate referenced in the preceding
clause (y)(1) does not appear on such page or service or if such page or service
shall cease to be available, the interest rate per annum shall be equal to the
interest rate determined by the Administrative Agent to be the offered rate on
such other page or other service as reasonably determined by the Administrative
Agent to be comparable to the page and/or service referenced in the preceding
clause (y)(1) (in each case for delivery on the first day of the relevant period
in Dollars of amounts in same day funds comparable to the principal amount of
the applicable Loan with a term equivalent to the period from the date of
prepayment, repayment or assignment through the applicable Interest Period (as
determined by the Administrative Agent and the Borrower)) plus (ii) the
Applicable Margin for Eurodollar Loans; provided, further, that in no event
shall the Prepayment Premium be less than 3% of the aggregate principal amount
of Loans being repaid, prepaid or assigned on such date.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (without duplication) (x) the incurrence
of any Indebtedness (other than revolving Indebtedness, except to the extent
same is incurred to refinance other outstanding Indebtedness or to finance a
Permitted Acquisition, a Permitted Foreign Acquisition or a transaction
permitted hereunder that utilizes the Available Amount, and other than MSR
Loans) after the first day of the relevant Calculation Period or Test Period, as
the case may be, as if such Indebtedness had been incurred (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, (y) the permanent repayment of any Indebtedness (other than
revolving Indebtedness, except to the extent accompanied by a corresponding
permanent commitment reduction) after the first day of the relevant Test Period
or Calculation Period, as the case may be, as if such Indebtedness had been
retired or repaid on the first day of such Test Period or Calculation Period, as
the case may be, and (z) any Permitted Acquisition, Permitted Foreign
Acquisition, purchase of Servicing Rights (unless such purchase is financed with

 

32



--------------------------------------------------------------------------------



 



the proceeds of MSR Loans) or any Significant Asset Sale then being consummated
as well as any other Permitted Acquisition, Permitted Foreign Acquisition,
purchase of Servicing Rights (unless such purchase is financed with the proceeds
of MSR Loans) or any other Significant Asset Sale if consummated after the first
day of the relevant Test Period or Calculation Period, as the case may be, and
on or prior to the date of the respective Permitted Acquisition, Permitted
Foreign Acquisition, purchase of Servicing Rights or Significant Asset Sale, as
the case may be, then being effected, as if each such transaction had been
effected on the first day of such Test Period or Calculation Period, as the case
may be with the following rules to apply in connection therewith:
(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance Permitted Acquisitions, Permitted Foreign Acquisitions, purchases of
Servicing Rights or a transaction permitted hereunder that utilizes the
Available Amount) incurred or issued after the first day of the relevant Test
Period or Calculation Period (whether incurred to finance a Permitted
Acquisition, a Permitted Foreign Acquisition or a purchase of Servicing Rights,
to refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of such Test Period
or Calculation Period, as the case may be, and remain outstanding through the
date of determination and (y) (other than revolving Indebtedness, except to the
extent accompanied by a corresponding permanent commitment reduction)
permanently retired or redeemed after the first day of the relevant Test Period
or Calculation Period, as the case may be, shall be deemed to have been retired
or redeemed on the first day of such Test Period or Calculation Period, as the
case may be, and remain retired through the date of determination;
(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(iii) whenever pro forma effect is given to any Permitted Acquisition, any
Permitted Foreign Acquisition, any purchase of Servicing Rights or any
Significant Asset Sale, the pro forma calculations shall be made in good faith
by an Authorized Officer of the Borrower and, except as set forth in the next
sentence, in a manner consistent with Article 11 of Regulation S-X of the
Securities Act, as set forth in a certificate of an Authorized Officer of the
Borrower (with supporting calculations) delivered to the Administrative Agent.
In addition to any adjustments consistent with Regulation S-X, such certificate
may set forth

 

33



--------------------------------------------------------------------------------



 



additional pro forma adjustments arising out of factually supportable and
identifiable cost savings initiatives attributable to any such transaction (net
of any additional costs associated with such transaction) and expected in good
faith to be realized within 12 months following such transaction, including, but
not limited to, (w) reduction in personnel expenses, (x) reduction of costs
related to administrative functions, (y) reductions of costs related to leased
or owned properties and (z) reductions from the consolidation of operations and
streamlining of corporate overhead (taking into account, for purposes of
determining such calculation, any historical financial statements of the
business or entities acquired or disposed of, assuming such transaction and all
other such transaction that have been consummated since the beginning of such
period, and any Indebtedness or other liabilities repaid or incurred in
connection therewith had been consummated and incurred or repaid at the
beginning of such period; provided, that, unless the Administrative Agent shall
otherwise agree in its reasonable discretion, the aggregate amount of
adjustments made pursuant to this sentence shall at no time exceed 10% of
Consolidated EBITDA prior to giving pro forma effect thereto.
“Projections” shall mean the projections that are contained in the Private
Supplement to the Confidential Information Memorandum and that were prepared by
or on behalf of the Borrower in connection with the Transactions and delivered
to the Administrative Agent and the Lenders on or about May 19, 2011.
“Property” shall mean the Real Property, including the improvements thereon, or
the personal property (tangible and intangible), in either case which are
encumbered pursuant to a Securitization Vehicle Asset.
“Protective Advance” shall mean an advance by a Seller pursuant to the terms of
a Servicing Agreement of fees, costs or expenses to inspect, protect, preserve
or repair the Properties securing Securitization Vehicle Assets serviced by such
Seller under such Servicing Agreement or that have been acquired through
foreclosure or deed in lieu of foreclosure, including, but not limited to,
delinquent taxes, forced placed insurance, necessary legal fees and costs
expended or incurred by a Seller in connection with foreclosure, bankruptcy,
eviction or litigation actions with or involving the obligors on such
Securitization Vehicle Assets, as well as costs to obtain clear title to a
Property, to protect the priority of the Lien created by such Securitization
Vehicle Asset on such Property, and to dispose of Properties taken through
foreclosure or by deed in lieu thereof or other similar action.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Purchase Agreement” means the Membership Interest Purchase Agreement dated as
of March 25, 2011 by and among GTH LLC, the Target and the Borrower.
“Qualified Equity Interests” shall mean any Equity Interests of the Borrower so
long as the terms of any such Equity Interests (or the terms of any security
into which it is convertible or for which it is exchangeable) (a) do not contain
any maturity, mandatory put, redemption, repayment, sinking fund or other
similar provision (whether as a result of an asset sale, change of control or
otherwise), (b) do not require the payment of dividends or distributions that
would otherwise be prohibited by the terms of this Agreement and (c) do not
provide that such Equity Interests are or will become convertible into or
exchangeable for Indebtedness or any other Equity Interests (other than
Qualified Equity Interests), in each case before the date that is one year after
the Maturity Date.

 

34



--------------------------------------------------------------------------------



 



“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Receivable” shall mean the right to reimbursement from a Securitization Vehicle
for a Delinquency Advance or a Protective Advance not theretofore reimbursed and
all rights to enforce payment of such obligation under the related Servicing
Agreement.
“Receivables Purchase Agreement” shall mean each purchase and sale agreement
(including the Existing Receivables Purchase Agreement) between a Seller, as
seller, and a Non-Recourse Servicer Advance Debt Entity, as buyer, pursuant to
which a Non-Recourse Servicer Advance Debt Entity purchases Transferred
Receivables from a Seller in order to enable such Seller to fund Delinquency
Advances and Protective Advances, provided that each Receivables Purchase
Agreement shall not be less favorable in any material respect to a Seller than
the Existing Receivables Purchase Agreement.
“Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries or (ii) under any policy of insurance required to be maintained
under Section 5.03 (excluding, for the avoidance of doubt, business interruption
insurance).
“Register” shall have the meaning assigned to such term in Section 9.04(d).
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.
“Regulatory Supervising Organization” shall mean any of (a) the SEC, (b) FINRA,
(c) the New York Stock Exchange, (d) state securities commisions and (e) any
other U.S. or foreign governmental or self-regulatory organization, exchange,
clearing house or financial regulatory authority of which any Subsidiary is a
member or to whose rules it is subject.

 

35



--------------------------------------------------------------------------------



 



“REIT Subsidiary” shall mean a Subsidiary that is intended by the Borrower to
qualify as a real estate investment trust under the Code.
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents, representatives and advisors of such Person and such Person’s
Affiliates.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.
“REO Property” shall mean any real estate, other property and chattels, in each
case acquired as a result of foreclosure or repossession in the ordinary course
of business.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived.
“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time.
“Residential Mortgage” shall mean a mortgage, deed of trust, deed to secured
debt, security deed or other similar evidence of a lien legally effective in the
U.S. jurisdiction where the residential owned Real Property that is its subject
is located to create and constitute a lien on improved Real Property.
“Residential Mortgage Loan” shall mean any residential mortgage loan,
manufactured housing installment sale contract and loan agreement, home equity
loan, home improvement loan, consumer installment sale contract or similar loan
evidenced by a Residential Mortgage Note, and any installment sale contract,
loan contract or chattel paper.
“Residential Mortgage Note” shall mean a promissory note, bond or similar
instrument evidencing indebtedness of an obligor under a Residential Mortgage
Loan, including, without limitation, all related security interests and any and
all rights to receive payments due thereunder.
“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Credit Documents or the First Lien Credit Documents or Liens
created thereunder), (ii) are subject to any Lien in favor of any Person other
than the Collateral Agent for the benefit of the Secured Creditors (other than
liens in favor of the First Lien Collateral Agent) or (iii) are not otherwise
generally available for use by the Borrower or such Subsidiary.

 

36



--------------------------------------------------------------------------------



 



“Returns” shall have the meaning assigned to such term in Section 3.09.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“SEC” shall have the meaning assigned to such term in Section 5.01(h).
“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securitization Vehicle” shall mean (i) each real estate mortgage investment
conduit or other trust the subject of a Servicing Agreement or (ii) any other
special purpose bankruptcy remote entity that is formed for the purpose of being
a depositor or transferor into an entity described in clause (i) of this
definition, other than a Non-Recourse Entity, but only if in each case of (i)
and (ii) each of the following conditions is satisfied: (x) such conduit, trust
or other entity would not be consolidated with the Borrower for financial
accounting purposes but for the application of Statement of Financial Accounting
Standard No. 166 or 167 issued by the Financial Accounting Standards Board or
successor provisions thereto (or any interpretation thereof by the Financial
Accounting Standards Board) and (y) neither the Borrower nor any of its
Subsidiaries has any liability in respect of any Indebtedness of such conduit,
trust or other entity (whether by contract, Contingent Obligation, operation of
law or otherwise), other than with respect to any Specified Contingent
Liability.
“Securitization Vehicle Assets” shall mean, with respect to a Securitization
Vehicle, the pool of home equity loan contracts, home improvement contracts,
manufactured housing loan contracts, installment sale or loan contracts and
related promissory notes and mortgages constituting part of the corpus of such
Securitization Vehicle.
“Security Agreement” shall have the meaning assigned to such term in
Section 4.02(h).
“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.
“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, each Mortgage, the Intercreditor Agreement and, after the
execution and delivery thereof, each Additional Security Document.
“Seller” shall mean each Subsidiary of the Borrower (other than a Non-Recourse
Entity) that is a “Seller” under a Receivables Purchase Agreement.

 

37



--------------------------------------------------------------------------------



 



“SerVertis Funds” shall mean, collectively, (i) SerVertis Fund I L.P., a
Delaware limited partnership, (ii) SerVertis Master Fund I L.P., an exempted
limited partnership registered under the Exempted Limited Partnership Law
(Revised) of the Cayman Islands, (iii) SerVertis Fund I Ltd., an exempted
company incorporated and existing under the laws of the Cayman Islands,
(iv) SerVertis REO LLC, a Delaware limited liability company, (v) SerVertis
Depositor, LLC, a Delaware limited liability company, (vi) SerVertis SPV
Holdings, LLC, a Delaware limited liability company, (vii) SerVertis Grantor
Trust Holdings, LLC, a Delaware limited liability company, (viii) SerVertis GP,
LLC, a Delaware limited liability company, (ix) any Person electing to be
treated as a real estate investment trust under the Code or any fund (or group
of related funds) managed by the Borrower or any Subsidiary that has as its
primary investment objective the origination or acquisition of Residential
Mortgage Loans (performing or non-performing) or interests therein, including
mortgage backed securities and (x) any similarly structured Affiliate or
Subsidiary of any of the foregoing.
“Servicing Agreement” shall mean each pooling and servicing agreement,
securitization servicing agreement, sale and servicing agreement, servicing
agreement, transfer and servicing agreement, sub-servicing agreement, trust
agreement, indenture and other agreement howsoever denominated pursuant to which
a seller services or advances on Securitization Vehicle Assets, the related
Securitization Vehicle is formed or the servicing of the Securitization Vehicle
Assets in the related Securitization Vehicle is governed, each as amended,
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof.
“Servicing Rights” of any Person shall mean all of such Person’s rights and
interests under its Servicing Agreements (or any equivalent agreement) with the
seller of such rights and interests including (i) the right to service the
Residential Mortgage Loans that are the subject matter of the Servicing
Agreements, (ii) to be compensated, directly or indirectly, for doing so, and
(iii) the ownership of all files, electronic data, and finds related to the
Residential Mortgage Loans.
“Servicing Rights Acknowledgement Agreement” shall mean an Acknowledgement
Agreement, substantially in the form of Exhibit L (with such changes thereto
(including, without limitation, to reflect a different owner of the respective
Residential Mortgage Loans), or such other form, as may be approved by the
Administrative Agent), among the Collateral Agent, the respective owner of the
Residential Mortgage Loans to which the applicable Servicing Rights relate and
the applicable Credit Party pursuant to which the Collateral Agent acknowledges
and agrees that its security interest in the Servicing Rights described in such
Acknowledgement Agreement is subject and subordinate to all rights, powers and
prerogatives of such owner on the terms (and subject to the conditions) set
forth in such Acknowledgement Agreement.
“Short-Term Warehouse Debt” of any Subsidiary of the Borrower (including,
without limitation, a Non-Recourse Warehouse Debt Entity) shall mean all
Indebtedness of such Subsidiary under Short-Term Warehouse Documents to which it
is a party (which Indebtedness may not be outstanding for more than 120 days
from the date that the respective Residential Mortgage Loan is originated) with
respect to which the proceeds of such Indebtedness are used solely to originate
Residential Mortgage Loans.

 

38



--------------------------------------------------------------------------------



 



“Short-Term Warehouse Documents” shall mean, collectively, (i) the Existing
Warehouse Loan Agreement and (ii) each other loan (or similar) agreement entered
into by a Subsidiary of the Borrower (including, without limitation, a
Non-Recourse Warehouse Debt Entity) in connection with the incurrence by it of
Short-Term Warehouse Debt and containing terms and conditions as are customary
for similar financings (as reasonably determined by the Borrower in good faith).
“Significant Asset Sale” shall mean each Asset Sale (or series of related Asset
Sales) which generates Net Sale Proceeds of at least $2,500,000.
“Specified Credit Agreement” shall mean the Credit Agreement dated as of
December 18, 2009 among the Target, Green Tree Credit Solutions LLC, the lenders
party thereto and Deutsche Bank Trust Company Americas, as administrative agent.
“Specified Contingent Liabilities” shall mean those contingent liabilities of
Green Tree Servicing LLC existing as of the Closing Date commonly referred to as
the MBIA clean-up call obligation, the Freddie Mac repurchase obligation and the
LOC payment amount and related solely to the acquisition by Green Tree Servicing
LLC of Green Point Credit, LLC in 2004.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Seller Advance Loans” shall mean the loans made by each Seller to
a Non-Recourse Servicer Advance Debt Entity under, and in accordance with, the
applicable Subordinated Seller Advance Note and Receivables Purchase Agreement,
the proceeds of which are used exclusively by such Non Recourse Servicer Advance
Debt Entity to finance the portion of the purchase price for the Transferred
Receivables that are not financed with Non-Recourse Servicer Advance Debt (which
portion of such purchase price shall not exceed 30% of the aggregate purchase
price for the respective Transferred Receivables).
“Subordinated Seller Advance Note” shall mean an unsecured subordinated note
issued by a Non-Recourse Servicer Advance Debt Entity to a Seller which is
junior and subordinate to such Non-Recourse Servicer Advance Debt Entity’s
Non-Recourse Servicer Advance Debt.

 

39



--------------------------------------------------------------------------------



 



“Subsidiaries Guaranty” shall have the meaning assigned to such term in
Section 4.02(e).
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association
or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Borrower (other than the Excluded Subsidiaries) (in each case, whether existing
on the Closing Date or established, created or acquired after the Closing Date),
unless and until such time as the respective Wholly-Owned Domestic Subsidiary is
released from all of its obligations under the Subsidiaries Guaranty in
accordance with the terms and provisions thereof.
“Syndication Agent” shall mean The Royal Bank of Scotland plc acting in its
capacity as syndication agent.
“Target” shall mean GTCS Holdings LLC, a Delaware limited liability company.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period; provided
that in the case of any Test Period which includes any fiscal quarter of the
Borrower ending on or prior to September 30, 2012, the rules set forth in the
two immediately succeeding sentences shall apply; provided further, that in the
case of determinations of the Total Leverage Ratio pursuant to this Agreement,
such further adjustments (if any) as described in the proviso to the definition
of “Total Leverage Ratio” contained herein shall be made to the extent
applicable. In the case of determinations of the Total Leverage Ratio and the
Interest Expense Coverage Ratio pursuant to this Agreement, if the respective
Test Period (i) includes the fiscal quarter of the Borrower ended December 31,
2010, Consolidated EBITDA for such fiscal quarter shall be deemed to be
$47.5 million, (ii) includes the fiscal quarter of the Borrower ended March 31,
2011, Consolidated EBITDA for such fiscal quarter shall be deemed to be
$50.3 million, (iii) includes the fiscal quarter of the Borrower ended June 30,
2011, Consolidated EBITDA for such fiscal quarter shall be deemed to be the
actual Consolidated EBITDA for such fiscal quarter (determined on a Pro Forma
Basis giving effect to the Transactions as if same had occurred on March 31,
2011) and (iv) includes the fiscal quarter of the Borrower ended September 30,
2011, Consolidated EBITDA for such fiscal quarter shall be deemed to be the
actual Consolidated EBITDA for such fiscal quarter (determined on a Pro Forma
Basis giving effect to the Transactions as if same had occurred on

 

40



--------------------------------------------------------------------------------



 



June 30, 2011). In the case of determinations of the Interest Expense Coverage
Ratio pursuant to this Agreement, (i) in the case of the Test Period ending on
September 30, 2011, Consolidated Interest Expense for such Test Period shall be
the actual Consolidated Interest Expense for the period commencing on October 1,
2010 and ending on September 30, 2011 (determined on a Pro Forma Basis giving
effect to the Transactions as if same had occurred on October 1, 2010), (ii) in
the case of the Test Period ending on December 31, 2011, Consolidated Interest
Expense for such Test Period shall be the actual Consolidated Interest Expense
for the period commencing on January 1, 2011 and ending on December 31, 2011
(determined on a Pro Forma Basis giving effect to the Transactions as if same
had occurred on January 1, 2011), (iii) in the case of the Test Period ending on
March 31, 2012, Consolidated Interest Expense for such Test Period shall be the
actual Consolidated Interest Expense for the period commencing on April 1, 2011
and ending on March 31, 2012 (determined on a Pro Forma Basis giving effect to
the Transactions as if same had occurred on April 1, 2011) and (iv) in the case
of the Test Period ending on June 30, 2012, Consolidated Interest Expense for
such Test Period shall be the actual Consolidated Interest Expense for the
period commencing on July 1, 2011 and ending on June 30, 2012 (determined on a
Pro Forma Basis giving effect to the Transactions as if same had occurred on
July 1, 2011).
“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that, for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower of the Purchase Agreement and the consummation of
the Acquisition and the other transactions contemplated thereby, (b) the
execution, delivery and performance by the Borrower and the Subsidiaries party
thereto of the First Lien Credit Agreement and the other First Lien Credit
Documents and the making of the loans thereunder, (c) the execution, delivery
and performance by the Credit Parties of the Credit Documents to which they are
a party and the making of the Borrowings hereunder, (d) the repayment of all
amounts due or outstanding under or in respect of, and the termination of, the
Specified Credit Agreement and (e) the payment of related fees and expenses.
“Transferred Assets” shall mean, at any time, the Transferred Receivables, all
Collections with respect thereto and other proceeds thereof and any assets
directly related thereto, including books, records and supporting obligations,
contracts and other rights directly relating thereto, in each case which are
customarily transferred in connection with the asset securitization transactions
involving Transferred Receivables.
“Transferred Receivables” shall mean, at any time, all outstanding Receivables
acquired by a Non-Recourse Servicer Advance Debt Entity from a Seller pursuant
to any Receivables Purchase Agreement.

 

41



--------------------------------------------------------------------------------



 



“Treasury Rate” shall mean, as of any date, the yield to maturity as of such
date of United States Treasury securities with a constant maturity (as compiled
and published in the most recent Federal Reserve Statistical Release H.15
(519) that has become publicly available at least two Business Days prior to
such date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such date to the second anniversary of the Closing Date; provided that if the
period from such date to the second anniversary of the Closing Date is less than
one year, the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.
“United States” and “U.S.” shall each mean the United States of America.
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.
“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Wholly
Owned Subsidiary of such Person which is a Domestic Subsidiary.
“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly Owned
Subsidiary of such Person which is a Foreign Subsidiary.

 

42



--------------------------------------------------------------------------------



 



“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person, and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).
Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Credit
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, (b) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (c) all terms of an accounting or financial
nature shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. Notwithstanding anything to the contrary
contained herein, all financial covenants contained herein or in any other
Credit Document shall be calculated without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.
Section 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).

 

43



--------------------------------------------------------------------------------



 



ARTICLE 2
The Credits
Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a term loan to the Borrower on the Closing
Date in a principal amount not to exceed its Commitment. Amounts paid or prepaid
in respect of Loans may not be reborrowed.
Section 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
Commitments; provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). The Loans comprising any Borrowing shall be in an aggregate principal
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than seven Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 1:00
p.m., New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account designated by the Borrower in the applicable
Borrowing Request or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

 

44



--------------------------------------------------------------------------------



 



Section 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 (noon), New York City time, one Business Day
before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery, e-mail or
facsimile transmission to the Administrative Agent of a written Borrowing
Request and shall specify the following information: (i) whether the Borrowing
then being requested is to be a Eurodollar Borrowing or an ABR Borrowing
(provided that, until the Administrative Agent shall have notified the Borrower
that the primary syndication of the Commitments has been completed (which notice
shall be given as promptly as practicable and, in any event, within 30 days
after the Closing Date), the Borrower shall not be permitted to request a
Eurodollar Borrowing with an Interest Period in excess of one month); (ii) the
date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed; (iv) the amount of
such Borrowing; and (v) if such Borrowing is to be a Eurodollar Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.03 (and the contents thereof), and of each Lender’s
portion of the requested Borrowing. For the avoidance of doubt, the Loans may be
made only in a single drawdown on the Closing Date.
Section 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender as provided in
Section 2.11.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof.

 

45



--------------------------------------------------------------------------------



 



(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
Section 2.05. Fees. (a) [Reserved].
(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).
(c) [Reserved].
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days, as
the case may be, at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin.
(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

46



--------------------------------------------------------------------------------



 



Section 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder or
under any other Credit Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
such defaulted amount shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 365 or 366 days, as the case may be, at all
times) equal to the rate that would be applicable to an ABR Loan plus 2.00% per
annum.
Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the Lenders holding more than 50% in principal
amount of the Loans which are to be included in such Eurodollar Borrowing of
making or maintaining such Eurodollar Loans during such Interest Period, or that
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders. In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing. Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.
Section 2.09. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the earlier to occur of (i) the making of the
Loans on the Closing Date and (ii) 5:00 p.m., New York City time, on
September 30, 2011, if the Borrowing shall not have occurred by such time.
(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $5,000,000.
(c) Each reduction in the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

47



--------------------------------------------------------------------------------



 



Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion or continuation, to convert any ABR Borrowing
into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as a
Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three Business Days prior to conversion, to
convert the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:
(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;
(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(v) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
(vi) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
(vii) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;
(viii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than the Maturity Date; and

 

48



--------------------------------------------------------------------------------



 



(ix) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s portion of any converted or
continued Borrowing. If the Borrower shall not have given notice in accordance
with this Section 2.10 to continue any Borrowing into a subsequent Interest
Period (and shall not otherwise have given notice in accordance with this
Section 2.10 to convert such Borrowing), such Borrowing shall, at the end of the
Interest Period applicable thereto (unless repaid pursuant to the terms hereof),
automatically be converted into an ABR Borrowing.
Section 2.11. Repayment of Term Borrowings. (a) [Reserved].
(b) The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, all outstanding Loans on the Maturity Date together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.
(c) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.
Section 2.12. Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided, however, that each partial prepayment shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.
(b) [Reserved].
(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
(x) revoke such notice prior to the proposed date of prepayment and/or (y)
extend the prepayment date by not more than five Business Days; provided
further, however, that the provisions of Section 2.16 shall apply with respect
to any such revocation or extension. All prepayments under this Section 2.12
shall be subject to Section 2.12(d) and to Section 2.16 but otherwise without
premium or penalty. All prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

 

49



--------------------------------------------------------------------------------



 



(d) In the event that the Loans are prepaid in whole or in part pursuant to
Section 2.12(a) or Section 2.13 (other than Section 2.13(d)) or in the event of
an assignment of Loans pursuant to Section 2.21, in each case on or prior to the
fourth anniversary of the Closing Date, the Borrower shall pay to the Lenders a
prepayment fee or premium (the “Prepayment Fee”) on the aggregate principal
amount of Loans so prepaid, assigned or paid, as the case may be, as follows:

          Prepayment Fee     (Based on Principal Amount Prepaid or Relevant
Period   Assigned)
 
   
On or prior to the second anniverary of the Closing Date
  Prepayment Premium
 
   
After the second anniversary of the Closing Date and on or prior to the third
anniversary of the Closing Date
  3.0%
 
   
After the third anniversary of the Closing Date and on or prior to the fourth
anniversary of the Closing Date
  1.0%

Amounts payable pursuant to this Section 2.12(d) shall be due and payable on the
date of the applicable prepayment or assignment.
Section 2.13. Mandatory Prepayments. (a) [Reserved].
(b) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each date on or after the Closing Date upon which the Borrower or any of its
Subsidiaries receives any cash proceeds from any issuance or incurrence by the
Borrower or any of its Subsidiaries of Indebtedness for borrowed money (other
than Indebtedness permitted to be incurred pursuant to Section 6.04), an amount
equal to 100% of the Net Cash Proceeds of the respective issuance or incurrence
of such Indebtedness shall (to the extent the Borrower is not required to apply
such Net Cash Proceeds to prepay outstanding First Lien Term Loans) be applied
on such date as a mandatory repayment to pay outstanding Loans.

 

50



--------------------------------------------------------------------------------



 



(c) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each date on or after the Closing Date upon which the Borrower or any of its
Subsidiaries receives any cash proceeds from any Asset Sale, an amount equal to
100% of the Net Sale Proceeds therefrom shall (to the extent the Borrower is not
required to apply such Net Sale Proceeds to prepay outstanding First Lien Term
Loans) be applied on such date as a mandatory repayment to pay outstanding
Loans; provided, however, that with respect to any Net Sale Proceeds received by
the Borrower or its Subsidiaries from an Asset Sale permitted hereunder (other
than in connection with an Asset Sale pursuant to Section 6.02(xiv) the Net Sale
Proceeds of which shall be applied as provided in this Section 2.13(c) without
regard to this proviso or the following proviso), such Net Sale Proceeds shall
not be required to be so applied on such date so long as no Default or Event of
Default then exists and an Authorized Officer of the Borrower shall have
delivered a certificate to the Administrative Agent setting forth the Borrower’s
or such Subsidiary’s intention to purchase assets as permitted pursuant to this
proviso and such Net Sale Proceeds shall be used (or contractually committed to
be used pursuant to a written binding agreement with a Person that is not an
Affiliate of the Borrower or any Subsidiary) to purchase assets (other than
inventory and working capital) used or to be used in the businesses permitted
pursuant to Section 6.13 within 365 days following the date of such Asset Sale,
and provided further, that (I) if all or any portion of such Net Sale Proceeds
not required to be so applied as provided above in this Section 2.13(c) are not
so used (or contractually committed to be so used) within such 365-day period
(or such earlier date, if any, as the Borrower or the relevant Subsidiary
determines not to reinvest the Net Sale Proceeds from such Asset Sale as set
forth above), such remaining portion shall be applied on the last day of such
period (or such earlier date, as the case may be) as provided above in this
Section 2.13(c) without regard to the immediately preceding proviso period and
(II) if all or any portion of such Net Sale Proceeds are not required to be
applied on the last day of such 365-day period referred to in clause (I) of this
proviso because such amount is contractually committed within such period to be
used and then either (A) subsequent to such date such contract is terminated or
expires without such portion being so used or (B) such contractually committed
portion is not so used within 180 days after the date of such commitment, such
remaining portion, in the case of either of preceding clause (A) or (B), shall
be applied as a mandatory repayment as provided above in this Section 2.13(c)
without regard to the immediately preceding proviso.
(d) In addition to any other mandatory repayments pursuant to this Section 2.13,
on each Excess Cash Flow Payment Date, an amount equal to the remainder of (if
positive) (i) the Applicable Excess Cash Flow Prepayment Percentage of the
Excess Cash Flow for the related Excess Cash Flow Payment Period minus (ii) the
aggregate amount of principal prepayments of First Lien Loans to the extent (and
only to the extent) that such prepayments were made as a voluntary prepayment
pursuant to Section 2.12(a) of the First Lien Credit Agreement other than with
proceeds of asset sales (other than from sales of inventory in the ordinary
course of business), sales or issuances of Equity Interests, capital
contributions, insurance or condemnation events or Indebtedness or other
proceeds that would not be included in Adjusted Consolidated Net Income or
utilizing the Available Amount (but in the case of a voluntary prepayment of
First Lien Revolving Loans, only to the extent accompanied by a voluntary
reduction in the Total Revolving Credit

 

51



--------------------------------------------------------------------------------



 



Commitment (as defined the First Lien Credit Agreement) in an amount equal to
such prepayment) during the relevant Excess Cash Flow Payment Period, shall (to
the extent the Borrower is not required to apply such remainder to prepay
outstanding First Lien Term Loans) be applied as a mandatory repayment to pay
outstanding Loans. Notwithstanding the foregoing, at the option of the Borrower,
all or any portion of any mandatory repayment required pursuant to this clause
(d) for any Excess Cash Flow Payment Period may be paid or applied prior to the
related Excess Cash Flow Payment Date (but no earlier than January 1 of the
fiscal year in which the related Excess Cash Flow Payment Date occurs), provided
that (x) no such mandatory repayment shall be added to the aggregate amount of
principal prepayments described in subclause (ii) above for any succeeding
Excess Cash Flow Payment Period and (y) the Borrower shall pay such additional
amounts (if any) as necessary to pay the full amount of any mandatory repayment
required pursuant to this clause (d) no later than the applicable Excess Cash
Flow Payment Date (it being understood that if such initial prepayment exceeds
such requirement, such excess shall be treated as a voluntary prepayment
pursuant to Section 2.12(a) in the fiscal year in which such prepayment was
made).
(e) In addition to any other mandatory repayments pursuant to this Section 2.13,
within one Business Day following each date on or after the Closing Date upon
which the Borrower or any of its Subsidiaries receives any cash proceeds from
any Recovery Event (other than Recovery Events where the Net Cash Proceeds
therefrom do not exceed $50,000), an amount equal to 100% of the Net Cash
Proceeds from such Recovery Event shall (to the extent the Borrower is not
required to apply such Net Cash Proceeds to prepay outstanding First Lien Term
Loans) be applied on such date as a mandatory repayment to pay outstanding
Loans; provided, however, that such Net Cash Proceeds shall not be required to
be so applied on such date so long as no Default or Event of Default then exists
and the Borrower has delivered a certificate to the Administrative Agent on such
date stating that such Net Cash Proceeds shall be used (or contractually
committed to be used pursuant to a written binding agreement with a Person that
is not an Affiliate of the Borrower or any Subsidiary) to replace or restore any
properties or assets in respect of which such Net Cash Proceeds were paid within
365 days following the date of the receipt of such Net Cash Proceeds (which
certificate shall set forth the estimates of the Net Cash Proceeds to be so
expended), and provided further, that (I) if all or any portion of such Net Cash
Proceeds not required to be so applied pursuant to the preceding proviso are not
so used (or contractually committed to be so used) within 365 days after the
date of the receipt of such Net Cash Proceeds (or such earlier date, if any, as
the Borrower or the relevant Subsidiary determines not to reinvest the Net Cash
Proceeds relating to such Recovery Event as set forth above), such remaining
portion shall be applied on the last day of such period (or such earlier date,
as the case may be) as provided above in this Section 2.13(e) without regard to
the immediately preceding proviso and (II) if all or any portion of such
proceeds are not required to be applied on the last day of such 365-day period
referred to in clause (I) of this proviso because such amount is contractually
committed to be used and then either (A) subsequent to such date such contract
is terminated or expires without such portion being so used or (B) such
contractually committed portion is not so used within 180 days after the date of
such commitment, such remaining portion, in the case of either of preceding
clause (A) or (B), shall be applied as a mandatory repayment as provided above
in this Section 2.13(e) without regard to the immediately preceding proviso.

 

52



--------------------------------------------------------------------------------



 



(f) In addition to any other mandatory repayments pursuant to this Section 2.13,
within one Business Day following each date on or after the Closing Date upon
which an Equity Issuance occurs, an amount equal to the Applicable Equity
Issuance Prepayment Percentage of the Net Equity Proceeds of such Equity
Issuance (the “Equity Issuance Amount”) shall (to the extent the Borrower is not
required to apply the Equity Issuance Amount to prepay outstanding First Lien
Term Loans) be applied on such date as a mandatory repayment to pay outstanding
Loans; provided, however, if no Default or Event of Default exists on the date
of, and after giving effect to, such Equity Issuance and the Borrower has
delivered a certificate to the Administrative Agent on such date stating that
all or a portion of such Equity Issuance Amount shall be used (or contractually
committed to be used pursuant to a written binding agreement with a Person that
is not an Affiliate of the Borrower or any Subsidiary) to fund any Permitted
Acquisition or Permitted Foreign Acquisition, any acquisition of Servicing
Rights (including any associated obligation to fund servicing advances,
including Delinquency Advances or Protective Advances) pursuant to
Section 6.05(xx) or any Investment in the SerVertis Funds permitted by
Section 6.05(ix)(C)(2) within 365 days following the date of such Equity
Issuance (which certificate shall set forth the estimates of the Equity Issuance
Amount to be so expended), then the amount so specified shall not be required to
be applied as a mandatory repayment to pay outstanding Loans); and provided
further, that (I) if all or any portion of such Equity Issuance Amount not
required to be so applied pursuant to the preceding proviso is not so used (or
contractually committed to be so used) within 365 days after the date of such
Equity Issuance (or such earlier date, if any, as the Borrower or the relevant
Subsidiary determines not to use the Equity Issuance Amount as set forth above),
such remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 2.13(f)
without regard to the immediately preceding proviso and (II) if all or any
portion of such proceeds are not required to be applied on the last day of such
365-day period referred to in clause (I) of this proviso because such amount is
contractually committed to be used and then either (A) subsequent to such date
such contract is terminated or expires without such portion being so used or
(B) such contractually committed portion is not so used within 180 days after
the date of such commitment, such remaining portion, in the case of either of
preceding clause (A) or (B), shall be applied as a mandatory repayment as
provided above in this Section 2.13(f) without regard to the immediately
preceding proviso.
(g) [Reserved].
(h) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by an
Authorized Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least three Business
Days prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date, the Type of each Loan being prepaid and the
principal amount of each Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16 and Section 2.12(d) (except prepayments of Borrowings under
Section 2.13(d) shall not be subject to Section 2.12(d)), but shall otherwise be
without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

 

53



--------------------------------------------------------------------------------



 



Section 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate), shall subject a Lender to Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or on its deposits, reserves, other liabilities or capital
attributable thereto or shall impose on such Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender, and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Eurodollar Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the Borrower will pay to such Lender upon demand such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.
(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 180 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 180-day period. The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

 

54



--------------------------------------------------------------------------------



 



Section 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:
(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and
(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
Section 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i)its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

55



--------------------------------------------------------------------------------



 



Section 2.17. Pro Rata Treatment. Except as permitted under Section 9.04(l) or
required under Section 2.15, each Borrowing, each payment or prepayment of
principal of any Borrowing, each payment of interest on the Loans, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective Commitments (or, if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.
Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Credit Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this
Section 2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than,
unless such assignment was made pursuant to Section 9.04(l), to the Borrower or
any of its Affiliates (it being understood that, unless such assignment was made
pursuant to Section 9.04(l), the provisions of this Section 2.18 shall apply).
The Borrower expressly consents to the foregoing arrangements and agree that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

 

56



--------------------------------------------------------------------------------



 



Section 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Credit Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. Each such payment shall be made to the Administrative Agent at
its offices at Eleven Madison Avenue, New York, NY 10010. The Administrative
Agent shall promptly distribute to each Lender any payments received by the
Administrative Agent on behalf of such Lender.
(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Credit Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
Section 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Credit Party hereunder or under any other Credit
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Credit Party shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent and each
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Credit
Party shall make such deductions and (iii) the Borrower or such Credit Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify the Administrative Agent and each Lender within
10 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or any other Credit Party hereunder or under any
other Credit Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------



 



(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Credit Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any other
Credit Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Upon the reasonable
request of such Borrower or the Administrative Agent, any Lender shall update
any form or certification previously delivered pursuant to this Section 2.20(e).
If any form or certification previously delivered pursuant to this Section
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify such Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii) Without limiting the generality of the foregoing, if the Borrower is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
any Lender with respect to such Borrower shall, if it is legally eligible to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies reasonably requested by such Borrower and the Administrative Agent) on or
prior to the date on which such Lender becomes a party hereto, duly completed
and executed copies of whichever of the following is applicable:
(A) in the case of a Lender that is not a Foreign Lender, IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Credit Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Credit Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

58



--------------------------------------------------------------------------------



 



(C) in the case of a Foreign Lender for which payments under any Credit Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Credit Document (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (e)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide the certificate described in (D)(2) above on behalf of such
partners; or
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable withholding agent, at the time or times
prescribed by law and at such time or times reasonably requested by such
withholding agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the withholding agent as may be necessary
for the withholding agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.20(e)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

59



--------------------------------------------------------------------------------



 



(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Credit Document requested by the Borrower
that requires the consent of a greater percentage of the Lenders than the
Required Lenders and such amendment, waiver or other modification is consented
to by the Required Lenders, then, in each case, the Borrower may, at its sole
expense and effort (including with respect to the processing and recordation fee
referred to in Section 9.04(b)), upon notice to such Lender and the
Administrative Agent, require such Lender to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such assigned obligations and, with
respect to clause (iv) above, shall consent to such requested amendment, waiver
or other modification of any Credit Documents (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
assignee shall have paid to the affected Lender in immediately available funds
an amount equal to the sum of the principal of and interest accrued to the date
of such payment on the outstanding Loans of such Lender, plus all Fees and other
amounts accrued for the account of such Lender hereunder

 

60



--------------------------------------------------------------------------------



 



with respect thereto (including any amounts under Sections 2.14 and 2.16 and, if
applicable, the Prepayment Fee pursuant to Section 2.12(d) (with such assignment
being deemed to be a voluntary prepayment for purposes of determining the
applicability of Section 2.12(d), such amount to be payable by the Borrower));
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s claim for compensation
under Section 2.14, notice under Section 2.15 or the amounts paid pursuant to
Section 2.20, as the case may be, cease to cause such Lender to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.15, or cease
to result in amounts being payable under Section 2.20, as the case may be
(including as a result of any action taken by such Lender pursuant to paragraph
(b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender, as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this Section
2.21(a).
(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

61



--------------------------------------------------------------------------------



 



ARTICLE 3
Representations and Warranties
In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided herein, the Borrower makes the following representations and
warranties, in each case after giving effect to the Transactions, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, with the occurrence of the initial Borrowing being deemed
to constitute a representation and warranty that the matters specified in this
Article 3 are true and correct in all material respects on and as of the Closing
Date (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).
Section 3.01. Company Status. The Borrower and each of its Subsidiaries (i) is a
duly organized and validly existing Company in good standing under the laws of
the jurisdiction of its organization, (ii) has the Company power and authority
to own its property and assets and to transact the business in which it is
engaged and presently proposes to engage and (iii) is duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications, except to the extent all failures with respect to
the foregoing clauses (i) and (ii) (other than, in the case of clauses (i) and
(ii), with respect to the Borrower or any other material Credit Party) and
(iii) could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
Section 3.02. Power and Authority. Each Credit Party has the Company power and
authority to execute, deliver and perform its obligations under each of the
Credit Documents to which it is party and, in the case of the Borrower, to
borrow hereunder, and has taken all necessary Company action to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought by proceedings in equity or at law).
Section 3.03. No Violation. The execution, delivery and performance of this
Agreement and the other Credit Documents, the borrowings hereunder and the use
of the proceeds thereof will not (i) contravene any provision of any material
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) violate or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase of redemption of any obligation under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents and pursuant to the First Lien Credit Documents) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of, any material indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any its property or assets is bound or to which it may
be subject, or (iii) violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its Subsidiaries.

 

62



--------------------------------------------------------------------------------



 



Section 3.04. Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and (y) filings which
are necessary to perfect the security interests or liens created under the
Security Documents), or exemption or other action by, any Governmental Authority
is required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document or the legality, validity, binding effect or enforceability of any such
Credit Document.
Section 3.05. Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections. (a) (i) The audited consolidated balance sheets of the
Borrower and its Subsidiaries at December 31, 2008, December 31, 2009 and
December 31, 2010 and the related consolidated statements of income and cash
flows and changes in stockholder’s equity of the Borrower for the three fiscal
years of the Borrower ended on such dates, in each case furnished to the
Administrative Agent for delivery to the Lenders prior to the Closing Date,
present fairly in all material respects the consolidated financial position of
the Borrower and its Subsidiaries at the dates of said financial statements and
the results of operations for the respective periods covered thereby and
(ii) the unaudited consolidated balance sheet of the Borrower as at March 31,
2011 and the related consolidated statements of income and cash flows and
changes in stockholders’ equity of the Borrower for the three-month period ended
on such date, in each case furnished to the Lenders prior to the Closing Date,
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries at the date of said financial statements and
the results of operations for the respective periods covered thereby, subject to
normal year-end adjustments and the absence of footnotes. All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements and
subject, in the case of the unaudited financial statements, to normal year-end
audit adjustments and the absence of footnotes.
(b) (i) The audited consolidated balance sheets of the Target and its
subsidiaries at December 31, 2009 and December 31, 2010 and the related
consolidated statements of income and cash flows and changes in members’ equity
of the Target for the two fiscal years of the Target ended on such dates, in
each case furnished to the Administrative Agent for delivery to the Lenders
prior to the Closing Date, present fairly in all material respects the
consolidated financial position of the Target and its subsidiaries at the dates
of said financial statements and the results of operations for the respective
periods covered thereby and (ii) the unaudited consolidated balance sheet of the
Target and its Subsidiaries at March 31, 2011 and the related consolidated
statements of income and cash flows and changes in members’ equity of the Target
for the three-month period ended on such date, in each case furnished to the
Administrative Agent for delivery to non-Public Lenders prior to the Closing
Date, present fairly in all material respects the consolidated financial
condition of the Target and its subsidiaries at the date of said financial
statements and the results of operations for the respective periods covered
thereby, subject to normal year-end adjustments and the absence of footnotes.
All such financial statements have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements and subject, in the case of the unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes.

 

63



--------------------------------------------------------------------------------



 



(c) The Borrower has heretofore delivered to the Administrative Agent for
delivery to the Lenders its (i) unaudited combined balance sheet as at
December 31, 2010, (ii) unaudited combined statements of income for the fiscal
year ended December 31, 2010, (iii) unaudited combined balance sheet as at
March 31, 2011 and (iv) unaudited combined statements of income for the
twelve-month period ended March 31, 2011, prepared giving effect to the
Transactions as if they had occurred, with respect to such balance sheets, on
such dates and, with respect to such other financial statements, on the first
day of such period ending on such date. Such combined financial statements have
been prepared in good faith by the Borrower, based on the assumptions used to
prepare the financial information contained in the Confidential Information
Memorandum (which assumptions are believed by the Borrower on the date thereof
and on the Closing Date to be reasonable), are based on the best information
available to the Borrower as of the date of delivery thereof, accurately reflect
all adjustments required to be made to give effect to the Transactions and
present fairly on a combined basis the estimated consolidated financial position
of the Borrower and its consolidated Subsidiaries as of such date and for such
period, assuming that the Transactions had actually occurred at such date or at
the beginning of such period, as the case may be.
(d) On and as of the Closing Date, and after giving effect to the Transactions
and to all Indebtedness (including the Loans and loans under the First Lien
Credit Agreement) being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (i) the sum of the fair value of the assets, at
a fair valuation, of the Credit Parties (taken as a whole) will exceed their
debts, (ii) the sum of the present fair salable value of the assets of the
Credit Parties (taken as a whole) will exceed the amount that will be required
to pay their debts as such debts become absolute and matured, (iii) the Credit
Parties (taken as a whole) have not incurred and do not intend to incur debts
beyond their ability to pay such debts as such debts mature, and (iv) the Credit
Parties (taken as a whole) will have sufficient capital with which to conduct
their businesses. For purposes of this Section 3.05(d), “debt” means any
liability on a claim, and “claim” means (a) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (b) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.
(e) Except as reflected in the financial statements delivered pursuant to
Section 3.05(a) and (b), and except for the Indebtedness incurred under this
Agreement and under the First Lien Credit Agreement or otherwise incurred in the
ordinary course of business, there were as of the Closing Date no liabilities or
obligations that would be required to be reflected in the consolidated financial
statements of the Borrower and its Subsidiaries by GAAP with respect to the
Borrower or any of its Subsidiaries, or of the Target and its Subsidiaries by
GAAP with respect to the Target and its Subsidiaries, of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------



 



(f) The Projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date are based upon good faith estimates and assumptions believed
by management of the Borrower to be reasonable at the time made and to be
reasonable on the Closing Date, it being recognized by the Lenders, however,
that projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Projections may
differ from the projected results included in such Projections and that such
differences may be material.
(g) After giving effect to the Transactions, since December 31, 2010, there has
been no change in the business, operations, property, assets or financial
condition of the Borrower or any of its Subsidiaries that either, individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect.
Section 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits or proceedings at law or in equity pending or, to the Knowledge
of the Borrower, threatened (i) with respect to any Credit Document or (ii) that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
Section 3.07. True and Complete Disclosure. The Confidential Information
Memorandum and all other factual information (taken as a whole) other than the
Projections furnished by or on behalf of the Borrower in writing to the
Administrative Agent, any Lead Arranger or any Lender (including, without
limitation, all information contained in the Credit Documents) for purposes of
or in connection with this Agreement, the other Credit Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower in writing to the Administrative Agent, any Lead Arranger or any Lender
will be, complete and correct in all material respects on the date as of which
such information is dated or certified and does not or will not contain any
untrue statement of a material fact or omit a material fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided (giving effect to all supplements and updates provided thereto prior to
the Closing Date); provided that no representation is made with respect to
information of a general economic or general industry nature.
Section 3.08. Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans
will be used by the Borrower only for the purposes specified in the introductory
statement to the Agreement.
(b) No part of any Borrowing (or the proceeds thereof) will be used to purchase
or carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Loan nor the use of the
proceeds thereof will, whether directly or indirectly, and whether immediately,
incidentally or ultimately, violate or be inconsistent with the provisions of
Regulation T, U or X.

 

65



--------------------------------------------------------------------------------



 



Section 3.09. Tax Returns and Payments. Except as set forth on Schedule 3.09,
the Borrower and each of its Subsidiaries has timely filed or caused to be
timely filed with the appropriate taxing authority all material federal, state,
local and foreign returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Borrower and/or any of its Subsidiaries. The Borrower and
each of its Subsidiaries has paid all material taxes and assessments payable by
it which have become due, other than those that are being contested in good
faith and adequately disclosed and fully provided for on the financial
statements of the Borrower and its Subsidiaries in accordance with GAAP. Except
as set forth in Schedule 3.09, there is no action, suit, proceeding,
investigation, audit or claim now pending or, to the Knowledge of the Borrower
or any of its Subsidiaries, threatened by any authority regarding any material
taxes relating to the Borrower or any of its Subsidiaries. For its taxable year
ending December 31, 2010, the Borrower qualified for treatment as a “real estate
investment trust” under Sections 856 through 860 of the Code.
Section 3.10. Compliance with ERISA. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA and the Code except for
non-compliance which, in the aggregate, would not have a Material Adverse
Effect. No ERISA Event has occurred within the past five years or is reasonably
expected to occur that, when taken together with all other ERISA Events that
have occurred or are reasonably likely to occur, could reasonably be expected to
have a Material Adverse Effect.
Section 3.11. Security Documents. (a) The provisions of the Security Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has (or within 30 days following the Closing Date (or within such
longer period as the Collateral Agent may agree in its sole discretion) or, if
later, upon the effectiveness of the recordings described herein will have) a
fully perfected security interest in all right, title and interest in all of the
Security Agreement Collateral described therein to the extent required
thereunder (other than (i) any Security Agreement Collateral consisting of cash
not contained in a deposit account or securities account not subject to the
“control” (as defined under the UCC) of the Collateral Agent and (ii) any
Security Agreement Collateral consisting of deposit accounts not subject to the
“control” (as defined under the UCC) of the Collateral Agent), subject to no
other Liens other than Permitted Liens. The recordation of (x) the Grant of
Security Interest in U.S. Patents, if applicable and (y) the Grant of Security
Interest in U.S. Trademarks, if applicable, in the respective form attached to
the Security Agreement, in each case in the United States Patent and Trademark
Office, together with filings on Form UCC-1 made pursuant to the Security
Agreement, will create, as may be perfected by such filings and recordation, a
perfected security interest in the United States trademarks and patents covered
by the Security Agreement, and the recordation of the Grant of Security Interest
in U.S. Copyrights, if applicable, in the form attached to the Security
Agreement with the United States Copyright Office, together with filings on Form
UCC-1 made pursuant to the Security Agreement, will create, as may be perfected
by such filings and recordation, a perfected security interest in the United
States copyrights covered by the Security Agreement.
(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute perfected security interests in the Pledge Agreement Collateral
described in the Pledge Agreement, subject to no security interests of any other
Person, other than liens in favor of the First Lien Collateral Agent.

 

66



--------------------------------------------------------------------------------



 



(c) After the execution, delivery and recordation thereof, in the offices
specified on Schedule 3.11(c), or, if delivered pursuant to Section 5.12, in the
recording office specified by Borrower, each Mortgage will create, as security
for the obligations purported to be secured thereby, a valid and enforceable
perfected security interest in and mortgage lien on all right, title and
interest of the Credit Parties in and to the respective Mortgaged Property (to
the extent such Mortgaged Property constitutes real property or any interest in
real property) in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except that the security
interest and mortgage lien created on such Mortgaged Property may be subject to
the Permitted Encumbrances related thereto and other rights of the First Lien
Collateral Agent) and subject to no other Liens (other than Permitted
Encumbrances related thereto).
Section 3.12. Properties. All Real Property (other than REO Property) owned by a
Credit Party as of the Closing Date, with a book value as of March 31, 2011 of
at least $2,500,000, is set forth on Schedule 3.12. Except as set forth on
Schedule 3.12, the Borrower and each of its Subsidiaries has a valid and
marketable title to all material properties (and to all buildings, fixtures and
improvements located thereon) owned by it, and a valid leasehold interest in the
material properties leased by it, in each case free and clear of all Liens other
than Permitted Liens.
Section 3.13. Capitalization. The authorized Equity Interests of the Borrower
consists solely of Qualified Equity Interests. All outstanding Equity Interests
of the Borrower have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights.
Section 3.14. Subsidiaries. On and as of the Closing Date, (a) the Borrower has
no Subsidiaries other than those Subsidiaries listed on Schedule 3.14 and
(b) Schedule 3.14 sets forth the percentage ownership (direct and indirect) of
the Borrower in each class of Equity Interests of each of its Subsidiaries and
also identifies the direct owner thereof. All outstanding Equity Interests of
each Subsidiary of the Borrower have been duly and validly issued and are fully
paid (except as such rights may arise under mandatory provisions of applicable
statutory law that may not be waived or otherwise agreed) and have been issued
free of preemptive rights, and no Subsidiary of the Borrower has outstanding any
securities convertible into or exchangeable for its Equity Interests or
outstanding any right to subscribe for or to purchase, or any options or
warrants for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Equity Interests or any stock appreciation or similar
rights except as set forth on Schedule 3.14.
Section 3.15. Compliance with Statutes, Etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

67



--------------------------------------------------------------------------------



 



Section 3.16. Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is required to register as an “investment company”, or is subject
to regulation, under the Investment Company Act of 1940, as amended.
Section 3.17. Insurance. Schedule 3.17 sets forth a listing of all material
insurance maintained by the Borrower and its Subsidiaries as of the Closing
Date, with the amounts insured (and any deductibles) set forth therein. As of
the Closing Date, such insurance is in full force and effect and all premiums
have been duly paid. The Borrower and its Subsidiaries have insurance in such
amounts and covering such risks and liabilities as are in accordance with normal
industry practice.
Section 3.18. Environmental Matters. (a) The Borrower and each of its
Subsidiaries is and has been in compliance with all applicable Environmental
Laws and the requirements of any permits issued under such Environmental Laws.
There are no pending or, to the Knowledge of the Borrower, threatened
Environmental Claims against the Borrower or any of its Subsidiaries or any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
the Borrower or any of its Subsidiaries of any Real Property formerly owned,
leased or operated by the Borrower or any of its Subsidiaries). To the Knowledge
of the Borrower there are no facts, circumstances, conditions or occurrences
with respect to the Borrower or any of its Subsidiaries, or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries (including
any Real Property formerly owned, leased or operated by the Borrower or any of
its Subsidiaries) or any other property that could be reasonably expected (i) to
form the basis of any liability under Environmental Law or an Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or (ii) to
cause any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy, use or transferability of such Real Property by the Borrower or any
of its Subsidiaries under any applicable Environmental Law.
(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on, to, or from, any Real
Property presently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries or, to the Knowledge of the Borrower, any other property,
where such generation, use, treatment, storage, transportation or Release has
violated or could be reasonably expected to violate any applicable Environmental
Law or give rise to an Environmental Claim or any liability under Environmental
Law.
(c) Notwithstanding anything to the contrary in this Section 3.18, the
representations and warranties made in this Section 3.18 shall be untrue only if
the effect of any or all facts, circumstances, occurrences, conditions,
violations, claims, restrictions, failures, liabilities or noncompliances of the
types described above could, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------



 



Section 3.19. Employment and Labor Relations. Neither the Borrower nor any of
its Subsidiaries is engaged in any unfair labor practice that could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or, to the Knowledge of the Borrower,
threatened against any of them, before the National Labor Relations Board, and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the Knowledge of the Borrower, threatened against any of
them, (ii) no strike, labor dispute, slowdown or stoppage pending against the
Borrower or any of its Subsidiaries or, to the Knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, (iii) no union
representation question exists with respect to the employees of the Borrower or
any of its Subsidiaries, (iv) no equal employment opportunity charges or other
claims of employment discrimination are pending or, to the Knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries and (v) no
wage and hour department investigation has been made of the Borrower or any of
its Subsidiaries, except (with respect to any matter specified in clauses (i) —
(v) above, either individually or in the aggregate) such as could not reasonably
be expected to have a Material Adverse Effect.
Section 3.20. Intellectual Property, Etc. The Borrower and each of its
Subsidiaries owns or has the right to use all the patents, permits, trademarks,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
necessary for the present conduct of its business, without any known conflict
with the rights of others which, or the failure to own or have which, as the
case may be, could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.
Section 3.21. Indebtedness. Schedule 3.21 sets forth a list of all Indebtedness
(including Contingent Obligations, but excluding (i) intercompany Indebtedness
solely between or among the Credit Parties and (ii) Indebtedness under the
Existing Fannie Mae Credit Agreement, the Existing Receivables Loan Agreement
and the Existing Warehouse Loan Agreement (it being understood that the
representation set forth in this Section 3.21 shall not be deemed to be
incorrect to the extent that Indebtedness in an aggregate amount not exceeding
$10,000,000 is not reflected on Schedule 3.21)) of the Borrower and its
Subsidiaries as of the Closing Date and which is to remain outstanding after
giving effect to the Transactions (excluding the Loans and the Letters of Credit
and Indebtedness under and as defined in the First Lien Credit Agreement, the
“Existing Indebtedness”), in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any of
its Subsidiaries which directly or indirectly guarantees such debt.

 

69



--------------------------------------------------------------------------------



 



Section 3.22. Anti-Terrorism Law. (a) Neither the Borrower nor any of its
Subsidiaries is in violation of any legal requirement relating to any laws with
respect to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001
(the “Executive Order”) and the USA PATRIOT Act. Neither the Borrower nor any of
its Subsidiaries and, to the Knowledge of the Borrower, no agent of the Borrower
or any of its Subsidiaries acting on behalf of the Borrower or any of its
Subsidiaries or any director, officer, employee or Affiliate of the Borrower or
any of its Subsidiaries, as the case may be, is any of the following:
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
(b) Neither the Borrower nor any of its Subsidiaries and, to the Knowledge of
the Borrower, no agent of the Borrower or any of its Subsidiaries acting on
behalf of the Borrower or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in Section
3.22(a), (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
(c) The Borrower will not directly or indirectly use the proceeds of the Loans
or otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
Section 3.23. Servicing Agreements. Except as set forth on Schedule 3.23, as of
the Closing Date, none of the Servicing Agreements under which the Borrower or
any Subsidiary of the Borrower acts as servicer or subservicer provides for the
removal or termination of the Borrower or any such Subsidiary or any transfer,
in whole or in part, of any mortgage servicing rights from the Borrower or any
such Subsidiary upon the failure by the related pool of mortgage receivables to
meet any specified loan performance criteria.

 

70



--------------------------------------------------------------------------------



 



Section 3.24. Agreements. None of the Borrower or any of its Subsidiaries is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
Section 3.25. Transaction Documents. The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Purchase Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). As of the Closing Date, neither the Borrower nor any Credit Party or,
to the Knowledge of the Borrower or each Credit Party, any other Person party
thereto is in default in the performance or compliance with any material
provisions thereof. All representations and warranties of each of the Credit
Parties, set forth in the Purchase Agreement were true and correct in all
material respects at the time as of which such representations and warranties
were made (or deemed made).
Section 3.26. Foreign Corrupt Practices Act. The Borrower and its directors,
officers, agents, employees, and any person acting for or on behalf of the
Borrower has complied with, and will comply with, the U.S. Foreign Corrupt
Practices Act, as amended from time to time, or any other applicable antibribery
or anticorruption law, and it and they have not made, offered, promised, or
authorized, and will not make, offer, promise, or authorize, whether directly or
indirectly, any payment, of anything of value to: (i) an executive, official,
employee or agent of a governmental department, agency or instrumentality,
(ii) a director, officer, employee or agent of a wholly or partially
government-owned or -controlled company or business, (iii) a political party or
official thereof, or candidate for political office, or (iv) an executive,
official, employee or agent of a public international organization (e.g., the
International Monetary Fund or the World Bank) (“Government Official”); while
knowing or having a reasonable belief that all or some portion will be used for
the purpose of: (a) influencing any act, decision or failure to act by a
Government Official in his or her official capacity, (b) inducing a Government
Official to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity, or (c) securing an
improper advantage; in order to obtain, retain, or direct business.
ARTICLE 4
Conditions of Lending
Section 4.01. [Reserved].
Section 4.02. Conditions of Borrowing. The obligations of the Lenders to make
Loans hereunder on the Closing Date are subject to the satisfaction of the
following conditions:
(a) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Simpson Thacher & Bartlett LLP,
counsel for the Borrower, (ii) Stuart Boyd, the Vice President, General Counsel
and Secretary of the Borrower, and (iii) each counsel listed on
Schedule 4.02(a), each such opinion to be in form and substance reasonably
satisfactory to the Administrative Agent, in each case (A) dated the Closing
Date, (B) addressed to the Administrative Agent and the Lenders, and
(C) covering such matters relating to the Credit Documents and the Transactions
as the Administrative Agent shall reasonably request, and the Borrower hereby
requests such counsel to deliver such opinions.

 

71



--------------------------------------------------------------------------------



 



(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or other equivalent formation document, including
all amendments thereto, of each Credit Party, certified as of a recent date by
the Secretary of State (or other similar official) of the state of its
organization, and a certificate as to the good standing of each Credit Party as
of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Credit Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws,
partnership agreement, limited liability company agreement, memorandum and
articles of association or other equivalent governing document of such Credit
Party as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors (or equivalent governing body) of such Credit Party authorizing the
execution, delivery and performance of the Credit Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date, (C) that the certificate or articles of
incorporation or other equivalent formation document of such Credit Party has
not been amended since the date of the last amendment thereto furnished pursuant
to clause (i) above, and (D) as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection herewith on behalf of such Credit Party; and (iii) the certificate
referred to in the foregoing clause (ii) shall contain a certification by an
Authorized Officer of such Credit Party as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing such certificate
pursuant to clause (ii) above.
(c) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (i), (j), (k)
(second sentence only), (o), (p), (q) and (r) of Section 4.02.
(d) The Administrative Agent, each Lead Arranger and each Lender shall have
received all Fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced, reimbursement or payment of all out of
pocket expenses required to be reimbursed or paid by the Borrower hereunder,
under any other Credit Document or under the Commitment Letter or the Fee
Letters referred to therein (including reasonable fees and expenses of counsel).
(e) (i) The Borrower shall have duly authorized, executed and delivered this
Agreement, and each other party to this Agreement shall have executed and
delivered this Agreement, and this Agreement shall be in full force and effect
and (ii) each Subsidiary Guarantor shall have duly authorized, executed and
delivered the Second Lien Subsidiaries Guaranty substantially in the form of
Exhibit C (as amended, modified and/or supplemented from time to time, the
“Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall be in full force
and effect.

 

72



--------------------------------------------------------------------------------



 



(f) Each Credit Party and each other Subsidiary of the Borrower which is an
obligee or obligor with respect to any Intercompany Debt shall have duly
authorized, executed and delivered the Intercompany Subordination Agreement
substantially in the form of Exhibit F (as amended, modified, restated and/or
supplemented from time to time, the “Intercompany Subordination Agreement”), and
the Intercompany Subordination Agreement shall be in full force and effect.
(g) Each Credit Party shall have duly authorized, executed and delivered the
Second Lien Pledge Agreement substantially in the form of Exhibit D (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”) and shall have delivered to the First Lien Collateral Agent, as
pledgee, all of the Pledge Agreement Collateral, if any, referred to therein and
then owned by such Credit Party, (x) endorsed in blank in the case of promissory
notes constituting Pledge Agreement Collateral and (y) together with executed
and undated endorsements for transfer in the case of Equity Interests
constituting certificated Pledge Agreement Collateral, along with evidence that
all other actions necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Pledge Agreement have been taken, and the Pledge Agreement shall be in full
force and effect.
(h) Each Credit Party shall have duly authorized, executed and delivered the
Second Lien Security Agreement substantially in the form of Exhibit E (as
amended, modified, restated and/or supplemented from time to time, the “Security
Agreement”) covering all of such Credit Party’s Security Agreement Collateral,
together with:
(i) proper financing statements (Form UCC-1 or the equivalent) duly authorized
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable, to perfect the security interests purported to be created by
the Security Agreement;
(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name the Borrower or any of its Subsidiaries as debtor and that
are filed in the jurisdictions referred to in clause (i) above and in such other
jurisdictions in which Collateral is located on the Closing Date, together with
copies of such other financing statements that name the Borrower or any of its
Subsidiaries as debtor (none of which shall cover any of the Collateral except
(x) to the extent evidencing Permitted Liens or (y) those in respect of which
the Collateral Agent shall have received termination statements (Form UCC-3) or
such other termination statements as shall be required by local law fully
executed for filing);
(iii) evidence of the completion of all other recordings and filings of, or with
respect to, the Security Agreement (other than to the extent such actions are
required or permitted to be performed after the Closing Date) as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests intended to be created by the Security Agreement;
and

 

73



--------------------------------------------------------------------------------



 



(iv) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken (other than to
the extent such actions are required or permitted to be performed after the
Closing Date), and the Security Agreement shall be in full force and effect.
(i) The Acquisition shall have been consummated substantially simultaneously
with the funding of Loans on the Closing Date on the terms described in the
Purchase Agreement (without any amendment, modification or waiver thereof or any
consent thereunder which is materially adverse to the Borrower, the Lenders or
the Lead Arrangers without the prior written consent of the Lead Arrangers (it
being understood and agreed that (a) any reduction in the aggregate amount of
cash and stock consideration payable by the Borrower pursuant to the Purchase
Agreement as in effect on March 25, 2011 (the “Acquisition Consideration”)
(other than any reductions that in the aggregate are (x) 10% or less of the
Acquisition Consideration as of March 25, 2011 and (y) if such reductions are
reductions in the cash portion of the Acquisition Consideration, allocated on a
dollar-for-dollar basis, (i) in the case of the first $15,000,000 of such
reductions, to reduce the principal amount of the loans under this Agreement and
(ii) the remainder, 50% to reduce the aggregate principal amount of the First
Lien Term Loans and the Loans (allocated among such facilities as determined by
the Lead Arrangers) and 50% to reduce the Acquisition Consideration paid by the
Borrower or any of its Affiliates) and (b) any amendment or modification to
(x) Section 10.1 or 10.7 of the Purchase Agreement or (y) any provision of the
Purchase Agreement setting forth any liability cap or limitation on damages or
remedies of which the Lead Arrangers and the Lenders are beneficiaries pursuant
to Section 10.7 of the Purchase Agreement (including, without limitation,
Sections 8.2, 10.11 and 10.15 and Article 9 thereof), shall in each case be
deemed to be a modification which is materially adverse to the Lenders).
(j) The Borrower shall have received gross cash proceeds of not less than
$500,000,000 (subject to adjustment as provided in clause (i) above) from loans
made under the First Lien Credit Agreement.
(k) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Specified Credit Agreement shall have been (or
substantially simultaneously with the funding of Loans on the Closing Date shall
be) paid in full, the commitments thereunder terminated and all guarantees and
security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof. Immediately
after giving effect to the Transactions and the other transactions contemplated
hereby, the Borrower and the Subsidiaries shall have outstanding no Indebtedness
for borrowed money or Preferred Equity other than (a) Indebtedness outstanding
under this Agreement, (b) the loans under the First Lien Credit Agreement (c)(i)
debt of Green Tree Servicing LLC in an aggregate principal amount not to exceed
$20,100,000 under the Existing Fannie Mae Credit Agreement, (ii) debt of Green
Tree Advance Receivables II LLC in an aggregate principal amount not to exceed
$75,000,000 under the Existing Receivables Loan Agreement, (iii) debt of Green
Tree Servicing LLC in an aggregate principal amount not to exceed $5,000,000
under the Existing Warehouse Loan Agreement and (iv) non-recourse debt in an
aggregate principal amount not to exceed $2,750,000,000 of Securitization
Vehicles, (d) indebtedness listed on Schedule 3.21 and (e) Qualified Equity
Interests.

 

74



--------------------------------------------------------------------------------



 



(l) The Lenders shall have received the financial statements referred to in
Section 3.05.
(m) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower substantially in the form attached hereto as
Exhibit K certifying that the Borrower and its subsidiaries, on a consolidated
basis after giving effect to the Transactions to occur on the Closing Date, are
solvent.
(n) The Administrative Agent shall have received, at least five Business Days
prior to the Closing Date, to the extent requested, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.
(o) The Target’s consolidated EBITDA for the twelve-month period ending on
March 31, 2011 (calculated in a manner consistent with the presentation of
EBITDA set forth in the Project Cardinal Offering Memorandum provided to the
Lead Arrangers prior to March 25, 2011, adjusted for provision expense on
advances) shall not be less than $160,000,000.
(p) Except as set forth on Schedule 3.7 to the Purchase Agreement as in effect
on March 25, 2011, since December 31, 2010, there shall not have been,
individually or in the aggregate, a Company Material Adverse Effect. For
purposes of this clause, “Company Material Adverse Effect” means any change,
development, circumstance, effect, event or fact (a) that has, or would
reasonably be expected to have, a material adverse effect upon the financial
condition, business, assets, liabilities or results of operations of the Group
Companies, taken as a whole or (b) would reasonably be expected to prevent or
materially impede or materially delay the performance in all material respects
by the Seller and/or the Company of their respective obligations under the
Purchase Agreement or the consummation of the transactions contemplated thereby;
provided, however, that any adverse change, event or effect arising from or
related to: (i) conditions affecting the United States economy generally,
(ii) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, (iii) changes after March 25, 2011 in
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (iv) changes
after March 25, 2011 in GAAP, (v) changes after March 25, 2011 in any Law or
other binding directives issued by any Governmental Entity, (vi) changes after
March 25, 2011 that are generally applicable to the industries or markets in
which the Group Companies operate, (vii) the public announcement of the
transactions contemplated by the

 

75



--------------------------------------------------------------------------------



 



Purchase Agreement, (viii) any material failure by the Company to meet any
internal or published projections, forecasts or revenue or earnings predictions
for any period ending on or after the date of the Purchase Agreement; provided
that any change, effect, event or occurrence that caused or contributed to such
failure to meet projections, forecasts or predictions shall not be excluded
pursuant to this clause (viii), (ix) the taking of any action contemplated by
the Purchase Agreement and the other agreements contemplated thereby, including
the completion of the transactions contemplated thereby, (x) any adverse change
in or effect on the business of the Group Companies that is cured prior to the
Closing Date, or (xi) the matter set forth in Schedule I to the Commitment
Letter, shall not (for purposes of clause (a) of this definition) be taken into
account in determining whether a “Company Material Adverse Effect” has occurred;
provided, further, however, that any change, event or effect referred to in
clauses (i) through (vi) may be taken into account in determining whether or not
there has been a “Company Material Adverse Effect” to the extent such change,
event or effect has a disproportionate adverse affect on the Group Companies,
taken as a whole, as compared to other participants in the industry in which the
Group Companies operate (in which case only the incremental disproportionate
impact or impacts may be taken into account in determining whether or not there
has been or may be a “Company Material Adverse Effect”). Solely for purposes of
this clause, any capitalized terms used in the clause shall have the same
meaning as set forth in the Purchase Agreement as in effect on March 25, 2011.
(q) The representations and warranties made by or on behalf of the GTH LLC, the
Target and its subsidiaries in the Purchase Agreement as are material to the
interests of the Lenders, but only to the extent that the Borrower (or an
Affiliate thereof) has the right (determined without regard to any notice
requirement) to terminate its obligations under the Purchase Agreement as a
result of a breach of such representations in the Purchase Agreement shall be
true and correct. The representations and warranties set forth in
Section 3.01(i), Section 3.02, Section 3.03(i), Section 3.03(ii) (with respect
to the Purchase Agreement, the Existing Fannie Mae Credit Agreement, the
Existing Receivables Loan Agreement, non-recourse debt of Securitization
Vehicles and indebtedness listed on Schedule 3.21), Section 3.03(iii),
Section 3.05(d), Section 3.08(b), Section 3.11, Section 3.16 and Section 3.22
shall be true and correct.
(r) No Default or Event of Default under Section 7.01(d)(i)(x) or
Section 7.01(d)(ii) (with respect to the Existing Fannie Mae Credit Agreement,
the Existing Receivables Loan Agreement, the Existing Warehouse Loan Agreement
or any other Indebtedness (other than non-recourse debt of Securitization
Vehicles) with an aggregate principal amount or termination or settlement value
(as applicable) of at least $20,000,000) or Section 7.01(d)(i)(y) (as a result
of any breach of a financial covenant or the occurrence of any termination event
or event of default as a result of any failure to meet any specified financial
condition or financial requirement under the Existing Receivables Loan
Agreement) shall have occurred and be continuing.
(s) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.
(t) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.03 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

 

76



--------------------------------------------------------------------------------



 



Notwithstanding anything in clause (g) or (h) to the contrary, other than with
respect to the pledge and perfection of security interests in Stock Certificates
held by a Credit Party and perfection of security interests in UCC Filing
Collateral, to the extent any Collateral cannot be delivered, or a security
interest therein cannot be perfected, on the Closing Date after the use of
commercially reasonable efforts by the Borrower to do so, the delivery of, or
perfection of a security interest in, such Collateral shall not constitute a
condition precedent to the availability of the Credit Facility on the Closing
Date, but such delivery and perfection shall instead be required to be completed
within 60 days after the Closing Date (it being understood that failure to so
complete such requirements by such date shall, unless otherwise consented to in
writing by the Administrative Agent in its discretion, constitute an Event of
Default); provided that with respect to perfection of security interests in UCC
Filing Collateral, the Borrower’s sole obligation as a condition to the
availability of the Credit Facility on the Closing Date shall be to deliver, or
cause to be delivered, necessary UCC financing statements to the Collateral
Agent and to irrevocably authorize and to cause the applicable Subsidiary
Guarantor to irrevocably authorize the Collateral Agent to file such UCC
financing statements, and with respect to perfection of security interests in
Stock Certificates, the Borrower’s sole obligation as a condition to the
availability of the Credit Facility on the Closing Date shall be to deliver to
the First Lien Collateral Agent or its legal counsel Stock Certificates together
with undated stock powers executed in blank. For purposes hereof, (1) “UCC
Filing Collateral” means Collateral consisting of assets of the Target, the
Borrower and their respective subsidiaries for which a security interest can be
perfected by filing a Uniform Commercial Code financing statement and (2) “Stock
Certificates” means Collateral consisting of stock certificates representing
capital stock held by the Borrower and its subsidiaries required as Collateral
under the Credit Documents.
ARTICLE 5
Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document shall have been paid in full (other
than contingent indemnification obligations for which no claim has been made),
unless the Required Lenders shall otherwise consent in writing:
Section 5.01. Information Covenants. The Borrower will furnish to the
Administrative Agent which will promptly furnish to each Lender:
(a) Monthly Reporting. Within 30 days after the end of each fiscal month of the
Borrower (other than the last fiscal month of each fiscal quarter of the
Borrower), beginning with the Borrower’s fiscal month ending October, 2011,
internally generated financial statements as at and for such fiscal month and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal month in the form used by management (it being understood that,
notwithstanding anything to the contrary contained herein, no representation or
warranty is made with respect to such internally generated financial
statements).

 

77



--------------------------------------------------------------------------------



 



(b) Quarterly Financial Statements. Within 45 days after the end of each of the
first three fiscal quarters in each fiscal year of the Borrower, (i) the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such quarterly period and the related consolidated statements of income and
stockholders equity and statement of cash flows for such quarterly period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, in each case setting forth comparative figures where
applicable for the corresponding quarterly period in the prior fiscal year, all
of which shall be certified by an Authorized Officer of the Borrower that they
fairly present in all material respects in accordance with GAAP the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, (ii) comparable
budgeted figures for such quarterly period as set forth in the respective budget
delivered pursuant to Section 5.01(e) and (iii) the information set forth on
Schedule 5.01 for such quarterly period, which shall be certified as being true
and correct in all material respects by an Authorized Officer of the Borrower.
(c) Annual Financial Statements. Within 90 days after the end of each fiscal
year of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and stockholders equity and statement of cash flows for
such fiscal year setting forth comparative figures where applicable for the
preceding fiscal year and reported on by Ernst & Young LLP or other independent
certified public accountants of recognized national standing (which report shall
be without a “going concern” or like qualification or exception and without any
qualification or exception as to scope of audit), together with a report of such
accounting firm stating that in the course of its regular audit of the financial
statements of the Borrower and its Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm
obtained no knowledge of any Default or an Event of Default relating to
financial or accounting matters which has occurred and is continuing or, if such
accounting firm obtained knowledge of such a Default or an Event of Default, a
statement as to the nature thereof, in each case only to the extent that such
accounting firm is not restricted or prohibited from doing so by its internal
policies or accounting rules or guidelines generally) and (ii) the information
set forth on Schedule 5.01 for such fiscal year, which shall be certified as
being true and correct in all material respects by an Authorized Officer of the
Borrower.
(d) [Reserved].
(e) Budgets. No later than 75 days following the first day of each fiscal year
of the Borrower, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, sources and uses of cash and
balance sheets for the Borrower and its Subsidiaries on a consolidated basis)
for each of the four quarters of such fiscal year prepared in reasonable detail.

 

78



--------------------------------------------------------------------------------



 



(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 5.01(b) and (c), a compliance certificate
from an Authorized Officer of the Borrower substantially in the form of
Exhibit G certifying on behalf of the Borrower that, to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, which certificate shall (i) set forth
in reasonable detail the calculations required to establish whether the Borrower
and its Subsidiaries were in compliance with the provisions of Sections 2.13(b),
2.13(c), 2.13(e), 2.13(f), 6.01(x), 6.01(xii), 6.01(xxvii), 6.02(iv), 6.03(iii),
6.03(v), 6.03(vi), 6.04(iv), 6.04(vi), 6.04(vii), 6.04(xiii) (as it relates to
Short-Term Warehouse Debt that is not Non-Recourse Short-Term Warehouse Debt),
6.04(xvi), 6.04(xix), 6.05(v), 6.05(ix), 6.05(xxi), 6.05(xxii) and 6.07 through
6.09, inclusive, at the end of such fiscal quarter or year, as the case may be,
(ii) if delivered with the financial statements required by Section 5.01(c), set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Excess Cash Flow
Payment Period, (iii) set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) the Available Amount at the
end of such fiscal quarter or year, as the case may be (which calculations also
include the amount of transactions effected pursuant to Sections 6.05(ix)(C)(2),
6.05(xii), 6.05(xix), 6.05(xx) or 6.05(xxi) (to the extent utilizing the
Available Amount), and 6.07(b)), and (iv) certify that there have been no
changes to Schedules 1 through 8 of the Security Agreement and Annexes A through
G of the Pledge Agreement, in each case since the Closing Date or, if later,
since the date of the most recent certificate delivered pursuant to this
Section 5.01(f), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (iii),
only to the extent that such changes are required to be reported to the
Collateral Agent pursuant to the terms of such Security Documents) and whether
the Borrower and the other Credit Parties have otherwise taken all actions
required to be taken by them pursuant to such Security Documents in connections
with any such changes.
(g) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any Authorized Officer obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto,
(ii) any litigation or governmental investigation or proceeding pending, or any
threat or notice of intention of any Person to file or commence any litigation
or governmental investigation or proceeding, against the Borrower or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
could reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document and (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.
(h) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Borrower or any of its Subsidiaries shall publicly file with the Securities
and Exchange Commission or any successor thereto (the “SEC”) (which delivery
requirement shall be deemed satisfied by the posting of such information,
materials or reports on EDGAR or any successor website maintained by the SEC so
long as the Administrative Agent shall have been promptly notified in writing by
the Borrower of the posting thereof) or deliver to holders (or any trustee,
agent or other representative therefor) of any Qualified Equity Interests of the
Borrower, loans under the First Lien Credit Agreement or any of its other
material Indebtedness pursuant to the terms of the documentation governing the
same.

 

79



--------------------------------------------------------------------------------



 



(i) Environmental Matters. Promptly after any Authorized Officer obtains
knowledge thereof, notice of one or more of the following environmental matters
to the extent that such environmental matters, either individually or when
aggregated with all other such environmental matters, could reasonably be
expected to have a Material Adverse Effect:
(i) any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries;
(ii) any condition or occurrence on or arising from any Real Property currently
or formerly owned, leased or operated by the Borrower or any of its Subsidiaries
that (a) results in noncompliance by the Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) could reasonably be expected to
form the basis of a liability under Environmental Law or an Environmental Claim
against the Borrower or any of its Subsidiaries or any such Real Property;
(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and
(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency; provided
that in any event the Borrower shall deliver to each Lender all notices received
by the Borrower or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA which identify the Borrower or any of its
Subsidiaries as potentially responsible parties for remediation costs or which
otherwise notify the Borrower or any of its Subsidiaries of potential liability
under CERCLA.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, noncompliance, liability or removal or
remedial action and the Borrower’s or such Subsidiary’s response thereto.
(j) Patriot Act Information. Promptly following the Administrative Agent’s or
any Lender’s request therefor, all documentation and other information that the
Administrative Agent or any Lender reasonably requests in order to comply with
its on-going obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

80



--------------------------------------------------------------------------------



 



(k) Notice of Termination of or Defaults under a Servicing Agreement and MSR
Call Option. Promptly, and in any event within three Business Days after any
Authorized Officer obtains knowledge thereof, notice of (i) the termination of
(or the written intention to terminate) any Servicing Agreement, (ii) the
occurrence of any event which constitutes an event of default or similar
occurrence under a Servicing Agreement to the extent that such event of default
or similar occurrence, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, or (iii) any MSR Call Option
exercised by an MSR Lender.
(l) Fannie Mae Servicer Entity Documents. Promptly after the formation and
licensing of the Fannie Mae Servicer Entity, copies of all material agreements
and arrangements entered into by the Fannie Mae Servicer Entity with Fannie Mae.
(m) First Lien Credit Agreement. Promptly provide copies of any material notices
or reports provided to the administrative agent under the First Lien Credit
Agreement pursuant to Section 5.01 thereof not otherwise provided to the
Administrative Agent under this Section 5.01.
(n) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
Section 5.02. Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries in conformity with GAAP and all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities. The Borrower will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or
the Required Lenders to visit and inspect, under guidance of officers of the
Borrower or such Subsidiary, any of the properties of the Borrower or such
Subsidiary, and to examine the books of account of the Borrower or such
Subsidiary and discuss the affairs, finances and accounts of the Borrower or
such Subsidiary with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable prior notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may reasonably request; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise visitation and inspection rights of the Administrative Agent and the
Lenders under this sentence.
Section 5.03. Maintenance of Property; Insurance. (a) The Borrower will, and
will cause each of its Subsidiaries to, (i) keep all material property necessary
to the business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, and (iii) furnish to the Administrative Agent,
upon its request therefor, full information as to the insurance carried. Such
insurance to the extent consistent with the foregoing shall include physical
damage insurance on all real and personal property (whether now owned or
hereafter acquired) on an all risk basis and business interruption insurance.

 

81



--------------------------------------------------------------------------------



 



(b) The Borrower will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by the Borrower and/or such Subsidiaries)
(i) shall be endorsed to the Collateral Agent’s reasonable satisfaction for the
benefit of the Collateral Agent (including, without limitation, by naming the
Collateral Agent as loss payee and/or additional insured), (ii) shall state that
the insurers under such insurance policies shall endeavor to provide at least
15 days’ prior written notice of the cancellation thereof by the respective
insurer to the Collateral Agent, (iii) shall provide that the respective
insurers irrevocably waive any and all rights of subrogation with respect to the
Collateral Agent and the other Secured Creditors, and (iv) shall be delivered to
the Collateral Agent.
(c) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 5.03, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent shall have the right (but shall
be under no obligation) to procure such insurance and the Borrower agrees to
reimburse the Administrative Agent for all costs and expenses of procuring such
insurance, provided that the Administrative Agent shall furnish written notice
to the Borrower of its intent to procure such insurance.
(d) If at any time the area in which the buildings or other improvements (as
defined in the applicable Mortgages) in respect of any Mortgaged Property are
located is designated (1) a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
the Borrower shall obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the NFIP as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time, or (2) a “Zone 1” area, the Borrower shall obtain earthquake insurance in
such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time reasonably require. Following the Closing
Date, the Borrower shall deliver to the Collateral Agent annual renewals of each
flood insurance policy or annual renewals of each force-placed flood insurance
policy, as applicable. In connection with any amendment to this Agreement
pursuant to which any increase, extension, or renewal of Loans is contemplated,
the Borrower shall cause to be delivered to the Collateral Agent for any
Mortgaged Property, a Flood Determination Form, Borrower Notice and Evidence of
Flood Insurance, as applicable.
(e) With respect to any Mortgaged Property, carry and maintain commercial
general liability insurance and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than that which is customary for companies in the
same or similar businesses operating in the same or similar locations, naming
the Collateral Agent as an additional insured, on forms reasonably satisfactory
to the Collateral Agent.

 

82



--------------------------------------------------------------------------------



 



(f) The Borrower shall notify the Administrative Agent and the Collateral Agent
promptly whenever any separate insurance concurrent in form or contributing in
the event of loss with that required to be maintained under this Section 5.03 is
taken out by any Credit Party; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.
Section 5.04. Existence; Franchises. The Borrower will, and will cause each of
its Subsidiaries to, (x) do or cause to be done all things necessary to preserve
and keep in full force and effect its organizational existence and (y) take all
reasonable action to maintain all rights, privileges, franchises, licenses,
permits, copyrights, trademarks, and trade names necessary or desirable in the
normal conduct of its business; provided, however, that nothing in this Section
5.04 shall prevent (i) sales of assets and other transactions by the Borrower or
any of its Subsidiaries in accordance with Section 6.02, (ii) the
discontinuation, abandonment or expiration of any right, franchise, license,
permit, copyright, trademark or patent if such discontinuation, abandonment or
expiration could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (iii) the withdrawal by the
Borrower or any of its Subsidiaries of its qualification as a foreign Company in
any jurisdiction if such withdrawal could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.05. Compliance with Statutes, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), except such non-compliances
as could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 5.06. Compliance with Environmental Laws. (a) The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all Environmental Laws
and permits applicable to, or required by, the ownership, lease, occupancy, or
use of its Real Property now or hereafter owned, leased or operated by the
Borrower or any of its Subsidiaries, except such noncompliances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will promptly pay or cause to be paid all costs and
expenses incurred in connection with such compliance, and will keep or cause to
be kept all such Real Property free and clear of any Liens imposed pursuant to
such Environmental Laws except for Permitted Liens related thereto. Neither the
Borrower nor any of its Subsidiaries will generate, use, treat, store, Release
or dispose of Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by the Borrower or any of its Subsidiaries, or transport
Hazardous Materials to or from any such Real Property, except for Hazardous
Materials generated, used, treated, stored, Released or disposed of at any such
Real Properties (x) in compliance in all respects with all applicable
Environmental Laws and as required in connection with the normal operation, use
and maintenance of the business or operations of the Borrower or any of its
Subsidiaries or (y) as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

83



--------------------------------------------------------------------------------



 



(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 5.01(i), (ii) at any time that the
Borrower or any of its Subsidiaries are not in compliance with Section 5.06(a),
or (iii) in the event that the Administrative Agent or the Lenders have
exercised any of the remedies pursuant to the last paragraph of Section 7.01,
the Borrower will (in each case) provide, at the sole expense of the Borrower
and at the request of the Administrative Agent, a non-invasive environmental
site assessment report concerning the Real Property owned, leased or operated by
the Borrower or any of its Subsidiaries that is in question, prepared by an
environmental consulting firm reasonably approved by the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the potential cost
of any removal or remedial action required by a Governmental Authority in
connection with such Hazardous Materials on such Real Property. If the Borrower
fails to provide the same within 60 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and hereby grants to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.
Section 5.07. ERISA. (a) Furnish written notice to the Administrative Agent
promptly, and in any event within ten days after any responsible officer of
Borrower or any ERISA Affiliate knows, or has reason to know, that any ERISA
Event has occurred or is reasonably likely to occur that, alone or together with
any other ERISA Event could reasonably be expected to result in liability of the
Borrower or any ERISA Affiliate in an aggregate amount exceeding $5,000,000.
(b) The Borrower and each of its applicable Subsidiaries shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 5.08. End of Fiscal Years; Fiscal Quarters. The Borrower will cause
(i) its and each of its Domestic Subsidiaries’ fiscal years to end on
December 31 of each calendar year and (ii) its and each of its Domestic
Subsidiaries’ fiscal quarters to end on March 31, June 30, September 30 and
December 31 of each calendar year.
Section 5.09. Performance of Obligations. The Borrower will, and will cause each
of its Subsidiaries (other than a Securitization Vehicle) to, perform all of its
obligations under the terms of each mortgage, indenture, security agreement,
loan agreement or credit agreement and each other agreement, contract or
instrument by which it is bound, except for such non-performances as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

84



--------------------------------------------------------------------------------



 



Section 5.10. Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all material lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Borrower or any of its
Subsidiaries not otherwise permitted under Section 6.01(i); provided that
neither the Borrower nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with GAAP.
Section 5.11. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.
Section 5.12. Additional Security; Further Assurances; Etc. (a) The Borrower
will, and will cause each other Credit Party to, grant to the Collateral Agent
for the benefit of the Secured Creditors security interests and Mortgages in
such assets and Real Property of the Borrower and such other Credit Party as are
not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent or the Required Lenders
(collectively, the “Additional Security Documents”). All such security interests
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the Collateral Agent and shall constitute valid and
enforceable perfected security interests, hypothecations and Mortgages superior
to and prior to the rights of all third Persons (other than the First Lien
Collateral Agent) and enforceable against third parties and subject to no other
Liens except for Permitted Liens or, in the case of Real Property, the Permitted
Encumbrances related thereto. The Additional Security Documents or instruments
related thereto shall have been duly recorded or filed in such manner and in
such places as are required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges payable
in connection therewith shall have been paid in full. Notwithstanding the
foregoing, this Section 5.12(a) shall not (i) apply to any Excluded Collateral
or (ii) require any Credit Party to grant a Mortgage in (x) any Leasehold,
(y) any owned Real Property the book value of which is less than $2,500,000 or
(z) any REO Property.
(b) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.
Furthermore, the Borrower will, and will cause the other Credit Parties that are
Subsidiaries of the Borrower to, deliver to the Collateral Agent such opinions
of counsel and other related documents as may be reasonably requested by the
Administrative Agent to assure itself that this Section 5.12 has been complied
with.

 

85



--------------------------------------------------------------------------------



 



(c) With respect to any owned Real Property with respect to which a Mortgage is
delivered pursuant to this Section 5.12, Borrower will promptly (i) if requested
by the Collateral Agent, provide the Lenders with a Mortgage Policy covering
such real property in an amount at least equal to the purchase price of such
real property (or such other amount as shall be reasonably specified by the
Collateral Agent) as well as an ALTA survey thereof certified to the Collateral
Agent in form reasonably satisfactory to the Collateral Agent and (ii) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent. No later than three Business Days prior to the date on which a Mortgage
is executed and delivered pursuant to this Section 5.12(c), in order to comply
with the Flood Laws, the Collateral Agent shall have received the following
documents (collectively, the “Flood Documents”): (A) a completed standard “life
of loan” flood hazard determination form (a “Flood Determination Form”), (B) if
the improvement(s) to the applicable improved real property is located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance reasonably
satisfactory to the Collateral Agent (any of the foregoing being “Evidence of
Flood Insurance”).
(d) The Borrower agrees that each action required by clauses (a) through (c) of
this Section 5.12 shall be completed as soon as possible, but in no event later
than 60 days after such action is requested to be taken by the Administrative
Agent or the Required Lenders; provided that, in no event will the Borrower or
any of its Subsidiaries be required to take any action, other than using its
commercially reasonable efforts, to obtain consents from third parties with
respect to its compliance with this Section 5.12.
(e) Prior to repayment in full of the First Lien Obligations, the requirement of
this Section 5.12 to deliver any Collateral to the Collateral Agent shall be
deemed satisfied by the delivery of such Collateral to the First Lien Collateral
Agent.
Section 5.13. [Reserved].
Section 5.14. [Reserved].
Section 5.15. [Reserved].

 

86



--------------------------------------------------------------------------------



 



Section 5.16. [Reserved].
Section 5.17. [Reserved].
Section 5.18. Maintenance of Company Separateness. The Borrower will cause each
of the Non-Recourse Entities and the Fannie Mae Servicer Entity to satisfy
customary formalities for such entity, including, as applicable, (i) to the
extent required by law, the holding of regular board of directors’ and
shareholders’ meetings or action by directors or shareholders without a meeting,
(ii) the maintenance of separate records and (iii) the maintenance of separate
bank accounts in its own name. Neither the Borrower nor any other of its
Subsidiaries shall make any payment to a creditor of any Non-Recourse Entity or
the Fannie Mae Servicer Entity in respect of any liability of any Non-Recourse
Entity or the Fannie Mae Servicer Entity, and no bank account of any
Non-Recourse Entity or the Fannie Mae Servicer Entity shall be commingled with
any bank account of the Borrower or any of its other Subsidiaries. Any financial
statements distributed to any creditors of any Non-Recourse Entity or the Fannie
Mae Servicer Entity shall clearly establish or indicate the corporate
separateness of such Non-Recourse Entity or the Fannie Mae Servicer Entity from
the Borrower and its other Subsidiaries. Neither the Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, which is
likely to result in the separate legal existence of the Borrower or any of its
Subsidiaries being ignored, or in the assets and liabilities of the Borrower or
any of its Subsidiaries being substantively consolidated with those of any other
Person in a bankruptcy, reorganization or other insolvency proceeding.
Section 5.19. Certain Required Dividends. To the extent that (i) a Non-Recourse
Servicer Advance Debt Entity holds Unrestricted cash and/or Cash Equivalents in
excess of an aggregate amount equal to the lesser of (x) $10,000,000 and (y) 10%
of the aggregate unused commitments under all Non-Recourse Servicer Advance Debt
of such Non-Recourse Servicer Advance Debt Entity (net of amounts retained for
bona fide business purposes which will be required to be satisfied within the
immediately succeeding 30 days) as of the last Business Day of any fiscal month
of the Borrower, then, within one Business Day thereafter, the Borrower will
cause such Non-Recourse Servicer Advance Debt Entity to distribute such excess
cash and Cash Equivalents to the Borrower or a Subsidiary Guarantor as a
Dividend, and (ii) a Non-Recourse Warehouse Debt Entity holds Unrestricted cash
and/or Cash Equivalents in excess of an aggregate amount equal to the lesser of
(x) $10,000,000 and (y) 10% of the aggregate unused commitments under all
Non-Recourse Short-Term Warehouse Debt of such Non-Recourse Warehouse Debt
Entity (net of amounts retained for bona fide business purposes which will be
required to be satisfied within the immediately succeeding 30 days) as of the
last Business Day of any fiscal month of the Borrower, then, within one Business
Day thereafter, the Borrower will cause such Non-Recourse Warehouse Debt Entity
to distribute such excess cash and Cash Equivalents to the Borrower or a
Subsidiary Guarantor as a Dividend, in each case to the extent permitted to do
so under the requirements of the documents governing any Indebtedness of such
Non-Recourse Entity (and net of any amounts that the Borrower acting reasonably
and in good faith determines should be retained by such Non-Recourse Entity to
ensure continued compliance with and the ability to service such Indebtedness in
accordance with its terms).

 

87



--------------------------------------------------------------------------------



 



Section 5.20. Maintenance of Ratings. The Borrower will use its commercially
reasonable efforts to maintain at all times public ratings (of any level) for
the Credit Facility and public corporate ratings or corporate family ratings (as
applicable) of any level with respect to the Borrower, in each case from each of
S&P and Moody’s.
Section 5.21. Post-Closing Items. Notwithstanding anything herein or in the
other Credit Documents to the contrary, the Credit Parties shall be permitted to
deliver, and the Borrower shall, or shall cause each other Credit Party to, take
all necessary actions to deliver, to the Collateral Agent or its legal counsel
within 30 days following the Closing Date (or such longer period agreed to by
the Collateral Agent in its reasonable discretion), stock certificates
representing (x) 100% of the Equity Interests of Hanover Capital Securities,
Inc. and (y) 66% of the voting Equity Interests and 100% of the non-voting
Equity Interests of Green Tree Insurance Agency Reinsurance Limited, in each
case together with undated stock powers executed in blank.
ARTICLE 6
Negative Covenants
The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Credit Document have been paid in full (other than
contingent indemnification obligations for which no claim has been made), unless
the Required Lenders shall otherwise consent in writing:
Section 6.01. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible and
including Equity Interests or other securities of any Person, including any
Subsidiary) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or on any income or revenues or rights in respect of any
thereof; provided that the provisions of this Section 6.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):
(i) Liens for taxes, assessments or governmental charges or levies not yet due
or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;
(ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and in each case (x) which are for
amounts that are not past-due and do not in the aggregate materially detract
from the value of the Borrower’s or such Subsidiary’s property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien, and for
which adequate reserves have been established in accordance with GAAP;

 

88



--------------------------------------------------------------------------------



 



(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 6.01, plus renewals, replacements and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, or obligations secured by such Liens does not increase
from that amount outstanding at the time of any such renewal, replacement or
extension and (y) any such renewal, replacement or extension does not encumber
any additional assets or properties of the Borrower or any of its Subsidiaries;
(iv) Liens created by or pursuant to this Agreement and the Security Documents;
(v) (x) licenses, sublicenses, leases or subleases granted by the Borrower or
any of its Subsidiaries to other Persons in the ordinary course of business and
not materially interfering with the conduct of the business of the Borrower or
any of its Subsidiaries or materially detracting from the value of the
Borrower’s or such Subsidiary’s property, rights or assets and (y) any interest
or title of a lessor, sublessor or licensor under any operating lease or license
agreement entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;
(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 6.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any
Subsidiary of the Borrower;
(vii) Liens placed upon fixed or capital assets used in the ordinary course of
business of the Borrower or any of its Subsidiaries and placed at the time of
the acquisition thereof by the Borrower or such Subsidiary or within 90 days
thereafter to secure Indebtedness incurred to pay all or a portion of the
purchase price thereof or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of any such assets, or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by Section 6.04(iv)
and (y) in all events, the Lien encumbering the assets so acquired does not
encumber any other asset of the Borrower or such Subsidiary;
(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

 

89



--------------------------------------------------------------------------------



 



(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;
(x) Liens arising out of the existence of judgments or awards not constituting
an Event of Default under Section 7.01(i) and in respect of which the Borrower
or any of its Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review and in respect of which there shall have been secured a
subsisting stay of execution pending such appeal or proceedings;
(xi) statutory and common law landlords’ liens under leases entered into in the
ordinary course of business by the Borrower or any of its Subsidiaries;
(xii) (A) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and other social security legislation and (B) Liens securing the
performance of bids, trade contracts, performance and completion guarantees,
tenders, leases and contracts in the ordinary course of business, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business (in each case exclusive of
obligations in respect of Indebtedness), provided that the aggregate amount of
all cash and the Fair Market Value of all other property subject to all Liens
permitted by this sub-clause (B) shall not at any time exceed $7,500,000;
(xiii) Permitted Encumbrances;
(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition
or Permitted Foreign Acquisition, or on property or assets of a Subsidiary of
the Borrower in existence at the time such Subsidiary is acquired pursuant to a
Permitted Acquisition or Permitted Foreign Acquisition, provided that (x) any
Indebtedness that is secured by such Liens is permitted to exist under
Section 6.04(vii), and (y) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition or Permitted
Foreign Acquisition and do not attach to any other asset of the Borrower or any
of its Subsidiaries;
(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;
(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business;

 

90



--------------------------------------------------------------------------------



 



(xvii) (A) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any Subsidiary of the Borrower, in each
case granted in the ordinary course of business and are customary in the banking
industry in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank or banks with respect to cash management and
operating account arrangements and (B) Liens of a collection bank arising under
Section 4-210 of the UCC on items in the course of collection;
(xviii) Liens placed upon Servicing Rights acquired by the Borrower or any of
its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary to secure MSR Loans incurred solely for the purpose
of financing the acquisition of any such Servicing Rights, provided that (x) the
MSR Loans secured by such Liens are permitted by Section 6.04(xi) and (y) in all
events, the Lien encumbering such Servicing Rights so acquired does not encumber
any other asset of the Borrower or any Subsidiary of the Borrower (including
other Servicing Rights then owned or thereafter acquired by the Borrower or any
of its Subsidiaries);
(xix) Liens placed upon Transferred Assets acquired by any Non-Recourse Servicer
Advance Debt Entity and placed at the time of the acquisition thereof by such
Non-Recourse Servicer Advance Debt Entity to secure Non-Recourse Servicer
Advance Debt incurred by such Non-Recourse Servicer Advance Debt Entity solely
for the purpose of financing the acquisition of any such Transferred Assets from
the applicable Seller, provided that (x) the Non-Recourse Servicer Advance Debt
secured by such Liens is permitted by Section 6.04(xii) and (y) in all events,
the Lien encumbering such Transferred Assets so acquired does not encumber any
other asset of the Borrower or any of its Subsidiaries;
(xx) Liens placed upon Residential Mortgage Loans originated and owned by any
Subsidiary of the Borrower and placed at the time of the origination of such
Residential Mortgage Loans by such Subsidiary to secure Short-Term Warehouse
Debt incurred solely for the purpose of financing the origination of such
Residential Mortgage Loans, provided that (x) the Short-Term Warehouse Debt
secured by such Liens is permitted by Section 6.04(xiii) and (y) in all events,
the Lien encumbering such Residential Mortgage Loans does not encumber any other
asset of the Borrower or any Subsidiary of the Borrower (including other
Residential Mortgage Loans then owned or thereafter acquired by any Subsidiary
of the Borrower);
(xxi) encumbrances on Servicing Rights and the Equity Interests of the Fannie
Mae Servicer Entity, as applicable, in the form of an MSR Call Option;
(xxii) Liens created under the First Lien Credit Documents;

 

91



--------------------------------------------------------------------------------



 



(xxiii) Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto; provided such Liens shall not exceed
the amount of such premiums so financed;
(xxiv) Liens on any cash earnest money deposits made by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
(xxv) Liens on assets of any Securitization Vehicle securing Non-Recourse
Securitization Debt;
(xxvi) Liens on REO Property; and
(xxvii) additional Liens of the Borrower or any Subsidiary of the Borrower not
otherwise permitted by this Section 6.01 so long as neither the aggregate Fair
Market Value (determined as of the date such Lien is incurred) of the assets
subject thereto nor the aggregate outstanding principal amount of the
obligations secured thereby exceed $7,500,000 in the aggregate for all such
Liens at any time.
In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii), (xiv), (xviii), (xix) and (xx) of this Section 6.01 by the Borrower
of any of its Subsidiaries, the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate by it in connection
therewith (including, without limitation, by executing appropriate lien releases
or lien subordination agreements in favor of the holder or holders of such
Liens, in either case solely with respect to the item or items of equipment or
other assets subject to such Liens).
Section 6.02. Consolidation, Merger, Purchase or Sale of Assets, Etc. The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any merger or consolidation, or
convey, sell, lease or otherwise dispose of all or any part of its property or
assets (other than sales of inventory in the ordinary course of business), or
enter into any sale-leaseback transactions with any Person (or agree to do any
of the foregoing at any future time), except that:
(i) Capital Expenditures by the Borrower and its Subsidiaries shall be permitted
to the extent not in violation of Section 6.07;
(ii) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
obsolete or worn-out property in the ordinary course of business;
(iii) Investments may be made to the extent permitted by Section 6.05;

 

92



--------------------------------------------------------------------------------



 



(iv) the Borrower and its Subsidiaries may sell assets (other than the capital
stock or other Equity Interests of any Wholly-Owned Subsidiary, unless all of
the capital stock or other Equity Interests of such Wholly-Owned Subsidiary are
sold in accordance with this clause (iv)), so long as (u) no Default or Event of
Default then exists or would result therefrom, (v) each such sale is in an
arm’s-length transaction and the Borrower or the respective Subsidiary receives
at least Fair Market Value, (w) the consideration received by the Borrower or
such Subsidiary consists of at least 75% cash and is paid at the time of the
closing of such sale, (x) the Net Sale Proceeds therefrom are applied and/or
reinvested as (and to the extent) required by Section 2.13(c), (y) the aggregate
amount of the cash and non-cash proceeds received from all assets sold pursuant
to this clause (iv) shall not exceed $37,500,000 in any fiscal year of the
Borrower (for this purpose, using the Fair Market Value of property other than
cash); provided that any unused portion of this basket in any fiscal year of the
Borrower may be utilized in the immediately succeeding fiscal year of the
Borrower (but not in any fiscal year of the Borrower thereafter), with the
portion so carried forward to be deemed utilized last in such immediately
succeeding fiscal year of the Borrower and (z) the aggregate amount of the cash
and non-cash proceeds received from all assets sold pursuant to this clause
(iv) shall not exceed $75,000,000 (for this purpose, using the Fair Market Value
of property other than cash);
(v) the Borrower and each of its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property in the ordinary course of business (so
long as any such lease or license does not create a Capitalized Lease Obligation
except to the extent permitted by Section 6.04(iv));
(vi) the Borrower and each of its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;
(vii) the Borrower and each of its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons in the ordinary course of business and not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;
(viii) the Borrower or any Subsidiary of the Borrower may convey, sell or
otherwise transfer all or any part of its business, properties and assets to the
Borrower or to any Wholly-Owned Domestic Subsidiary of the Borrower which is a
Subsidiary Guarantor;
(ix) any Subsidiary of the Borrower (other than a Non-Recourse Entity or the
Fannie Mae Servicer Entity) may merge or consolidate with and into, or be
dissolved or liquidated into, the Borrower or any Wholly-Owned Domestic
Subsidiary of the Borrower which is a Subsidiary Guarantor, so long as (A) in
the case of any such merger, consolidation, dissolution or liquidation involving
the Borrower, the Borrower is the surviving or continuing entity of any such
merger, consolidation, dissolution or liquidation and (B) in all other cases, a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
is the surviving or continuing entity of any such merger, consolidation,
dissolution or liquidation;

 

93



--------------------------------------------------------------------------------



 



(x) any Foreign Subsidiary of the Borrower may be merged, consolidated or
amalgamated with and into, or be dissolved or liquidated into, or transfer any
of its assets to, any Wholly-Owned Foreign Subsidiary of the Borrower, so long
as such Wholly-Owned Foreign Subsidiary of the Borrower is the surviving or
continuing entity of any such merger, consolidation, amalgamation, dissolution
or liquidation;
(xi) Permitted Acquisitions may be consummated in accordance with the
requirements of Section 6.05(xii) and Permitted Foreign Acquisitions may be
consummated in accordance with the requirements of Section 6.05(xxi);
(xii) the Borrower and its Subsidiaries may liquidate or otherwise dispose of
Cash Equivalents in the ordinary course of business for cash or Cash
Equivalents;
(xiii) the Borrower and its Subsidiaries may convey, sell or otherwise transfer
any Servicing Rights with respect to Residential Mortgage Loans owned or
controlled by Fannie Mae to the Fannie Mae Servicer Entity;
(xiv) to the extent that an MSR Lender which is a Government Sponsored Entity
exercises its MSR Call Option, the Borrower or the applicable Subsidiary of the
Borrower may sell the Servicing Rights or all of the Equity Interests of the
Fannie Mae Servicer Entity, as the case may be, that are subject to such MSR
Call Option so long as the Net Sale Proceeds therefrom are applied in accordance
with Section 2.13(c);
(xv) Subsidiaries of the Borrower may convey, sell or otherwise transfer any
Residential Mortgage Loans originated and owned by such Subsidiary to an
Approved Takeout Investor in accordance with the terms of the respective
Short-Term Warehouse Documents;
(xvi) any Seller may sell Transferred Assets to a Non-Recourse Servicer Advance
Debt Entity in accordance with the terms of the applicable Receivables Purchase
Agreement in connection with the incurrence by such Non-Recourse Servicer
Advance Debt Entity of Indebtedness permitted by Section 6.04(xii); provided
that such Seller shall have received aggregate cash proceeds from such
Non-Recourse Servicer Advance Debt Entity at the time of the respective transfer
of not less than 70% of the face amount of the Transferred Receivables that
constitute Transferred Assets and with the balance of such purchase price to be
paid through the issuance by such Non-Recourse Servicer Advance Debt Entity of a
Subordinated Seller Advance Note;

 

94



--------------------------------------------------------------------------------



 



(xvii) Green Tree SerVertis Acquisition LLC or a similarly structured Subsidiary
of the Borrower may acquire Residential Mortgage Loans for the sole purpose of,
simultaneously with such acquisition, assigning (and may assign) all of its
right, title and interest in such Residential Mortgage Loans to either (x) a
trust or other securitization entity or a similarly structured entity created on
behalf of the SerVertis Funds or a similarly structured entity or (y) any
Affiliate of the SerVertis Funds or a similarly structured entity (other than
the Borrower or any of its Subsidiaries), including without limitation,
SerVertis REO LLC, a Delaware limited liability company, provided that such
acquisition is funded solely with cash or other proceeds received, either
directly or indirectly, by Green Tree SerVertis Acquisition LLC or such other
similarly structured Subsidiary of the Borrower from the SerVertis Funds or any
Affiliate of the SerVertis Funds or a similarly structured entity (other than
the Borrower or any of its Subsidiaries); and
(xviii) the Borrower or any Subsidiary may in the ordinary course of business
convey, sell or otherwise dispose of REO Property.
To the extent the Required Lenders waive the provisions of this Section 6.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.02 (other than to the Borrower or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents and, in the case of the sale of all of the Equity
Interests of a Subsidiary Guarantor permitted by this Section 6.02 (other than
to the Borrower or a Subsidiary thereof), such Subsidiary Guarantor shall be
released from the Subsidiaries Guaranty, and the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effect the foregoing. In addition, any Collateral that is released or
disposed of pursuant to the automatic release provisions of Section 2.06 of the
Intercreditor Agreement shall be released or disposed of free and clear of the
Liens created by the Security Documents.
Section 6.03. Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, authorize, declare or pay any Dividends
with respect to the Borrower or any of its Subsidiaries, except that:
(i) any Subsidiary of the Borrower may pay Dividends to the Borrower or to any
Wholly-Owned Domestic Subsidiary of the Borrower and any Foreign Subsidiary of
the Borrower also may pay Dividends to any Wholly-Owned Foreign Subsidiary of
the Borrower;
(ii) any Non-Wholly-Owned Subsidiary of the Borrower may pay Dividends to its
shareholders, members or partners generally so long as the Borrower or its
respective Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(iii) the Borrower may redeem, repurchase or otherwise acquire for value,
outstanding shares of its Qualified Equity Interests (or options or warrants to
purchase its Qualified Equity Interests) following the death, disability or
termination of employment of officers, directors or employees of the Borrower or
any of its Subsidiaries, provided that (x) the aggregate amount of all Dividends
paid or made pursuant to this clause (iii) shall not exceed $7,500,000 in any
fiscal year of the Borrower and (y) at the time of any Dividend permitted to be
made pursuant to this clause (iii), no Default or Event of Default shall then
exist or would result therefrom;

 

95



--------------------------------------------------------------------------------



 



(iv) the Borrower may pay Dividends on its Qualified Equity Interests solely
through the issuance of additional shares of Qualified Equity Interests of the
Borrower (but not in cash), provided that in lieu of issuing additional shares
of Qualified Equity Interests as Dividends, the Borrower may increase the
liquidation preference of the shares of Qualified Equity Interests in respect of
which such Dividends have accrued;
(v) the Borrower may pay cash Dividends on its common stock so long as (A) the
aggregate amount of Dividends paid pursuant to this clause (v) does not exceed
$2,000,000 in any fiscal year of the Borrower and (B) no Default or Event of
Default then exists or would result therefrom; and
(vi) the Borrower may pay cash Dividends on its common stock in any fiscal year
of the Borrower in an aggregate amount for Dividends paid pursuant to this
clause (vi) not to exceed 5% of Adjusted Consolidated Net Income for the
preceding fiscal year, so long as (A) no Default or Event of Default then exists
or would result therefrom, (B) the Total Leverage Ratio at the time such
Dividend is declared and immediately after giving effect thereto, on a Pro Forma
Basis, is less than 2.50 to 1.00, (C) any such dividend payable pursuant to this
clause (vi) is paid (x) in the case of any dividend declared on or prior to
December 31, 2011, within 90 days and (y) in the case of any dividend declared
thereafter, within 60 days, in each case of the date of its declaration and
(D) prior to the payment of such Dividend, the Borrower shall have delivered to
the Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying compliance with preceding sub-clauses (A), (B) and (C) and containing
the calculations (in reasonable detail) required to establish compliance with
preceding sub clause (B).
Section 6.04. Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(ii) Existing Indebtedness outstanding on the Closing Date and listed on
Schedule 3.21 (as reduced by any permanent repayments of principal thereof) and
in respect of any Continuing Letter of Credit and, in each case, any subsequent
extension, renewal or refinancing thereof, provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding (or, in the case of a revolving line of
credit, the amount committed on the Closing Date (as reduced by any permanent
commitment reductions thereunder)) at the time of any such extension, renewal or
refinancing, and neither the final maturity nor the weighted average life to
maturity of such Indebtedness is decreased, such Indebtedness, if subordinated
to the Obligations, remains so subordinated on terms no less favorable to the
Lenders, and the original obligors in respect of such Indebtedness remain the
only obligors thereon;

 

96



--------------------------------------------------------------------------------



 



(iii) Indebtedness of the Borrower and its Subsidiaries under Interest Rate
Protection Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary, in each case so long
as the entering into of such Interest Rate Protection Agreements are bona fide
hedging activities and are not for speculative purposes;
(iv) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations (to the extent permitted pursuant to Section 6.07) and
purchase money Indebtedness described in Section 6.01(vii), provided that in no
event shall the sum of the aggregate principal amount of all Capitalized Lease
Obligations and purchase money Indebtedness permitted by this clause (iv) exceed
$15,000,000 at any time outstanding;
(v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 6.05(viii);
(vi) Indebtedness consisting of guaranties (x) by the Borrower and the
Wholly-Owned Domestic Subsidiaries of the Borrower that are Subsidiary
Guarantors of each other’s Indebtedness and other obligations permitted under
this Agreement (other than obligations in respect of (A) any Short-Term
Warehouse Debt, (B) any Non-Recourse Servicer Advance Debt, (C) any MSR Loans,
(D) the Fannie Mae Servicer Entity, (E) any Servicing Agreements or (F) any
Indebtedness permitted under Section 6.04(xvii)), (y) by Wholly-Owned Foreign
Subsidiaries of the Borrower of each other’s Indebtedness and other contractual
obligations permitted under this Agreement and (z) by the Borrower of
Indebtedness and other obligations of Wholly-Owned Foreign Subsidiaries
permitted under this Agreement so long as such guaranty is otherwise permitted
as an Investment under Section 6.05; provided that the aggregate amount of
obligations guaranteed pursuant to clause (z) plus the aggregate amount of
Indebtedness incurred pursuant to Section 6.04(xvi) shall not exceed $15,000,000
at any one time;
(vii) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or Permitted Foreign Acquisition (or Indebtedness assumed
at the time of a Permitted Acquisition or Permitted Foreign Acquisition of an
asset securing such Indebtedness), provided that (x) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition or Permitted Foreign Acquisition, (y) such Indebtedness
does not constitute debt for borrowed money, it being understood and agreed that
Capitalized Lease Obligations and purchase money Indebtedness shall not
constitute debt for borrowed money for purposes of this clause (y) and (z) the
aggregate principal amount of all Indebtedness permitted by this clause
(vii) shall not exceed $22,500,000 at any one time outstanding;

 

97



--------------------------------------------------------------------------------



 



(viii) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within three Business Days of its incurrence;
(ix) Indebtedness of the Borrower and its Subsidiaries with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries or in connection with
judgments that do not result in a Default or an Event of Default;
(x) Indebtedness of the Borrower or any of its Subsidiaries which may be deemed
to exist in connection with customary agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets in connection with transactions otherwise
permitted hereunder, so long as any such obligations are those of the Person
making the respective acquisition or sale, and are not guaranteed by any other
Person except as permitted by Section 6.04(vi);
(xi) Indebtedness of Subsidiaries of the Borrower under the MSR Documents in
respect of the MSR Loans incurred by such Subsidiaries so long as (A) no Default
or Event of Default then exists or would result therefrom, (B) calculations are
made by the Borrower with respect to the financial covenants contained in
Section 6.08 and 6.09 for the respective Calculation Period on a Pro Forma Basis
as if the respective incurrence of such Indebtedness (as well as all other MSR
Loans and other Indebtedness theretofore incurred after the first day of such
Calculation Period) had occurred on the first day of (and had remained
outstanding throughout) such Calculation Period, and such calculations shall
show that such financial covenants would have been complied with as of the last
day of such Calculation Period, (C) the proceeds of such MSR Loans are used
solely to finance the acquisition of Servicing Rights by such Subsidiaries and
(D) prior to the incurrence of such Indebtedness, the Borrower shall have
delivered to the Administrative Agent a certificate from an Authorized Officer
of the Borrower certifying as to compliance with the requirements of preceding
sub-clauses (A), (B) and (C) and containing the calculations (in reasonable
detail) required to establish compliance with preceding sub-clause (B);
(xii) Non-Recourse Servicer Advance Debt and Subordinated Seller Advance Loans
incurred by a Non-Recourse Servicer Advance Debt Entity so long as (A) no
Default or Event of Default then exists or would result therefrom,
(B) calculations are made by the Borrower with respect to the financial
covenants contained in Section 6.08 and 6.09 for the respective Calculation
Period on a Pro Forma Basis as if the respective incurrence of such Indebtedness
(as well as all other Non-Recourse Servicer Advance Debt, Subordinated Seller
Advance Loans and other Indebtedness theretofore incurred after the first day of
such Calculation Period) had occurred on the first day of (and had remained
outstanding throughout) such Calculation Period, and such calculations shall
show that such financial covenants would have been complied with as of the last
day of such Calculation Period, (C) the proceeds of such Indebtedness are used
to purchase Transferred Receivables from a Seller pursuant to a Receivables
Purchase Agreement to enable such Seller to fund Delinquency Advances or
Protective Advances and (D) prior to the incurrence of such Indebtedness, the
Borrower shall have delivered to the Administrative Agent a certificate from an
Authorized Officer of the Borrower certifying as to compliance with the
requirements of preceding sub-clauses (A), (B)and (C) and containing the
calculations (in reasonable detail) required to establish compliance with
preceding sub clause (B);

 

98



--------------------------------------------------------------------------------



 



(xiii) Short-Term Warehouse Debt incurred by a Subsidiary of the Borrower so
long as (A) no Default or Event of Default then exists or would result
therefrom, (B) calculations are made by the Borrower with respect to the
financial covenants contained in Section 6.08 and 6.09 for the respective
Calculation Period on a Pro Forma Basis as if the respective incurrence of such
Indebtedness (as well as all other Short-Term Warehouse Debt and other
Indebtedness theretofore incurred after the first day of such Calculation
Period) had occurred on the first day of (and had remained outstanding
throughout) such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with as of the last day of such
Calculation Period, (C) the proceeds of such Indebtedness are used to originate
Residential Mortgage Loans and at, or prior to, the time of the incurrence of
such Short Term Warehouse Debt, such Subsidiary has entered into an irrevocable
binding written agreement pursuant to which an Approved Takeout Investor has
agreed to purchase such originated Residential Mortgage Loans within 120 days of
the origination thereof for a cash sale price of not less than the aggregate
amount of the Short-Term Warehouse Debt incurred by such Subsidiary to originate
such Residential Mortgage Loans, (D) no Short-Term Warehouse Debt is outstanding
for more than 120 days from the date that the respective Residential Mortgage
Loans are originated, (E) the aggregate investment of the Borrower and its
Subsidiaries in the Residential Mortgage Loans that are being financed with the
proceeds of Short-Term Warehouse Debt (including the Indebtedness of Green Tree
Servicing LLC under the Existing Warehouse Loan Agreement, but excluding
Non-Recourse Short Term Warehouse Debt) permitted by this clause (xiii) shall
not exceed $45,000,000 at any one time (net of the related Short-Term Warehouse
Debt), and (F) prior to the incurrence of such Indebtedness, the Borrower shall
have delivered to the Administrative Agent a certificate from an Authorized
Officer of the Borrower certifying as to compliance with the requirements of
preceding sub-clauses (A), (B), (C), (D) and (E) and containing the calculations
(in reasonable detail) required to establish compliance with preceding
sub-clauses (B) and (E);
(xiv) Indebtedness of the Borrower or any of its Subsidiaries which may be
deemed to exist pursuant to earn-out arrangements upon the achievement of
certain future performance goals of the respective Acquired Entity or Business
in connection with Permitted Acquisitions, so long as any such obligations are
those of the Person making the respective Permitted Acquisition and are not
guaranteed by any other Person except as permitted by Section 6.04(vi);

 

99



--------------------------------------------------------------------------------



 



(xv) Indebtedness of the Credit Parties in respect of the First Lien Credit
Agreement in an aggregate principal amount of up to the Cap Amount (as defined
in the Intercreditor Agreement);
(xvi) Indebtedness of Foreign Subsidiaries; provided that the aggregate amount
of obligations guaranteed pursuant to clause (z) of Section 6.04(vi) plus the
aggregate amount of Indebtedness incurred pursuant to this clause (xvi) shall
not exceed $15,000,000 at any one time;
(xvii) Indebtedness of any Subsidiary of the Borrower that is a general partner
of a SerVertis Fund solely as a result of such Subsidiary being a general
partner of a SerVertis Fund but only so long as such Subsidiary is in compliance
with Section 6.13(d);
(xviii) Non-Recourse Securitization Debt; and
(xix) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and its
Subsidiaries (other than a Non-Recourse Entity or the Fannie Mae Servicer
Entity) in an aggregate principal amount not to exceed $22,500,000 at any one
time outstanding.
Section 6.05. Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, make or permit to
exist any advance, loan, extension of credit (by way of guaranty or otherwise)
or capital contribution to, or purchase, hold or acquire any Equity Interest,
bonds, notes, debentures, evidence of indebtedness or other securities of, or
acquire any assets constituting all or substantially all of the assets of or
assets constituting all or substantially all of the assets of a business,
division or product line of, or make or permit to exist any investment or any
other interest in, any Person (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:
(i) the Borrower and its Subsidiaries may acquire and hold accounts or notes
receivables owing to any of them, if created or acquired in the ordinary course
of business;
(ii) the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
(iii) the Borrower and its Subsidiaries may consummate the Acquisition and the
other Transactions;
(iv) the Borrower and its Subsidiaries may acquire and own REO Property and
other investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

100



--------------------------------------------------------------------------------



 



(v) the Borrower and its Subsidiaries may make loans and advances to their
officers and employees in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed
$5,250,000 at any time outstanding;
(vi) the Borrower and its Subsidiaries may acquire and hold obligations of their
officers and employees in connection with such officers’ and employees’
acquisition of shares of Qualified Equity Interests of the Borrower (so long as
no cash is actually advanced by the Borrower or any of its Subsidiaries in
connection with the acquisition of such obligations);
(vii) the Borrower and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 6.04(iii);
(viii) (A) the Borrower and the Subsidiary Guarantors may make intercompany
loans and advances between or among one another, (B) any Subsidiary of the
Borrower which is not a Credit Party may make intercompany loans and advances to
the Borrower or a Subsidiary Guarantor and (C) any Foreign Subsidiary may make
intercompany loans and advances to any Wholly-Owned Foreign Subsidiary (such
intercompany loans and advances referred to in preceding clauses (A) through
(C), collectively, the “Intercompany Loans”), provided that (v) each
Intercompany Loan made by a Credit Party shall be evidenced by an Intercompany
Note, (w) each such Intercompany Note owned or held by a Credit Party shall be
pledged to the Collateral Agent pursuant to the Pledge Agreement, (x) each
Intercompany Loan made by any Subsidiary of the Borrower that is not a Credit
Party to a Credit Party shall be subject to the subordination provisions
contained in the Intercompany Subordination Agreement, (y) any Intercompany
Loans made to any Subsidiary Guarantor or any Wholly-Owned Foreign Subsidiary
pursuant to this clause (viii) shall cease to be permitted by this clause (viii)
if such Subsidiary Guarantor or Wholly-Owned Foreign Subsidiary, as the case may
be, ceases to constitute a Subsidiary Guarantor that is a Wholly-Owned Domestic
Subsidiary or a Wholly-Owned Foreign Subsidiary, as the case may be and (z) any
loans and advances made to the Fannie Mae Servicer Entity shall not exceed that
amount necessary for the Fannie Mae Servicer Entity to maintain a minimum
capital amount in compliance with any minimum net worth test (or similar minimum
capital requirements) required by Fannie Mae or any other Governmental Authority
(if any);
(ix) (A) the Borrower and any Subsidiary Guarantor may make capital
contributions to, or acquire Equity Interests of, any Subsidiary Guarantor which
is a Wholly-Owned Domestic Subsidiary, (B) any Wholly-Owned Foreign Subsidiary
may make capital contributions to, or acquire Equity Interests of, any other
Wholly-Owned Foreign Subsidiary, and may capitalize or forgive any Indebtedness
owed to it by a Wholly-Owned Foreign Subsidiary and (C) the Borrower and any
Subsidiary may make capital contributions to, or acquire Equity Interests of,
any (1) Wholly-Owned Foreign Subsidiary or (2) any SerVertis Fund; provided that
(x) the aggregate amount of Investments made after the Closing Date pursuant to
(I) the preceding subclause (C)(1) shall not exceed $15,000,000 and (II) the
preceding subclause (C)(2) shall not exceed $15,000,000 plus any theretofore
unused or unapplied portion of any Equity Issuance Amount allocated for
Investment in SerVertis Funds pursuant to Section 2.13(f) at any time (net of
any portion of such Investment (but not in excess of the amount of the
Investment originally made) which has been returned to the Borrower or a
Subsidiary Guarantor), (y) any Investment made in or to any Subsidiary Guarantor
or any Wholly-Owned Foreign Subsidiary pursuant to this clause (ix) shall cease
to be permitted hereunder if such Subsidiary Guarantor or Wholly-Owned Foreign
Subsidiary, as the case may be, ceases to constitute a Subsidiary Guarantor or
Wholly-Owned Foreign Subsidiary, as the case may be, and (z) any cash equity
Investment made in or to the Fannie Mae Servicer Entity shall not exceed that
amount necessary for the Fannie Mae Servicer Entity to maintain a minimum
capital amount in compliance with any minimum net worth test (or similar minimum
capital requirements) required by Fannie Mae or any other Governmental Authority
(if any);

 

101



--------------------------------------------------------------------------------



 



(x) the Borrower and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such Subsidiaries are
independently justified under another provision of this Section 6.05);
(xi) Contingent Obligations permitted by Section 6.04, to the extent
constituting Investments;
(xii) the Borrower and any Wholly-Owned Domestic Subsidiary of the Borrower
which is a Subsidiary Guarantor may make Permitted Acquisitions; provided that
(A) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of the proposed Permitted Acquisition or immediately
after giving effect thereto, (B) calculations are made by the Borrower with
respect to the financial covenants contained in Section 6.08 and 6.09 for the
respective Calculation Period on a Pro Forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with as of the last day of such
Calculation Period (assuming, for purposes of pro forma compliance with
Section 6.09, that the maximum Total Leverage Ratio permitted at the time by
such Section was in fact 0.25 to 1.00 less than the ratio actually provided for
in such Section at such time), (C) after giving effect to such Permitted
Acquisition, there must be at least $22,500,000 of unused and available
Revolving Credit Commitments (as defined in the First Lien Credit Agreement) and
(D) in the case of any Permitted Acquisition with respect to which the aggregate
consideration (including any Indebtedness that is assumed by the Borrower or any
Subsidiary following such Permitted Acquisition and any payments following such
Permitted Acquisition pursuant to earn-out provisions or similar obligations) to
be incurred is expected to be $10,000,000 or more, the Borrower shall have
(x) given to the Administrative Agent at least three Business Days’ prior
written notice of such Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition and (y) delivered to the Administrative Agent a
certificate executed by an Authorized Officer, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses
(A) through (C), inclusive, and containing the calculations (in reasonable
detail) required to establish compliance with preceding clause (B) and (D) the
Borrower will cause each Subsidiary which is formed to effect, or is acquired
pursuant to, a Permitted Acquisition to comply with, and to execute and deliver
all of the documentation as and to the extent required by, Section 5.12 and
6.14;

 

102



--------------------------------------------------------------------------------



 



(xiii) the Borrower and its Subsidiaries may receive and hold promissory notes
and other non-cash consideration received in connection with any asset sale
permitted by Section 6.02(iv);
(xiv) the Borrower and its Subsidiaries may in the ordinary course of business
make advances in the form of a prepayment of expenses to vendors, suppliers and
trade creditors, so long as such expenses were incurred in the ordinary course
of business of the Borrower or such Subsidiary;
(xv) Sellers may make Subordinated Seller Advance Loans to a Non-Recourse
Servicer Advance Debt Entity so long as (i) each such Subordinated Seller
Advance Loan shall be evidenced by a Subordinated Seller Advance Note which
shall be pledged to the Collateral Agent pursuant to the Pledge Agreement and
(ii) the aggregate principal amount of each such Subordinated Seller Advance
Loan shall not exceed 30% of the aggregate purchase price for the respective
Transferred Receivables then being purchased by such Non Recourse Servicer
Advance Debt Entity;
(xvi) the Borrower and its Subsidiaries may make Residential Mortgage Loans to,
and hold Residential Mortgage Loans of, their respective customers so long as
the proceeds used to make such Residential Mortgage Loans are incurred from
proceeds of Short-Term Warehouse Debt permitted to be incurred pursuant to this
Agreement or such Residential Mortgage Loans are financed solely with existing
Non-Recourse Securitization Debt and constitute Securitization Vehicle Assets or
such Residential Mortgage Loans are originated in connection with the sale of
REO Property;
(xvii) the Borrower and its Subsidiaries may fund Delinquency Advances and
Protective Advances in the ordinary course of business to the extent required
by, and in accordance with, any Servicing Agreements;
(xviii) Green Tree SerVertis Acquisition LLC or a similarly structured
Subsidiary of the Borrower may assign all of its right, title and interest in
Residential Mortgage Loans simultaneously with the purchase of such Residential
Mortgage Loans permitted by Section 6.02(xvii) to either (x) a trust or other
securitization entity or a similarly structured entity created on behalf of the
SerVertis Funds or a similarly structured entity, or (y) any Affiliate of the
SerVertis Funds or a similarly structured entity (other than the Borrower or any
of its Subsidiaries), including without limitation, SerVertis REO LLC;

 

103



--------------------------------------------------------------------------------



 



(xix) the Borrower and its Subsidiaries may make additional Investments in an
aggregate amount not to exceed at any time outstanding (determined without
regard to any write-downs or write-offs of such Investments) the Available
Amount at such time (as determined immediately before giving effect to the
making of such Investment) so long as (A) no Default or Event of Default then
exists or would result therefrom, (B) the Total Leverage Ratio at the time of
such Investment, determined on a Pro Forma Basis, is no greater than the ratio
required to be complied with under Section 6.09 for the respective Calculation
Period so that no Default or Event of Default will exist and (C) prior to the
making of such Investment, the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying compliance with preceding sub-clauses (A)and (B) and containing the
calculations (in reasonable detail) required to establish compliance with
preceding sub-clause (B);
(xx) any Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary
Guarantor may acquire Servicing Rights in the ordinary course of business;
provided that if such acquisition is financed, in whole or in part, with the
proceeds of any Indebtedness other than MSR Loans then (A) no Default or Event
of Default shall have occurred and be continuing at the time of the consummation
of the proposed acquisition or immediately after giving effect thereto,
(B) calculations are made by the Borrower with respect to the financial
covenants contained in Section 6.08 and 6.09 for the respective Calculation
Period on a Pro Forma Basis as if the respective acquisition (as well as all
other acquisitions theretofore consummated after the first day of such
Calculation Period) had occurred on the first day of such Calculation Period,
and such calculations shall show that such financial covenants would have been
complied with as of the last day of such Calculation Period (assuming, for
purposes of pro forma compliance with Section 6.09, that the maximum Total
Leverage Ratio permitted at the time by such Section was in fact 0.25 to 1.00
less than the ratio actually provided for in such Section at such time) and
(C) after giving effect to such acquisition, there must be at least $22,500,000
of unused and available Revolving Credit Commitments (as defined in the First
Lien Credit Agreement);
(xxi) any Wholly-Owned Subsidiary of the Borrower which is not a Subsidiary
Guarantor may make Permitted Foreign Acquisitions; provided that (A) no Default
or Event of Default shall have occurred and be continuing at the time of the
consummation of the proposed Permitted Foreign Acquisition or immediately after
giving effect thereto, (B) calculations are made by the Borrower with respect to
the financial covenants contained in Section 6.08 and 6.09 for the respective
Calculation Period on a Pro Forma Basis as if the respective Permitted Foreign
Acquisition (as well as all other Permitted Foreign Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenants would have been complied with as of the last day of such
Calculation Period (assuming, for purposes of pro forma compliance with
Section 6.09, that the maximum Total Leverage Ratio permitted at the time by
such Section was in fact 0.25 to 1.00 less than the ratio actually provided for
in such Section at such time), (C) after giving effect to such Permitted Foreign
Acquisition, there must be at least $22,500,000 of unused and available
Revolving Credit Commitments (as defined in the First Lien Credit Agreement) and
(D) the aggregate consideration (including any Indebtedness that is assumed
following such Permitted Foreign Acquisition and any payments following such
Permitted Foreign Acquisition pursuant to earn-out provisions or similar
obligations) for all Permitted Foreign Acquisitions during the term of this
Agreement shall not exceed $15,000,000;

 

104



--------------------------------------------------------------------------------



 



(xxii) in addition to Investments permitted by clauses (i) through (xxi) of this
Section 6.05, the Borrower and its Subsidiaries may make additional loans,
advances and other Investments to or in a Person (other than a Non-Recourse
Entity) in an aggregate amount for all loans, advances and other Investments
made pursuant to this clause (xxii) (determined without regard to any
write-downs or write-offs thereof), net of cash repayments of principal in the
case of loans, sale proceeds in the case of Investments in the form of debt
instruments and cash equity returns (whether as a distribution, dividend,
redemption or sale) in the case of equity investments, not to exceed
$75,000,000;
(xxiii) Investments by the Borrower or any Subsidiary existing on the date
hereof and set forth on Schedule 6.05; and
(xxiv) the Borrower and its Subsidiaries may acquire Residential Mortgage Loans
that were Securitization Vehicle Assets pursuant to the exercise of clean-up
calls in the ordinary course of business.
Section 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate (other than the Borrower or any
Wholly-Owned Subsidiary), other than in the ordinary course of business and on
terms and conditions substantially as favorable to the Borrower or such
Subsidiary as would reasonably be obtained by the Borrower or such Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that the following in any event shall be permitted:
(i) Dividends may be paid to the extent provided in Section 6.03;
(ii) loans may be made and other transactions may be entered into by the
Borrower and its Subsidiaries to the extent permitted by Section 6.02, 6.04 and
6.05 (other than Section 6.05(ix)(C)(2));
(iii) customary fees, indemnities and reimbursements may be paid to non-officer
directors of the Borrower and its Subsidiaries; and
(iv) the Borrower and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements with
officers, employees and directors of the Borrower and its Subsidiaries in the
ordinary course of business.

 

105



--------------------------------------------------------------------------------



 



Section 6.07. Capital Expenditures. (a) The Borrower will not, and will not
permit any of its Subsidiaries to, make any Capital Expenditures, except that
(i) during the period from the Closing Date through and including December 31,
2011, the Borrower and its Subsidiaries may make Capital Expenditures so long as
the aggregate amount of all such Capital Expenditures does not exceed
$11,250,000, and (ii) during any fiscal year of the Borrower thereafter (taken
as one accounting period), the Borrower and its Subsidiaries may make Capital
Expenditures so long as the aggregate amount of all such Capital Expenditures
does not exceed $22,500,000 in any such fiscal year of the Borrower; provided
that (x) up to 100% of any such amount referred to in clauses (i) and
(ii) above, if not expended in the period for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year referred to in
clause (ii) (but not any fiscal year of the Borrower thereafter) and (y) Capital
Expenditures made pursuant to this Section 6.07 during any fiscal year shall be
deemed made, first, in respect of amounts permitted for such fiscal year as
provided above without giving effect to this proviso and, second, in respect of
the amounts carried over from the prior fiscal period pursuant to clause (x).
(b) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures in an aggregate amount not to exceed at any time
outstanding the Available Amount at such time (as determined immediately before
giving effect to the making of such Capital Expenditure) (which Capital
Expenditures will not be included in any determination under Section 6.07(a)) so
long as (i) no Default or Event of Default then exists or would result therefrom
and (ii) the Total Leverage Ratio at the time of such Capital Expenditure,
determined on a Pro Forma Basis, is no greater than the ratio required to be
complied with under Section 6.09 for the respective Calculation Period so that
no Default or Event of Default will exist.
(c) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 6.07(a) or (b)) with the amount of Net Sale
Proceeds received by the Borrower or any of its Subsidiaries from any Asset
Sale, but only to the extent that such Net Sale Proceeds are not otherwise
required to be applied as a mandatory repayment pursuant to Section 2.13(c).
(d) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 6.07(a) or (b)) with the amount of Net Cash
Proceeds received by the Borrower or any of its Subsidiaries from any Recovery
Event, but only to the extent that such Net Cash Proceeds are not otherwise
required to be applied as a mandatory repayment pursuant to Section 2.13(e).
(e) In addition to the foregoing, the Borrower and its Subsidiaries may make
additional Capital Expenditures (which Capital Expenditures will not be included
in any determination under Section 6.07(a) or (b)) constituting Permitted
Acquisitions or Permitted Foreign Acquisitions effected in accordance with the
requirements of Section 6.05.

 

106



--------------------------------------------------------------------------------



 



Section 6.08. Interest Expense Coverage Ratio. The Borrower will not permit the
Interest Expense Coverage Ratio for any Test Period ending on the last day of
any fiscal quarter of the Borrower set forth below to be less than the ratio set
forth below opposite such fiscal quarter:

          Fiscal Quarter Ending   Ratio  
September 30, 2011
    2.00:1.00  
December 31, 2011
    2.00:1.00  
March 31, 2012
    2.00:1.00  
June 30, 2012
    2.00:1.00  
September 30, 2012
    2.00:1.00  
December 31, 2012
    2.00:1.00  
March 31, 2013
    2.25:1.00  
June 30, 2013
    2.25:1.00  
September 30, 2013
    2.25:1.00  
December 31, 2013
    2.25:1.00  
March 31, 2014
    2.25:1.00  
June 30, 2014
    2.25:1.00  
September 30, 2014 and the last day of each fiscal quarter of the Borrower
thereafter
    2.50:1.00  

Any provision of this Agreement that requires the Borrower to be in compliance
or compliance on a Pro Forma Basis with this Section 6.08 prior to the time that
this covenant is otherwise applicable shall be deemed to require that the
Interest Expense Coverage Ratio for the applicable period not be less than
2.00:1.00.
Section 6.09. Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio as determined on the last day of any Test Period ending on the
last day of a fiscal quarter of the Borrower set forth below to be greater than
the ratio set forth opposite such fiscal quarter below:

          Fiscal Quarter Ending   Ratio  
September 30, 2011
    4.75:1.00  
December 31, 2011
    4.75:1.00  
March 31, 2012
    4.75:1.00  
June 30, 2012
    4.75:1.00  
September 30, 2012
    4.50:1.00  
December 31, 2012
    4.50:1.00  
March 31, 2013
    4.25:1.00  
June 30, 2013
    4.25:1.00  
September 30, 2013
    4.00:1.00  
December 31, 2013
    4.00:1.00  
March 31, 2014
    3.75:1.00  
June 30, 2014
    3.75:1.00  
September 30, 2014
    3.50:1.00  
December 31, 2014
    3.50:1.00  
March 31, 2015 and the last day of each fiscal quarter of the Borrower
thereafter
    3.25:1.00  

 

107



--------------------------------------------------------------------------------



 



Any provision of this Agreement that requires the Borrower to be in compliance
or compliance on a Pro Forma Basis with this Section 6.09 prior to the time that
this covenant is otherwise applicable shall be deemed to require that the Total
Leverage Ratio not be greater than 4.75:1.00.
Section 6.10. Modifications of Certain Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to:
(i) amend, modify, change or waive any term or provision of any MSR Document,
any Non-Recourse Servicer Advance Document or any Short-Term Warehouse Document,
unless any such amendment, modification, change or waiver could not reasonably
be expected to be adverse to the interests of the Lenders in any material
respect or be more restrictive in any material respect on the Borrower or any of
its Subsidiaries (without regard to pricing, advance rates, maturity, fees or
other economic terms of such document); or
(ii) amend, modify, change or waive any term or provision of any First Lien
Credit Document unless such amendment, modification, change or waiver is
permitted by the Intercreditor Agreement.
Section 6.11. Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by the Borrower or any of
its Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) agreements which (x) exist on the Closing Date and (to
the extent not otherwise permitted by this Section 6.11) are listed on
Schedule 6.11 and (y) to the extent agreements permitted by preceding sub-clause
(x) are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clause (a), (b) or (c) that are
contained in such existing agreement, (iv) agreements that are binding on a
Subsidiary of the Borrower at the time such Subsidiary is acquired by the
Borrower or any of its Subsidiaries, so long as such agreements were not entered
into in contemplation of such Person becoming a Subsidiary, (v) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Borrower or any of its Subsidiaries, (vi) customary
provisions restricting assignment of any licensing agreement (in which the
Borrower or any of its Subsidiaries is the licensee) or other contract entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business, (vii) restrictions on the transfer of any asset or any Subsidiary
pending the close of the sale of such asset or such Subsidiary,
(viii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 6.01(iii), (vi), (vii), (xv), (xvi), (xviii), (xix), (xx), (xxvi) and
(xxvii) and (ix) the First Lien Credit Agreement and the First Lien Credit
Documents.

 

108



--------------------------------------------------------------------------------



 



Section 6.12. Limitation on Issuance of Equity Interests. (a) The Borrower will
not, and will not permit any of its Subsidiaries to, issue (i) any Preferred
Equity (other than (x) in the case of the Borrower, Preferred Equity that
constitutes Qualified Equity Interests and (y) in the case of any such
Subsidiary, Preferred Equity issued to the Borrower or a Subsidiary Guarantor)
or (ii) any redeemable common stock or other redeemable common Equity Interests
other than (x) in the case of the Borrower, common Qualified Equity Interests
and (y) in the case of any such Subsidiary, common stock or other redeemable
common Equity Interests that is or are redeemable at the sole option of such
Subsidiary.
(b) The Borrower will not permit any of its Subsidiaries to issue any capital
stock or other Equity Interests (including by way of sales of treasury stock) or
any options or warrants to purchase, or securities convertible into, capital
stock or other Equity Interests, except (i) for transfers and replacements of
then outstanding shares of capital stock or other Equity Interests, (ii) for
stock splits, stock dividends and other issuances which do not decrease the
percentage ownership of the Borrower or any of its Subsidiaries in any class of
the capital stock or other Equity Interests of such Subsidiary, (iii) in the
case of Foreign Subsidiaries of the Borrower, to qualify directors to the extent
required by applicable law and for other nominal share issuances and to Persons
other than the Borrower and its Subsidiaries to the extent required under
applicable law and (iv) for issuances by Subsidiaries of the Borrower which are
newly created or acquired in accordance with the terms of this Agreement.
Section 6.13. Business; Etc. (a) The Borrower will not, and will not permit any
of its Subsidiaries to, engage directly or indirectly in any business other than
the businesses engaged in by the Borrower and its Subsidiaries as of the Closing
Date and reasonable extensions and developments thereof and businesses
reasonably similar, ancillary or complimentary thereto. Notwithstanding the
foregoing or anything else in this Agreement to the contrary, the Borrower will
not, and will not permit any of its Subsidiaries to, acquire (whether pursuant
to a Permitted Acquisition, a Permitted Foreign Acquisition or otherwise) any
Residential Mortgage Loans or otherwise engage in the business of acquiring such
loans unless (x) pursuant to a transaction permitted under Section 6.05(xvi),
(xviii) or (xxiv) or (y) the acquisition of such loans is in the ordinary course
of business and incidental to the Borrower or any of its Subsidiaries servicing
Securitization Vehicle Assets or other similar servicing arrangements. Nothing
in this Section 6.13(a) shall restrict the Borrower and its Subsidiaries
(i) from providing services to any SerVertis Fund or any other third party that
engages in the business of originating, acquiring or owning Residential Mortgage
Loans, including establishing a platform for facilitating any such business,
(ii) from otherwise facilitating the conduct of any such business by a SerVertis
Fund or any such third party or (iii) from making any investment otherwise
permitted hereunder in connection with activities not prohibited by the
preceding sentence.

 

109



--------------------------------------------------------------------------------



 



(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, no Non-Recourse Entity will engage in any business or own any
significant assets or have any material liabilities other than (i) its ownership
of (A) in the case of a Non-Recourse Servicer Advance Debt Entity, the
Transferred Assets purchased by it, and (B) in the case of a Non-Recourse
Warehouse Debt Entity, the Residential Mortgage Loans originated by such
Non-Recourse Warehouse Debt Entity, and (ii) those liabilities which it is
responsible for under the Non-Recourse Servicer Advance Documents or Short-Term
Warehouse Documents to which it is a party, as the case may be, provided that a
Non-Recourse Entity may engage in those activities that are incidental to
(x) the entry into, and performance of the obligations under, the Non-Recourse
Servicer Advance Documents and Short-Term Warehouse Documents to which it is a
party, (y) the maintenance of its existence in compliance with applicable law
and (z) legal, tax and accounting matters in connection with any of the
foregoing activities, including nonconsensual obligations imposed by operation
of law.
(c) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Fannie Mae Servicer Entity will not engage in any business or own
any significant assets or have any material liabilities other than (i) ownership
of those assets in connection with, and performing servicing and sub-servicing
functions for, Residential Mortgage Loans owned or controlled by Fannie Mae,
(ii) its incurrence of Fannie Mae Loans, and (iii) those liabilities which it is
responsible for under the Credit Documents, the First Lien Credit Documents and
the Fannie Mae Documents to which it is a party and in connection with
performing the foregoing servicing and sub-servicing functions for such
Residential Mortgage Loans, provided that the Fannie Mae Servicer Entity may
engage in those activities that are incidental to (x) the maintenance of its
existence in compliance with applicable law and (y) legal, tax and accounting
matters in connection with any of the foregoing activities, including
nonconsensual obligations imposed by operation of law.
(d) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Borrower shall not be a general partner in any SerVertis Fund and
any Subsidiary of the Borrower that is a general partner in any SerVertis Fund
will not engage in any business or own any significant assets other than
ownership of the Equity Interests in the SerVertis Funds, provided that such
Subsidiary may engage in those activities that are incidental to (x) the
maintenance of its existence in compliance with applicable law and (y) legal,
tax and accounting matters in connection with any of the foregoing activities.
Section 6.14. Limitation on Creation of Subsidiaries. (a) The Borrower will not,
and will not permit any of its Subsidiaries to, establish, create or acquire
after the Closing Date any Subsidiary, provided that the Borrower and its
Wholly-Owned Subsidiaries (other than Non-Recourse Entities and the Fannie Mae
Servicer Entity) shall be permitted to establish, create and, to the extent
permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long as, in
each case, (i) the capital stock or other Equity Interests of such new
Subsidiary are promptly pledged pursuant to, and to the extent required by, the
Pledge Agreement and the certificates, if any, representing such stock or other
Equity Interests, together with stock or other appropriate powers duly executed
in blank, are delivered to the Collateral Agent, (ii) each such new Wholly-Owned
Domestic Subsidiary (other than an Excluded Subsidiary) executes a counterpart
of the Subsidiaries Guaranty, the Security Agreement and the Pledge Agreement,
(iii) each such new Wholly-Owned Domestic Subsidiary (other than any
Non-Recourse Entity or Securitization Vehicle) executes a counterpart of the
Intercompany Subordination Agreement and (iv) each such new Wholly-Owned
Domestic Subsidiary (other than an Excluded Subsidiary), to the extent requested
by the Administrative Agent or the Required Lenders, takes all actions required
pursuant to Section 5.12. In addition, each new Wholly-Owned Subsidiary that is
required to execute any Credit Document shall execute and deliver, or cause to
be executed and delivered, all other relevant documentation (including opinions
of counsel) of the type described in Section 4.02 as such new Subsidiary would
have had to deliver if such new Subsidiary were a Credit Party on the Closing
Date, in each case to the extent requested by the Administrative Agent; provided
further that Non-Wholly Owned Subsidiaries may be established, created or
acquired in accordance with the requirements of Section 6.14(b).

 

110



--------------------------------------------------------------------------------



 



(b) In addition to Subsidiaries of the Borrower created pursuant to preceding
clause (a), the Borrower and its Subsidiaries may establish, acquire or create,
and make Investments in, Non-Wholly Owned Subsidiaries after the Closing Date as
a result of Permitted Acquisitions or Permitted Foreign Acquisitions (subject to
the limitations contained in the definitions thereof) and Investments expressly
permitted to be made pursuant to Section 6.05, provided that all of the capital
stock or other Equity Interests of each such Non-Wholly Owned Subsidiary shall
be pledged by any Credit Party which owns same as, and to the extent, required
by the Pledge Agreement.
ARTICLE 7
Events of Default
Section 7.01. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):
(a) Payments. (i) Default shall be made in the payment of any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise or (ii) default shall be made in the payment of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in clause
(i)) due under any Credit Document, when and as the same shall become due and
payable, and in the case of this clause (ii) such default shall continue
unremedied for a period of three Business Days; or
(b) Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
report, certificate, financial statement or other instrument delivered to the
Administrative Agent or any Lender pursuant hereto or thereto shall prove to be
untrue in any material respect on the date as of which made or deemed made or
delivered; or
(c) Covenants. The Borrower or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 5.01(g)(i), 5.04 (with respect to the existence of the Borrower or
any material Subsidiary Guarantor), 5.11, 5.18 or Article 6, or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement (other than those set forth in Section 7.01(a) and
7.01(b)) and such default shall continue unremedied for a period of 30 days
after the earlier of (x) written notice thereof to the Borrower by the
Administrative Agent or the Required Lenders and (y) knowledge thereof by the
Borrower or any Authorized Officer of the Borrower; or

 

111



--------------------------------------------------------------------------------



 



(d) Default Under Other Agreements. (i) The Borrower or any of its Subsidiaries
(other than a Securitization Vehicle) shall (x) default in any payment of any
Indebtedness (other than the Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Indebtedness was created
or (y) default in the observance or performance of any agreement or condition
relating to any Indebtedness (other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required and without
regard to the passage of time), any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its stated maturity or (ii) any Indebtedness (other than the Obligations) of the
Borrower or any of its Subsidiaries shall be declared to be (or shall become)
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof, provided that it
shall not be a Default or an Event of Default under this Section 7.01(d) unless
the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) and (ii) is at least $30,000,000; provided, further, that with
respect to any defaults described in clause (i) above in respect of the First
Lien Credit Agreement, such default shall only constitute an Event of Default
under this Agreement if such default is not cured or waived within 45 days after
the first date on which such default occurs; or
(e) Bankruptcy, etc. (i) An involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(x) relief in respect of the Borrower or any Subsidiary (other than a
Securitization Vehicle), or of a substantial part of the property or assets of
the Borrower or a Subsidiary (other than a Securitization Vehicle), under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (y) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary (other than a
Securitization Vehicle) or for a substantial part of the property or assets of
the Borrower or a Subsidiary (other than a Securitization Vehicle) or (z) the
winding-up or liquidation of the Borrower or any Subsidiary (other than a
Securitization Vehicle); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered; or (ii) the Borrower or any Subsidiary (other than a
Securitization Vehicle) shall (t) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (u) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (i) above, (v) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any such Subsidiary or for a
substantial part of the property or assets of the Borrower or any such
Subsidiary, (w) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (x) make a general assignment for the
benefit of creditors, (y) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (z) take any action for the
purpose of effecting any of the foregoing; or

 

112



--------------------------------------------------------------------------------



 



(f) ERISA. An ERISA Event shall have occurred that, in the reasonable opinion of
the Required Lenders, when taken together with all other such ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; or
(g) Security Documents. Any of the Security Documents shall cease to be in full
force and effect, or shall cease to give the Collateral Agent for the benefit of
the Secured Creditors the Liens, rights, powers and privileges purported to be
created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral (other than, in the aggregate, immaterial
portions of the Collateral), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 6.01),
and subject to no other Liens (except as permitted by Section 6.01), or any
Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
such Security Document and such default shall continue beyond the period of
grace, if any, specifically applicable thereto pursuant to the terms of such
Security Document or the Borrower or any other Credit Party shall assert that
any security interest purported to be created by any Security Document is not a
valid, perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in the securities, assets
or properties covered thereby; or
(h) Guaranties. Any Subsidiaries Guaranty or any provision thereof shall cease
to be in full force or effect as to any Subsidiary Guarantor (except as a result
of a release of any Subsidiary Guarantor in accordance with the terms thereof),
or any Subsidiary Guarantor or any Person acting for or on behalf of such
Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under the Subsidiaries Guaranty or any Subsidiary Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Subsidiaries Guaranty;
or
(i) Judgments. One or more judgments or decrees shall be entered against the
Borrower or any Subsidiary of the Borrower (other than any Securitization
Vehicle) involving in the aggregate for the Borrower and its Subsidiaries a
liability (not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 30 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $30,000,000; or
(j) [Reserved]; or
(k) Change of Control. A Change of Control shall occur;

 

113



--------------------------------------------------------------------------------



 



then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by written notice to the Borrower, take
any or all of the following actions (provided that, if an Event of Default
specified in Section 7.01(e) shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest and Fees in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party, anything contained herein or in any other
Credit Document to the contrary notwithstanding; (iii)enforce, as Collateral
Agent, all of the Liens and security interests created pursuant to the Security
Documents (subject to the provisions of the Intercreditor Agreement) and
(iv) enforce the Subsidiaries Guaranty (subject to the provisions of the
Intercreditor Agreement).
ARTICLE 8
The Administrative Agent and the Collateral Agent
Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article 8, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agents by the terms of the Credit Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Creditors with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender. Without limiting the generality of
the foregoing, the Lenders hereby specifically authorize the Agents to enter
into one or more Servicing Rights Acknowledgement Agreements in connection with
the Agents’ security interest, for the benefit of the Secured Creditors, in
those Servicing Rights relating to Residential Mortgage Loans owned or held by
the respective owner of the Residential Mortgage Loans to which such Servicing
Rights relate (in each case to the extent required to do so by such owner). Each
of the Lenders acknowledges and agrees that the Agents shall also act, subject
to and in accordance with the terms of the Intercreditor Agreement, as the
collateral agent for the lenders under the First Lien Credit Agreement. Each
Lender further acknowledges that it has received a copy of the Intercreditor
Agreement, authorizes the Agents to enter into the same, and agrees to be bound
by its terms. Each of the Lenders hereby agrees that Credit Suisse AG, in its
various capacities thereunder, may take such actions on its behalf as is
contemplated by the terms of the Intercreditor Agreement. Each Lender hereby (i)
acknowledges that Credit Suisse AG is acting under the Intercreditor Agreement
in multiple capacities as the Administrative Agent, the Collateral Agent and the
administrative agent and the collateral agent pursuant to the First Lien Credit
Documents and (ii) waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against Credit
Suisse AG or any of its Related Parties any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto. The Administrative
Agent may perform any of its respective duties hereunder by or through its
officers, directors, agents, employees or affiliates.

 

114



--------------------------------------------------------------------------------



 



The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Credit Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08); provided that no Agent shall be required to take any action that,
in its opinion or the opinion of its counsel, may expose such Agent to liability
or that is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law, and (c) except as expressly set forth in the Credit
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
the Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent and/or Collateral Agent or any of its Affiliates in any
capacity. Neither Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
such Agent by the Borrower or a Lender, and neither Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Credit Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Credit
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Credit Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Credit
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

 

115



--------------------------------------------------------------------------------



 



Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in the United States, or an
Affiliate of any such bank. If no successor Agent has been appointed pursuant to
the immediately preceding sentence by the 30th day after the date such notice of
resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Credit Document until such time, if
any, as the Required Lenders appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Credit Document, any related agreement or any document
furnished hereunder or thereunder.

 

116



--------------------------------------------------------------------------------



 



Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents for the benefit of the Lenders and the other Secured
Creditors. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.
The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations (other than inchoate indemnification
obligations) at any time arising under or in respect of this Agreement or the
Credit Documents or the transactions contemplated hereby or thereby,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than the Borrower and its Subsidiaries) upon the sale or other disposition
thereof in compliance with Section 6.02, (iii) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by Section 9.08) or (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types or items of Collateral pursuant to this
Article 9.
Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, each of the Lead Arrangers and the Joint Bookrunners, the
Syndication Agent and each of the Co-Documentation Agents are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Credit Document; it being understood and agreed that each of the Lead
Arrangers and the Joint Bookrunners, the Syndication Agent and each of the
Co-Documentation Agents shall be entitled to all indemnification and
reimbursement rights in favor of the Agents provided herein and in the other
Credit Documents. Without limitation of the foregoing, none of the Lead
Arrangers, the Joint Bookrunners, the Syndication Agent or the Co-Documentation
Agents in their respective capacities as such shall, by reason of this Agreement
or any other Credit Document, have any fiduciary relationship in respect of any
Lender, Credit Party or any other Person.

 

117



--------------------------------------------------------------------------------



 



ARTICLE 9
Miscellaneous
Section 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile transmission, as follows:
(a) if to the Borrower, to Walter Investment Management Corp., Attention of:
Kimberly Perez, 3000 Bayport Drive, Suite 1100, Tampa, Florida 33607, Fax Number
813-281-5635, Email: kperez@walterinvestment.com;
(b) if to the Administrative Agent, to Credit Suisse AG, Attention of: Sean
Portrait, Eleven Madison Avenue, New York, NY 10010, Fax Number 212-322-2291,
Email: agency.loanops@credit-suisse.com; and
(c) if to a Lender, to it at its address (including email address or facsimile
number) set forth on Schedule 1.01(b) or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile transmission (except that, if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient) or on the date five
Business Days after dispatch by certified or registered mail if mailed, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01. As agreed to among the
Borrower, the Administrative Agent and the applicable Lenders from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable Person provided from time to time
by such Person.
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Credit Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Credit Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Credit Documents but only to the extent requested by the
Administrative Agent.

 

118



--------------------------------------------------------------------------------



 



The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Credit
Documents and (2) notification of changes in the terms of the Credit Facility.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

119



--------------------------------------------------------------------------------



 



The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.
Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the Lenders and shall survive the making by the Lenders of the Loans,
regardless of any investigation made by the Lenders or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement or any other Credit Document is outstanding and unpaid and so long as
the Commitments have not been terminated. The provisions of Sections 2.14, 2.16,
2.20 and 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement or any other Credit Document, or any investigation
made by or on behalf of the Administrative Agent, the Collateral Agent or any
Lender.

 

120



--------------------------------------------------------------------------------



 



Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, the Agents and the Lenders and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.
(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower (failure to provide or delay in providing such notice shall not
invalidate such assignment) and the Administrative Agent; provided, however,
that (i) the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be in an integral multiple of, and not less than, $1,000,000 (or, if less, the
entire remaining amount of such Lender’s Loans); provided that simultaneous
assignments by two or more Related Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met, (ii) the parties
to each assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent or (B) if previously agreed with the Administrative Agent,
manually execute and deliver to the Administrative Agent an Assignment and
Acceptance, and, in each case, shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent), and (iii) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire (in which the assignee shall designate one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Credit Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including federal and state securities laws) and all
applicable forms described in Section 2.20(e). Upon acceptance and recording
pursuant to paragraph (e) of this Section 9.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.16,
2.20 and 9.05, as well as to any Fees accrued for its account and not yet paid).

 

121



--------------------------------------------------------------------------------



 



(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Credit Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Credit Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05 or delivered pursuant to Section 5.01,
the Intercreditor Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; (vii) such assignee agrees to be bound by the terms of the
Intercreditor Agreement; and (viii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.
(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Collateral Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

122



--------------------------------------------------------------------------------



 



(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent to such assignment and any applicable forms described in
Section 2.20(e), the Administrative Agent shall promptly (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).
(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
Persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(e) (it being
understood that the documentation required under Section 2.20(e) shall be
delivered to the participating Lender)) to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant) and (iv) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing any Subsidiary
Guarantor (other than in connection with the sale of such Subsidiary Guarantor
in a transaction permitted by Section 6.02) or all or substantially all of the
Collateral). To the extent permitted by law, each participating bank or other
Person also shall be entitled to the benefits of Section 9.06 as though it were
a Lender, provided such participating bank or other Person agrees to be subject
to Section 2.18 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any participant or any information relating to a
participant’s interest in any Commitments, Loans or its other obligations under
any Credit Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and the
Borrower, the Lenders and the Administrative Agent shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding any notice to the contrary.

 

123



--------------------------------------------------------------------------------



 



(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender (including any such assignment or pledge in
support of obligations owed to a Federal Reserve Bank); provided that no such
assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.
(i) [Reserved].
(j) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.
(k) [Reserved].
(l) So long as no Default or Event of Default has occurred or is continuing or
would result therefrom, any Lender may, at any time, assign all or a portion of
its rights and obligations under this Agreement in respect of its Loans to the
Borrower on a non-pro rata basis through (and solely through) Dutch Auctions
open to all Lenders, subject to the following limitations and other provisions:
(i) the maximum principal amount (calculated on the face amount thereof) of all
Loans that the Borrower may offer to purchase or take assignment of shall not
exceed 10% of the aggregate principal amount of Loans made on the Closing Date;
(ii) the Borrower will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent;
(iii) no proceeds of any First Lien Revolving Loans may be used to directly or
indirectly fund any such purchase or assignment;

 

124



--------------------------------------------------------------------------------



 



(iv) any Loans purchased by the Borrower shall be automatically and permanently
cancelled immediately upon acquisition by the Borrower;
(v) notwithstanding anything to the contrary contained herein (including in the
definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any noncash
gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Loans purchased by the Borrower shall be excluded from the
determination of Consolidated Net Income and Consolidated EBITDA;
(vi) the cancellation of Loans in connection with a Dutch Auction shall not
constitute a voluntary or mandatory prepayment for purposes of Section 2.12 or
Section 2.13;
(vii) the Borrower shall represent and warrant as of the date of any such
purchase and assignment that neither the Borrower nor any of its officers has
any material non-public information with respect to the Borrower or any of its
Subsidiaries or securities that has not been disclosed to the assigning Lender
(other than because such assigning Lender does not wish to receive material
non-public information with respect to the Borrower and its Subsidiaries or
securities) prior to such date to the extent such information could reasonably
be expected to have a material effect upon, or otherwise be material, to a
Lender’s decision to assign Loans to the Borrower;
(viii) after giving effect to any purchase or assignment of Loans pursuant to
this Section 9.04(l), the sum of (x) the excess of the Revolving Credit
Commitments (as defined in the First Lien Credit Agreement) over the Aggregate
Revolving Credit Exposure (as defined in the First Lien Credit Agreement) as of
such date and (y) the aggregate amount of all Unrestricted cash and Cash
Equivalents of the Borrower and its Subsidiaries as of such date shall not be
less than $15,000,000;
(ix) after giving effect to any purchase or assignment of Loans pursuant to this
Section 9.04(l), no Default or Event of Default (in each case as defined in the
First Lien Credit Agreement) shall have occurred under the First Lien Credit
Agreement; and
(x) at the time of the consummation of each purchase and assignment of Loans
pursuant to this Section 9.04(l), the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer as to compliance
with the preceding clauses (iii), (vii), (viii) and (ix).

 

125



--------------------------------------------------------------------------------



 



Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, each Lead Arranger and each Related Party of any of the foregoing Persons
in connection with the syndication of the Credit Facility and the preparation,
execution, delivery and administration of this Agreement and the other Credit
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent, any Lender or any of their respective Related Parties (and
whether or not reasonable) in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Credit Documents or
in connection with the Loans made hereunder or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings, including the fees, charges and disbursements of Davis
Polk & Wardwell LLP, counsel for the Administrative Agent and the Collateral
Agent, and, in connection with any such enforcement, protection, refinancing or
restructuring, the fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent, any Lender or any of their
respective Related Parties.
(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lead Arranger, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, penalties, claims,
damages, liabilities, obligations, fines and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of or by reason of (i) the execution or delivery of this Agreement or any other
Credit Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby (including the syndication of the Credit Facility), (ii) the use of the
proceeds of the Loans, (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (and regardless of whether such matter is initiated by a third party or
by the Borrower, any other Credit Party or any of their respective Affiliates)
or (iv) the actual or alleged presence of or exposure to Hazardous Materials in
the indoor or outdoor air, surface water or groundwater or on the surface or
subsurface of any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, the generation, storage, transportation,
handling, Release or disposal of Hazardous Materials by the Borrower or any of
its Subsidiaries at any location, whether or not owned, leased or operated by
the Borrower or any of its Subsidiaries, the non-compliance by the Borrower, any
of its Subsidiaries or any Real Property at any time owned, leased or operated
by the Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder), or any Environmental Claim threatened or
asserted against the Borrower, any of its Subsidiaries or any Real Property at
any time owned, leased or operated by the Borrower or any of its Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee.

 

126



--------------------------------------------------------------------------------



 



(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent or any Lead Arranger
under paragraph (a) or (b) of this Section (including, without limitation, as a
result of entering into of one or more Servicing Rights Acknowledgement
Agreements and one or more “control agreements” pursuant to the Security
Agreement), each Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent or such Lead Arranger, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent or such Lead Arranger in its capacity
as such. For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the outstanding Loans at the time.
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential, incidental or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof.
(e) All amounts due under this Section 9.05 shall be payable on written demand
therefor.
Section 9.06. Right of Setoff. (a) If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender (including, without
limitation, by branches and agencies of such Lender wherever located) to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement and other Credit
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Credit Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED
LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE
ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (B) IS FOR THE SOLE BENEFIT OF THE LENDERS AND SHALL NOT AFFORD ANY
RIGHT TO, OR CONSTITUTE A DEFENSE AVAILABLE TO, ANY CREDIT PARTY.

 

127



--------------------------------------------------------------------------------



 



Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
(EXCEPT AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY SUCH
OTHER CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Credit Document and no course of dealing between
the Borrower or any other Credit Party and the Administrative Agent, the
Collateral Agent or any Lender shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent and the Lenders
hereunder and under the other Credit Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Credit Document or consent to any
departure by the Borrower or any other Credit Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any date for the payment of any interest on any Loan, or waive or excuse any
such payment or any part thereof, or decrease the rate of interest on any Loan,
without the prior written consent of each Lender directly adversely affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fee of any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 9.04(j) or the provisions of this Section or release any
Subsidiary Guarantor (other than in connection with the sale of such Subsidiary
Guarantor in a transaction permitted by Section 6.02) or all or substantially
all of the Collateral, without the prior written consent of each Lender or
(iv) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Collateral Agent hereunder or under any other
Credit Document without the prior written consent of the Administrative Agent or
the Collateral Agent.

 

128



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Credit Documents with the Loans
and the accrued interest and fees in respect thereof, (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and (iii) to permit any such additional credit facilities
which are term facilities to share ratably with the Loans in the application of
prepayments.
(d) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Loans (as defined below) to permit
the refinancing of all outstanding Loans (the “Refinanced Loans”) with a
replacement loan or loans hereunder (the “Replacement Loans”); provided that
(i) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Refinanced Loans, (ii) the weighted
average Applicable Margin for such Replacement Loans shall not be higher than
the weighted average Applicable Margin for such Refinanced Loans, (iii) the
Weighted Average Life to Maturity of such Replacement Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Loans at the time
of such refinancing (except to the extent of nominal amortization for periods
where amortization has been eliminated as a result of prepayment of the
Refinanced Loans) and (iv) all other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the latest final maturity of the Refinanced Loans in effect
immediately prior to such refinancing.
(e) In addition, notwithstanding the foregoing, if the Administrative Agent and
the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature in any provision of the Credit
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Credit Document if the same
is not objected to in writing by the Required Lenders within five Business Days
after notice thereof.
Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

129



--------------------------------------------------------------------------------



 



Section 9.10. Entire Agreement. This Agreement, the Fee Letters referred to in
the Commitment Letter and the other Credit Documents constitute the entire
contract between the parties relative to the subject matter hereof. Any other
previous agreement among the parties with respect to the subject matter hereof
is superseded by this Agreement and the other Credit Documents. Nothing in this
Agreement or in the other Credit Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Lead Arrangers and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Credit Documents.
Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Credit Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
form of electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

 

130



--------------------------------------------------------------------------------



 



Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York state court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Credit Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state or, to the extent
permitted by law, in such federal court; provided that suit for the recognition
or enforcement of any judgment obtained in any such New York state or federal
court may be brought in any other court of competent jurisdiction. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Credit Documents against the Borrower or its properties
in the courts of any jurisdiction.
(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Credit Documents in any New
York state or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

131



--------------------------------------------------------------------------------



 



Section 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors, and to numbering, administration and
settlement service providers (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Credit Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Credit Documents (it being agreed
that any such actual or prospective assignee or participant shall be deemed to
have entered into such an agreement if such assignee or participant “clicks
through” or takes other affirmative action to electronically acknowledge its
agreement to any electronic notification containing provisions substantially the
same as those in this Section 9.16 in accordance with the standard syndication
processes of the Person disclosing such Information or customary market
standards for dissemination of such type of information) or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Subsidiary or any of their respective
obligations, (f) with the consent of the Borrower or (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16. For the purposes of this Section, “Information” shall mean
all information received from the Borrower and related to the Borrower or its
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower; provided that, in the case of
Information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.16 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.
Section 9.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Credit Party, unless
expressly provided for herein or in any other Credit Document, without the prior
written consent of the Administrative Agent. The provisions of this Section 9.17
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.

 

132



--------------------------------------------------------------------------------



 



Section 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.
Section 9.19. Intercreditor Agreement. Each Lender hereby (a) consents to the
subordination of the Liens securing the Obligations on the terms set forth in
the Intercreditor Agreement, (b) agrees that this Agreement and the other Credit
Documents, and the rights and remedies of the Agents and the Lenders hereunder
and thereunder, are subject to the terms of the Intercreditor Agreement,
(c) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and (d) hereby authorizes and
instructs the Collateral Agent to enter into the Intercreditor Agreement and to
subject the Liens securing the Obligations to the provisions thereof. The
foregoing provisions are intended as an inducement to the First Lien Secured
Creditors (as such term is defined in the Intercreditor Agreement) to extend
credit to the Borrower, and such First Lien Secured Creditors are intended third
party beneficiaries of such provisions and the provisions of the Intercreditor
Agreement.

 

133



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

            WALTER INVESTMENT
MANAGEMENT CORP., as Borrower
      By:   /s/ Denmar J. Dixon         Name:   Denmar J. Dixon        Title:  
Vice Chairman and Executive Vice President     

STATE OF NORTH CAROLINA
(COUNTY OF MECKLENBURG)
I, Peggy W. Matte, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that Denmar J. Dixon of Walter Investment
Management Corp. (the “Company”), personally known to me to be the same person
whose name is subscribed to the foregoing instrument appeared before me this day
in person and acknowledged that he signed, executed and delivered the said
instrument as his own free and voluntary act and as the free and voluntary act
of said Company, for the uses and purposes therein set forth being duly
authorized so to do.
GIVEN under my hand and Notarial Seal this 29th day of June, 2011.
[Seal]

     
/s/ Peggy W. Matte
 
Signature of notary public
   

MY COMMISSION EXPIRES JULY 15, 2013

 

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, individually and as
Administrative Agent and Collateral Agent
      By:   /s/ Robert Hetu         Name:   Robert Hetu        Title:   Managing
Director        By:   /s/ Rahul Parmar         Name:   Rahul Parmar       
Title:   Associate     

 

 